EXHIBIT 10.1




EXECUTION COPY

--------------------------------------------------------------------------------



exhibit101amendedandr_image1.jpg [exhibit101amendedandr_image1.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 16, 2017

among

BELDEN INC.

The Foreign Borrowers and Other Loan Parties Party Hereto
The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent

and
CITIBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents

_____________________


JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------



ASSET BASED LENDING





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
Page
 
 
 
 
ARTICLE I Definitions
1


 
 
 
 
 
SECTION 1.01.
Defined Terms
1


 
SECTION 1.02.
Classification of Loans and Borrowings
56


 
SECTION 1.03.
Terms Generally
56


 
SECTION 1.04.
Accounting Terms; GAAP.
57


 
SECTION 1.05.
Status of Obligations
57


 
SECTION 1.06.
Determination of U.S. Dollar Amounts
57


 
SECTION 1.07.
Interpretation
58


 
SECTION 1.08.
Removal of Certain Foreign Borrowers and Loan Guarantors
58


 
SECTION 1.09.
Amendment and Restatement of Existing Credit Agreement; General Reaffirmations;
Existing Loan Documents
59


 
 
 
 
ARTICLE II The Credits
60


 
 
 
 
 
SECTION 2.01.
Commitments
60


 
SECTION 2.02.
Loans and Borrowings
61


 
SECTION 2.03.
Requests for Revolving Borrowings
62


 
SECTION 2.04.
Protective Advances
63


 
SECTION 2.05.
Swingline Loans
64


 
SECTION 2.06.
Letters of Credit
65


 
SECTION 2.07.
Funding of Borrowings
71


 
SECTION 2.08.
Interest Elections
72


 
SECTION 2.09.
Termination and Reduction of Commitments; Increase in Commitments
73


 
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
75


 
SECTION 2.11.
Prepayment of Loans
76


 
SECTION 2.12.
Fees
77


 
SECTION 2.13.
Interest
78


 
SECTION 2.14.
Alternate Rate of Interest.
79


 
SECTION 2.15.
Increased Costs
80


 
SECTION 2.16.
Break Funding Payments
82


 
SECTION 2.17.
Withholding of Taxes; Gross-Up
83


 
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
87


 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders.
90


 
SECTION 2.20.
Defaulting Lenders
91


 
SECTION 2.21.
Returned Payments
92


 
SECTION 2.22.
Banking Services and Swap Agreements
93


 
SECTION 2.23.
Judgment Currency
93


 
SECTION 2.24.
Designation of German Borrowers and Removal of Foreign Borrowers.
93


 
 
 
 
ARTICLE III Representations and Warranties
94


 
 
 
 
 
SECTION 3.01.
Organization; Powers
94


 
SECTION 3.02.
Authorization; Enforceability
94





-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


 
 
 
Page
 
 
 
 
 
SECTION 3.03.
Governmental Approvals; No Conflicts
94


 
SECTION 3.04.
Financial Condition; No Material Adverse Change
95


 
SECTION 3.05.
Properties
95


 
SECTION 3.06.
Litigation and Environmental Matters
95


 
SECTION 3.07.
Compliance with Laws and Agreements; No Default
95


 
SECTION 3.08.
Investment Company Status
96


 
SECTION 3.09.
Taxes
96


 
SECTION 3.10.
ERISA; Pension Plans.
96


 
SECTION 3.11.
Disclosure
96


 
SECTION 3.12.
Material Agreements
97


 
SECTION 3.13.
Solvency
97


 
SECTION 3.14.
Insurance
97


 
SECTION 3.15.
Capitalization and Subsidiaries
98


 
SECTION 3.16.
Security Interest in Collateral
98


 
SECTION 3.17.
Employment Matters
98


 
SECTION 3.18.
Federal Reserve Regulations
98


 
SECTION 3.19.
Use of Proceeds
98


 
SECTION 3.20.
Common Enterprise
98


 
SECTION 3.21.
Anti-Corruption Laws and Sanctions
99


 
SECTION 3.22.
No Works Council
99


 
SECTION 3.23.
Centre of Main Interest
99


 
SECTION 3.24.
EEA Financial Institution
99


 
 
 
 
ARTICLE IV Conditions
99


 
 
 
 
 
SECTION 4.01.
Restatement Effective Date
99


 
SECTION 4.02.
Each Credit Event
102


 
SECTION 4.03.
Designation of a Foreign Borrower
103


 
 
 
 
ARTICLE V Affirmative Covenants
104


 
 
 
 
 
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
105


 
SECTION 5.02.
Notices of Material Events
108


 
SECTION 5.03.
Existence; Conduct of Business
108


 
SECTION 5.04.
Payment of Taxes
109


 
SECTION 5.05.
Maintenance of Properties
109


 
SECTION 5.06.
Books and Records; Inspection Rights
109


 
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
109


 
SECTION 5.08.
Use of Proceeds
109


 
SECTION 5.09.
Insurance
110


 
SECTION 5.10.
Casualty and Condemnation
110


 
SECTION 5.11.
Appraisals
110


 
SECTION 5.12.
Field Examinations
111


 
SECTION 5.13.
Financial Assistance
111


 
SECTION 5.14.
Additional Collateral; Further Assurances
111


 
SECTION 5.15.
Transfer of Accounts of European Loan Parties.
113





-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


 
 
 
Page
 
 
 
 
 
SECTION 5.16.
European Cash Management.
114


 
SECTION 5.17.
Post-Closing Matters
114


 
 
 
 
ARTICLE VI Negative Covenants
114


 
 
 
 
 
SECTION 6.01.
Indebtedness
115


 
SECTION 6.02.
Liens
118


 
SECTION 6.03.
Fundamental Changes
119


 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
120


 
SECTION 6.05.
Asset Sales
122


 
SECTION 6.06.
Sale and Leaseback Transactions
123


 
SECTION 6.07.
Swap Agreements
123


 
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness.
123


 
SECTION 6.09.
Transactions with Affiliates
125


 
SECTION 6.10.
Restrictive Agreements
125


 
SECTION 6.11.
Amendment of Material Documents
126


 
SECTION 6.12.
Canadian Pension Plans
126


 
SECTION 6.13.
Fixed Charge Coverage Ratio
126


 
 
 
 
ARTICLE VII Events of Default
126


 
 
 
 
ARTICLE VIII The Administrative Agent
129


 
 
 
 
 
SECTION 8.01.
Appointment
129


 
SECTION 8.02.
Rights as a Lender
130


 
SECTION 8.03.
Duties and Obligations
130


 
SECTION 8.04.
Reliance
130


 
SECTION 8.05.
Actions through Sub-Agents
131


 
SECTION 8.06.
Resignation
131


 
SECTION 8.07.
Non-Reliance.
132


 
SECTION 8.08.
Other Agency Titles
132


 
SECTION 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
132


 
 
 
 
ARTICLE IX Miscellaneous
137


 
 
 
 
 
SECTION 9.01.
Notices
137


 
SECTION 9.02.
Waivers; Amendments
140


 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
143


 
SECTION 9.04.
Successors and Assigns
145


 
SECTION 9.05.
Survival
149


 
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
149


 
SECTION 9.07.
Severability
150


 
SECTION 9.08.
Right of Setoff
150


 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
150


 
SECTION 9.10.
WAIVER OF JURY TRIAL
151





-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


 
 
 
Page
 
 
 
 
 
SECTION 9.11.
Headings
152


 
SECTION 9.12.
Confidentiality
152


 
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
153


 
SECTION 9.14.
USA PATRIOT Act
153


 
SECTION 9.15.
Canadian Anti-Money Laundering Legislation.
153


 
SECTION 9.16.
Disclosure
154


 
SECTION 9.17.
Appointment for Perfection
154


 
SECTION 9.18.
Interest Rate Limitation.
154


 
SECTION 9.19.
No Advisory or Fiduciary Responsibility
155


 
SECTION 9.20.
Intercreditor Agreements
155


 
SECTION 9.21.
Limitation on Subsidiaries
155


 
SECTION 9.22.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
155


 
 
 
 
ARTICLE X Loan Guaranty of Domestic Loan Parties
156


 
 
 
 
 
SECTION 10.01.
Guaranty
156


 
SECTION 10.02.
Guaranty of Payment
156


 
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty
156


 
SECTION 10.04.
Defenses Waived
157


 
SECTION 10.05.
Rights of Subrogation
158


 
SECTION 10.06.
Reinstatement; Stay of Acceleration
158


 
SECTION 10.07.
Information
158


 
SECTION 10.08.
Termination
158


 
SECTION 10.09.
Taxes
158


 
SECTION 10.10.
Maximum Liability
159


 
SECTION 10.11.
Contribution.
159


 
SECTION 10.12.
Liability Cumulative
160


 
SECTION 10.13.
Keepwell
160


 
 
 
 
ARTICLE XI Loan Guaranty of Foreign Loan Parties
160


 
 
 
 
 
SECTION 11.01.
Guaranty
160


 
SECTION 11.02.
Guaranty of Payment
160


 
SECTION 11.03.
No Discharge or Diminishment of Loan Guaranty
161


 
SECTION 11.04.
Defenses Waived
161


 
SECTION 11.05.
Rights of Subrogation
162


 
SECTION 11.06.
Reinstatement; Stay of Acceleration
162


 
SECTION 11.07.
Information
162


 
SECTION 11.08.
Termination
162


 
SECTION 11.09.
Taxes
162


 
SECTION 11.10.
Maximum Liability
163


 
SECTION 11.11.
Contribution.
163


 
SECTION 11.12.
Liability Cumulative
164


 
SECTION 11.13.
Keepwell
164


 
SECTION 11.14.
German Guaranty Limitations.
164


 
 
 
 



-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


 
 
 
Page
 
 
 
 
ARTICLE XII The Borrower Representative.
166


 
 
 
 
 
SECTION 12.01.
Appointment; Nature of Relationship
166


 
SECTION 12.02.
Powers
167


 
SECTION 12.03.
Employment of Agents
167


 
SECTION 12.04.
Notices
167


 
SECTION 12.05.
Successor Borrower Representative
167


 
SECTION 12.06.
Execution of Loan Documents; Borrowing Base Certificate
167


 
SECTION 12.07.
Reporting
167


 
SECTION 12.08.
Representation of Dutch Loan Party
167


 
 
 
 
ARTICLE XIII Subordination of Intercompany Indebtedness.
168


 
 
 
 
 
SECTION 13.01.
Subordination of Intercompany Indebtedness
168






SCHEDULES:
Commitment Schedule
Departing Lender Schedule
Schedule 2.06 – Existing Letters of Credit
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 5.17 – Post-Closing Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.09 –Transactions with Affiliates
Schedule 6.10 – Existing Restrictions
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Base Certificate
Exhibit C – Form of Compliance Certificate
Exhibit D – Joinder Agreement
Exhibit E-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit F – List of Closing Documents
Exhibit G – Form of Borrowing Subsidiary Agreement


-v-

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 16, 2017 (as it may be
amended or modified from time to time, this “Agreement”) among BELDEN INC., the
FOREIGN BORROWERS party hereto, the other Loan Parties party hereto, the Lenders
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Syndication Agent and CITIBANK, N.A. and U.S.
BANK NATIONAL ASSOCIATION, as Co-Documentation Agents.
The parties hereto agree as follows:
Article I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to the term (a) “Accounts” in the applicable
Collateral Documents (other than the Dutch Collateral Documents and the German
Collateral Documents), (b) “Receivables” in the Dutch Collateral Documents and
(c) “Trade Receivables” in the German Collateral Documents.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions, by
which any Loan Party or any Restricted Subsidiary (a) acquires any going
business or all or substantially all of the assets of any Person (or business
line or division thereof), whether through purchase of assets, merger,
amalgamation or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent, security trustee and collateral agent for the Secured
Parties hereunder or, as applicable, such branches or affiliates of JPMorgan
Chase Bank, N.A. as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity. References to the
“Administrative Agent” shall include J.P. Morgan Europe Limited (including but
not limited to matters pertaining to the European Loan Parties), JPMorgan Chase
Bank, N.A., Toronto Branch (including but not limited to matters pertaining to
the Canadian Loan Parties) and any such other branch or affiliate of JPMorgan
Chase Bank, N.A. designated by JPMorgan Chase Bank, N.A. for the purpose of
performing such obligations in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.
“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Aggregate Borrowing Base minus
(b) the Aggregate Revolving Exposure.
“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base at such time plus the Primary Foreign Borrowing Base at such time plus the
German A Borrowing Base at such time plus the German B Borrowing Base at such
time.
“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased and/or reduced from time to time pursuant to
the terms and conditions hereof. As of the Restatement Effective Date, the
Aggregate Commitment is $400,000,000.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
“Agreed Currencies” means, collectively, U.S. Dollars, Euro, Sterling and
Canadian Dollars.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for Dollars for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (without any rounding); provided,
that the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such date, subject to the interest rate
floors set forth therein. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.
“Alternate Rate” means, for any day and for any Agreed Currency, the sum of (a)
a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions in consultation with the Borrower
Representative, reflecting the cost to the Lenders of obtaining funds, plus (b)
the Applicable Rate for Eurocurrency Revolving Loans. When used in reference to
any Loan or Borrowing, “Alternate Rate” refers to whether such Loan, or the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Alternate Rate.
“AML Legislation” has the meaning assigned to such term in Section 9.15(a).
“Anixter” means Anixter International Inc. or any of its Affiliates.


2

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates from time to time
concerning or relating to money laundering, bribery or corruption.
“Applicable Percentage” means (a) with respect to any Domestic Tranche Lender in
respect of a Domestic Tranche Credit Event, its Domestic Tranche Percentage and
(b) with respect to any Global Tranche Lender in respect of a Global Tranche
Credit Event, its Global Tranche Percentage.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR and Canadian Base Rate
Spread” or “Eurocurrency, CDOR and Overnight LIBO Spread”, as the case may be,
based upon the Average Quarterly Availability as of the most recent
determination date:
 
Average Quarterly Availability
ABR and Canadian Base
Rate Spread
Eurocurrency, CDOR and Overnight LIBO Spread


Category 1
> $200,000,000


0.25%
1.25%
Category 2


 



 
> $100,000,000 but
< $200,000,000




0.50%
1.50%
Category 3
< $100,000,000


0.75%
1.75%



For purposes of the foregoing,  the Applicable Rate shall be determined as of
the beginning of each fiscal quarter of the Company and shall be effective
during the period commencing on and including the first day of each fiscal
quarter of the Company and ending on the last day of such fiscal quarter, it
being understood and agreed that, for purposes of determining the Applicable
Rate on the first day of any fiscal quarter of the Company, the Average
Quarterly Availability during the most recently ended fiscal quarter of the
Company shall be used; provided that (i) the Average Quarterly Availability
shall be deemed to be in Category 3 at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrowers fail to deliver any
Borrowing Base Certificate or related information required to be delivered
hereunder, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate and related information is so
delivered and (ii) the Average Quarterly Availability shall be deemed to be in
Category 1 during the period from the Restatement Effective Date to, and
including, the last day of the first full fiscal quarter of the Company ending
after the Effective Date.


“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and, if the
Borrower Representative’s consent is required for the related assignment, the
Borrower Representative (such approval not to be unreasonably withheld or
delayed).
“Auditor’s Determination” has the meaning assigned to such term in
Section 11.14(c).
“Australian Dollars” means the lawful currency of the Commonwealth of Australia.


3

--------------------------------------------------------------------------------





“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Average Quarterly Availability” means, for any fiscal quarter of the Company,
an amount equal to the average daily Aggregate Availability during such fiscal
quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party (or any Subsidiaries of the Loan Parties if the Borrower
Representative has provided written notice to the Administrative Agent of the
services in favor of such Subsidiaries to be secured) by any Lender or any of
its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties (or any Subsidiaries of the Loan Parties if the Borrower
Representative has provided written notice to the Administrative Agent of the
Banking Services in favor of such Subsidiaries to be secured), whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding or proposal, or has had a
receiver, interim receiver, receiver and manager, sequestrator, monitor,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality), to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.


4

--------------------------------------------------------------------------------





“Borrowers” means, collectively, the Company and the Foreign Borrowers.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans and CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan
and (c) a Protective Advance.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit G and/or such other agreement reasonably
acceptable to the Administrative Agent and the Borrower Representative.
“Borrowing Bases” means, collectively, the Domestic Borrowing Base, the Primary
Foreign Borrowing Base, the German A Borrowing Base and the German B Borrowing
Base.
“Borrowing Base Certificate” means a certificate, setting forth the calculation
of each Borrowing Base, signed and certified as accurate and complete by a
Financial Officer of the Borrower Representative, in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
Permitted Discretion.
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euro) and (b) when used in connection
with any Loan denominated in Canadian Dollars, the term “Business Day” shall
also exclude any day in which commercial banks in Toronto, Canada are authorized
or required by law to remain closed.
“Canada” means, collectively, Canada and each province and territory thereof.
“Canadian Attorney-in-Fact” has the meaning assigned to such term in Section
8.09(c).
“Canadian Base Rate” means, for any day, the rate per annum determined by the
Administrative Agent to be the greater of (a) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (b) the
sum of (i) the average rate for 30 day Canadian Dollar bankers’ acceptances that
appears on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time
(or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion) at 10:15 a.m. Toronto time on such day (or if such day is not a
Business Day, the immediately preceding Business Day) (as adjusted by the
Administrative Agent after 10:15 a.m. Toronto time to reflect any error in the
posted rate of interest


5

--------------------------------------------------------------------------------





or in the posted average annual rate of interest), plus (ii) one percent (1.0%);
provided, that if any the above rates shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Any change in the Canadian
Base Rate due to a change in the PRIMCAN Index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, maintained or sponsored by or under which any
Canadian Loan Party or any Subsidiary of any Canadian Loan Party has any
liability with respect to any of their respective employees or former employees,
but excluding any Canadian Pension Plans and any plan maintained by the
Government of Canada or the Government of any province of Canada including the
Canada Pension Plan, the Quebec Pension Plan, Employment Insurance and workers’
compensation benefits plans.
“Canadian Borrower” means Belden Canada Inc., a corporation organized under the
laws of the Province of Ontario, Canada.
“Canadian Collateral Documents” means the Canadian Security Agreement and each
other pledge agreement, Mortgage, security agreement, deed of hypothec, charge,
debenture or other collateral agreement that is entered into by any Canadian
Loan Party (or any share pledge with respect to the shares of any Canadian Loan
Party) in favor of the Administrative Agent, securing all or any portion of the
Secured Obligations, in each case, in form and substance reasonably satisfactory
to the Administrative Agent and entered into pursuant to the terms of this
Agreement (including, without limitation, Section 5.14) or any other Loan
Document.
“Canadian Defined Benefit Plan” means a Canadian Pension Plan, including any
Canadian MEPP that contains a “defined benefit provision,” as defined in
subsection 147.1(1) of the ITA.
“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.
“Canadian Insolvency Laws” means each of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of Canada or any province or territory thereof, including any law of Canada
or any province or territory thereof permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it.
“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Material Foreign Restricted Subsidiary (including the Canadian ULCs) or other
Person that is organized under the laws of Canada (or any province or territory
thereof) and is or becomes a party hereto and to a Canadian Security Agreement
on the Restatement Effective Date or pursuant to Section 5.14.
“Canadian MEPP” means a pension plan described in paragraph (b) of the
definition of Canadian Pension Plan.
“Canadian Pension Plan” means a pension plan that is subject to the ITA and the
applicable pension standards laws of any jurisdiction in Canada and that is
either (a) maintained or sponsored by a Canadian Loan Party for employees or (b)
maintained pursuant to a collective bargaining agreement, or other arrangement
under which more than one employer makes contributions and to which a Canadian
Loan Party is making or accruing an obligation to make contributions or has
within the preceding five years made or


6

--------------------------------------------------------------------------------





accrued such contributions, but does not include the Canada Pension Plan or the
Quebec Pension Plan as maintained by the Government of Canada or the Province of
Quebec.
“Canadian Pension Termination Event” means (a) the withdrawal of a Canadian Loan
Party or any Subsidiary of a Canadian Loan Party from a Canadian Defined Benefit
Plan which is a Canadian MEPP that gives rise to an obligation to make
contributions to amortize a funding deficiency of such plan in respect of
employees or former employees of the Canadian Loan Party or any Subsidiary of
the Canadian Loan Party, (b) the giving or the filing, pursuant to applicable
laws, of a notice by a Canadian Loan Party or any Subsidiary of a Canadian Loan
Party of its intent to terminate in whole or in part a Canadian Defined Benefit
Plan or the filing of an amendment by a Canadian Loan Party or any Subsidiary of
a Canadian Loan Party with the applicable Governmental Authority which
terminates a Canadian Defined Benefit Plan, in whole or in part, (c) the
institution of proceedings by any Governmental Authority to terminate a Canadian
Defined Benefit Plan other than a Canadian MEPP, in whole or in part, or have a
replacement administrator or trustee appointed to administer a Canadian Defined
Benefit Plan or (d) any other event or condition which, under applicable law,
might reasonably constitute grounds for the termination or winding up of a
Canadian Defined Benefit Plan other than a Canadian MEPP, in whole or in part,
or the appointment by any Governmental Authority of a replacement administrator
or trustee to administer such a Canadian Defined Benefit Plan.
“Canadian Priority Payables” means, at any time, with respect to the Primary
Foreign Borrowing Base:
(a)    the amount past due and owing by any Canadian Loan Party (or any other
Person for which any Canadian Loan Party has joint and several liability), or
the accrued amount for which each Canadian Loan Party has an obligation (whether
several, or joint and several) to remit to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of (i)
pension fund obligations, (ii) employment insurance, (iii) goods and services
Taxes, harmonized sales Tax, sales Taxes, retail sales Taxes, employee income
Taxes and other Taxes payable or to be remitted or withheld, (iv) workers’
compensation, (v) wages, salaries, commission or compensation, including
vacation pay, (vi) obligations under the Canada Pension Plan or any equivalent
under the laws of any province of Canada, (vii) obligations pursuant to the Wage
Earner Protection Program Act (Canada), as amended, and (viii) other charges and
demands; in each case in respect of which any Governmental Authority or other
Person may claim a security interest, hypothec, prior claim, trust or other
claim or Lien ranking or capable of ranking in priority to or pari passu with
one or more of the Liens granted pursuant to the Loan Documents; and
(b)    the aggregate amount of any other liabilities of the Canadian Loan
Parties (or any other Person for which the Canadian Loan Parties have joint and
several liability) (i) in respect of which a trust (deemed or otherwise) has
been or may be imposed on any Accounts or Inventory of any Canadian Loan Party
to provide for payment or (ii) which are secured by a security interest,
hypothecation, prior claim, pledge, charge, right, or claim or other Lien on any
Collateral of any Canadian Loan Party, in each case pursuant to any applicable
law, rule or regulation and which trust, security interest, hypothecation, prior
claim, pledge, charge, right, claim or other Lien ranks or is capable of ranking
in priority to or pari passu with one or more of the Liens granted in the Loan
Documents.
“Canadian Priority Payables Reserve” means, on any date of determination for the
Primary Foreign Borrowing Base, a reserve established from time to time by the
Administrative Agent in the exercise of its


7

--------------------------------------------------------------------------------





Permitted Discretion in such amount as the Administrative Agent may determine in
respect of Canadian Priority Payables of the Canadian Borrower and the other
Canadian Loan Parties.
“Canadian Protective Advance” has the meaning assigned to such term in Section
2.04.
“Canadian Restricted Subsidiary” means each Restricted Subsidiary organized
under the laws of Canada or any province or territory thereof.
“Canadian Security Agreement” means that certain ABL Pledge and Security
Agreement (including any and all supplements thereto), dated as of October 3,
2013, between the Canadian Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.
“Canadian Swingline Loan” has the meaning assigned to such term in Section 2.05.
“Canadian ULCs” means, collectively, Belden Canada Finance 1 ULC and Belden
Canada Finance 2 ULC, each an Alberta unlimited liability company.
“Canadian Unpaid Supplier Reserve” means, with respect to each Canadian Loan
Party, a reserve established by the Administrative Agent in the exercise of its
Permitted Discretion in respect of any Inventory that is subject to rights of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) as amended, or any other laws of Canada or laws of any
province of Canada that grant repossession, revendication or similar rights to
an unpaid supplier, where such supplier’s right ranks or is capable of ranking
in priority to, or pari passu with, one or more of the Liens granted in the
Collateral Documents.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries prepared in accordance with GAAP.
“Capital Impairment” has the meaning assigned to such term in Section 11.14(a).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Dominion Period” shall mean any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (i) when an
Event of Default has occurred and is continuing, (ii) when the Administrative
Agent reasonably believes that an Event of Default under clause (h) or (i) of
Article VII is imminent, or (iii) commencing with the date on which Aggregate
Availability is less than the greater of 10% of the Aggregate Borrowing Base and
$30,000,000, and continuing until such subsequent date as when the Aggregate
Availability has exceeded the greater of 10% of the Aggregate Borrowing Base and
$30,000,000 for thirty (30) consecutive days.
“CDOR Rate” means, for the relevant Interest Period the Canadian deposit offered
rate which, in turn means on any day, the annual rate of interest determined
with reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time


8

--------------------------------------------------------------------------------





to time, as of 10:00 a.m., Toronto local time, on such day and, if such day is
not a Business Day, then on the immediately preceding Business Day (as adjusted
by the Administrative Agent after 10:00 a.m., Toronto local time, to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the Canadian deposit offered rate
component of such rate on that day shall be calculated as the cost of funds
quoted by the Administrative Agent to raise Canadian Dollars for the applicable
Interest Period as of 10:00 a.m. Toronto local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day. If the CDOR Rate shall be less than
zero, the CDOR Rate shall be deemed to be zero for purposes of this Agreement.
“CFC” means a “controlled foreign corporation” under Section 957 of the Code.
“CFC Holding Company” means (a) a Domestic Restricted Subsidiary (i) with no
material assets or business activities other than the ownership or management of
Equity Interests in, or Indebtedness of, one or more CFCs and (ii) does not
incur, and is not otherwise liable for, any Indebtedness other than Indebtedness
constituting intercompany Indebtedness permitted under this Agreement or (b) a
pass-through entity (including a partnership or disregarded entity for U.S.
federal income tax purposes) that owns directly or indirectly Equity Interests
in, or Indebtedness of, one or more CFCs.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated or approved by the board of directors of
the Company, or (ii) appointed or approved by directors so nominated or
approved; or (c) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (d) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’ or
managers’ qualifying shares) of the ordinary voting and economic power of any
Foreign Borrower.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, or any European
equivalent regulation (such as the European Market and Infrastructure
Regulation) and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.


9

--------------------------------------------------------------------------------





“Charges” has the meaning assigned to such term in Section 9.18.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Tranche
Revolving Loans, Global Tranche Revolving Loans, Swingline Loans or Protective
Advances and (b) any Commitment, refers to whether such Commitment is a Domestic
Tranche Commitment or a Global Tranche Commitment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Citbank, N.A. and U.S. Bank National
Association in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.
“Collateral” means any and all property of a Loan Party subject to a Lien
created by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be subject to a
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other Secured Parties, to secure the Secured Obligations; provided that,
“Collateral” shall not include any Excluded Assets.
“Collateral Access Agreement” has the meaning assigned to such term in the
applicable Security Agreement.
“Collateral Documents” means, collectively, the Canadian Collateral Documents,
the Domestic Collateral Documents, the Dutch Collateral Documents, the German
Collateral Documents, the U.K. Collateral Documents and any other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Secured Obligations.
“Collection Account” has the meaning assigned to such term in the applicable
Security Agreement.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Domestic Tranche Commitment and Global Tranche Commitment. The initial U.S.
Dollar Amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Belden Inc., a Delaware corporation.
“Company Revolving Exposure” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the U.S. Dollar Amount of the outstanding
principal amount of Revolving Loans made by such Lender to the Company at such
time plus (b) the U.S. Dollar Amount of such Lender’s LC Exposure with respect
to Letters of Credit issued for the account of the Company at such time plus (c)
the


10

--------------------------------------------------------------------------------





U.S. Dollar Amount of such Lender’s Swingline Exposure with respect to Swingline
Loans made to the Company at such time.
“Company Swingline Loan” has the meaning assigned to such term in Section 2.05.
“Computation Date” is defined in Section 1.06.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as zero
balance, cash management accounts pursuant to and under any agreement between
the Loan Parties and the Administrative Agent, as modified and amended from time
to time, and through which disbursements of the Borrowers, any other Loan Party
and any designated Subsidiary of the Borrowers are made and settled on a daily
basis with no uninvested balance remaining overnight.
“Corresponding Debt” has the meaning assigned to such term in Section 8.09(f).
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.
“Customer” has the meaning assigned to such term in Section 2.17(h).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing


11

--------------------------------------------------------------------------------





or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular Default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on the Departing Lender
Schedule hereto.
“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Restatement Effective Date attached hereto and identified as such.
“Deposit Account” has the meaning assigned to such term in the applicable
Security Agreement.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable Security Agreement.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Document” has the meaning assigned to such term in the applicable Security
Agreement.
“Domestic Borrowing Base” means, at any time, the sum of (a) 90% of the Eligible
Accounts of the Domestic Loan Parties at such time, plus (b) the product of 90%
multiplied by the Net Orderly Liquidation Value (expressed as a percentage)
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Eligible Inventory of the Domestic Loan Parties at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis plus (c) the Domestic PP&E Component at such time (not
to exceed that portion of the Maximum PP&E Component allocated by Borrower
Representative to the Domestic Borrowing Base in the most recent Borrowing Base
Certificate) minus (d) Reserves pertaining to the Domestic Loan Parties (without
duplication of any Reserves accounted for in the Domestic PP&E Component), such
Eligible Accounts or such Eligible Inventory.
“Domestic Collateral Documents” means the Domestic Security Agreement, the
Mortgages and each other pledge agreement, security agreement, or other
collateral agreement that is entered into by any Domestic Loan Party in favor of
the Administrative Agent, securing the Secured Obligations, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14).
“Domestic Loan Parties” means, collectively, the Company and each Material
Domestic Restricted Subsidiary or other Person organized under the laws of the
U.S. that is or becomes a party hereto and to the Domestic Security Agreement on
the Restatement Effective Date or pursuant to Section 5.14.
“Domestic PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible
Equipment of the Domestic Loan Parties: the applicable Equipment Amortization
Factor for such Equipment multiplied by 85% of the Net Orderly


12

--------------------------------------------------------------------------------





Liquidation Value of such Eligible Equipment less (b) Reserves applicable to the
Domestic PP&E Component and, without duplication of Reserves set forth in clause
(d) of the definition of “Domestic Borrowing Base,” the Domestic Loan Parties
and established by the Administrative Agent in its Permitted Discretion.
“Domestic Protective Advance” has the meaning assigned to such term in
Section 2.04.
“Domestic Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of a jurisdiction located in the U.S.
“Domestic Security Agreement” means that certain ABL Pledge and Security
Agreement (including any and all supplements thereto), dated as of October 3,
2013, between the Domestic Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
“Domestic Tranche Commitment” means, with respect to each Domestic Tranche
Lender, the commitment, if any, of such Lender to make Domestic Tranche
Revolving Loans and to acquire participations in Domestic Tranche Letters of
Credit, Protective Advances and Swingline Loans hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04. The initial
amount of each Domestic Tranche Lender’s Domestic Tranche Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Domestic
Tranche Lender shall have assumed its Domestic Tranche Commitment, as
applicable. The aggregate principal amount of the Domestic Tranche Commitments
on the Restatement Effective Date is $240,000,000.
“Domestic Tranche Credit Event” means a Domestic Tranche Revolving Borrowing,
the issuance, amendment, renewal or extension of a Domestic Tranche Letter of
Credit, the making of a Swingline Loan or Protective Advance that the Domestic
Tranche Lenders are required to participate in pursuant to the terms hereof, or
any of the foregoing.
“Domestic Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Domestic Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Domestic Tranche Letters of Credit that have not yet been
reimbursed by or on behalf of the Company at such time. The Domestic Tranche LC
Exposure of any Domestic Tranche Lender at any time shall be its Domestic
Tranche Percentage of the total Domestic Tranche LC Exposure at such time.
“Domestic Tranche Lender” means a Lender with a Domestic Tranche Commitment or
holding Domestic Tranche Revolving Loans.
“Domestic Tranche Letter of Credit” means any Letter of Credit issued under the
Domestic Tranche Commitments pursuant to this Agreement.
“Domestic Tranche Percentage” means, with respect to any Domestic Tranche
Lender, percentage equal to a fraction the numerator of which is such Lender’s
Domestic Tranche Commitment and the denominator of which is the aggregate
Domestic Tranche Commitments of all Domestic Tranche Lenders (provided that, if
the Domestic Tranche Commitments have terminated or expired, the Domestic
Tranche Percentages shall be determined based upon such Lender’s share of the
aggregate Domestic Tranche Revolving Exposures of all Lenders at that time);
provided that, in accordance with Section 2.20, so long as


13

--------------------------------------------------------------------------------





any Domestic Tranche Lender shall be a Defaulting Lender, such Domestic Tranche
Lender’s Domestic Tranche Commitment shall be disregarded in the foregoing
calculation.
“Domestic Tranche Revolving Borrowing” means a Borrowing comprised of Domestic
Tranche Revolving Loans.
“Domestic Tranche Revolving Exposure” means, with respect to any Domestic
Tranche Lender at any time, and without duplication, the sum of (a) the U.S.
Dollar Amount of the outstanding principal amount of such Lender’s Domestic
Tranche Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s
Domestic Tranche LC Exposure plus (c) the U.S. Dollar Amount of such Lender’s
Domestic Tranche Swingline Exposure.
“Domestic Tranche Revolving Loan” means a Loan made by a Domestic Tranche Lender
pursuant to Section 2.01.
“Domestic Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Swingline Loans that the
Domestic Tranche Lenders have purchased participations in pursuant to the terms
hereof. The Domestic Tranche Swingline Exposure of any Domestic Tranche Lender
at any time shall be its Domestic Tranche Percentage of the total Domestic
Tranche Swingline Exposure at such time.
“Domestic Tranche Unused Commitment” means, at any time, the aggregate Domestic
Tranche Commitments of all Domestic Tranche Lenders at such time minus the
aggregate Domestic Tranche Revolving Exposures of all Domestic Tranche Lenders
at such time.
“Dutch Attorney-in-Fact” has the meaning assigned to such term in Section 12.08.
“Dutch Borrower” means Belden Europe B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands.
“Dutch Collateral Documents” means the Dutch Security Agreements, the Mortgages
and each other pledge agreement, security agreement, or other collateral
agreement that is entered into by any Dutch Loan Party (or any share pledge with
respect to (i) the shares in the capital of any Dutch Loan Party or (ii) the
partnership interest with respect to any Dutch Loan Party) in favor of the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and entered into pursuant to the terms
of this Agreement or any other Loan Document (including Section 5.14).
“Dutch Insolvency Event” means any bankruptcy (faillissement), suspension of
payments ((voorlopige) surseance van betaling), administration
(onderbewindstelling), dissolution (ontbinding) (other than as permitted under
Section 6.03), a Dutch Loan Party having filed a notice under Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of
the Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990).
“Dutch Loan Parties” means, collectively, the Dutch Borrower and each Material
Foreign Restricted Subsidiary or other Person that is organized under the laws
of the Netherlands that is or becomes a party hereto and to a Dutch Security
Agreement pursuant to Section 5.14.
“Dutch Security Agreements” means, collectively, (i) any deeds of disclosed
pledge over receivables (bank accounts, insurance policies and intercompany
claims), among the Dutch Loan Parties as pledgors


14

--------------------------------------------------------------------------------





and the Administrative Agent as pledgee, (ii) any deeds of undisclosed pledge
over receivables, among the Dutch Loan Parties as pledgors and the
Administrative Agent as pledgee, (iii) any deeds of non-possessory pledge over
movables, among the Dutch Loan Parties as pledgors and the Administrative Agent
as pledgee and (iv) any deeds of pledge over intellectual property rights, among
the Dutch Loan Parties as pledgors and the Administrative Agent as pledgee.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, without duplication, (i) Interest Expense (including amortization of
debt discount and debt issuance fees, costs and expenses), (ii) expense for
taxes measured by net income, profits or capital (or any similar measures), paid
or accrued, including, without limitation, federal and state and local income
taxes, foreign income taxes, or franchise taxes, (iii) depreciation, (iv)
amortization, (v) each non-cash expense (including, without limitation, non-cash
expenses related to stock based compensation), non-cash charge or non-cash loss
(including, extraordinary, unusual or non-recurring non-cash losses), including,
without limitation, in connection with Permitted Acquisitions or restructurings,
incurred or recognized, (vi) cash charges incurred in connection with
acquisition activities prior to the Restatement Effective Date and to the extent
not in excess of $10,000,000, (vii) fees, costs and expenses incurred in
connection with any Permitted Acquisition, in each case whether or not
consummated and solely to the extent disclosed in writing to the Administrative
Agent and in an aggregate amount not to exceed $10,000,000 during any period of
four consecutive fiscal quarters of the Company, (viii) cash charges or
extraordinary, unusual or non-recurring cash losses incurred or recognized,
including, without limitation, severance, relocation and restructuring expenses
(provided that, the aggregate amount of any such cash charges or cash losses
under this clause (viii) during any period of four consecutive fiscal quarters
of the Company shall not exceed $50,000,000), (ix) any premiums, penalties or
similar payments in connection with any refinancing of Indebtedness, together
with the fees, costs and expenses incurred in connection with any such
refinancing and (x) fees, costs and expenses incurred in connection with the
Transactions, all calculated for the Company and its Restricted Subsidiaries in
accordance with GAAP on a consolidated basis, minus, to the extent included in
Net Income, (1) interest income, (2) income tax credits and refunds (to the
extent not netted from income tax expense), (3) any cash payments made during
such period in respect of items described in clause (v) above subsequent to the
fiscal quarter in which the relevant non-cash expenses, charges or losses were
incurred and (4) extraordinary, unusual or non-recurring income or gains
recognized, all calculated for the Company and its Restricted Subsidiaries in
accordance with GAAP on a consolidated basis.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


15

--------------------------------------------------------------------------------





“Effective Date”, as used herein or in any Loan Document, means October 3, 2013,
in reference to the effective date of the Existing Credit Agreement.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e‑mail, e-fax, web
portal access for the Borrowers, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.
“Eligible Accounts” means, at any time, the Accounts of any Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Loan
Party:
(a)other than to the extent a Reserve is established pursuant to clause (b),
which is not subject to a first priority perfected security interest in favor of
the Administrative Agent;
(b)which is subject to any Lien, unless (i) such Lien constitutes (x) a Lien in
favor of the Administrative Agent, (y) a Permitted Encumbrance which does not
have priority over the Lien in favor of the Administrative Agent or (z) a Lien
permitted under Section 6.02(b) or 6.02(h) or (ii) the Administrative Agent
shall have established a Reserve in its Permitted Discretion for liabilities of
such Loan Party that are secured by such Lien;
(c)(i) which is unpaid more than one hundred twenty (120) days after the date of
the original invoice therefor or more than ninety (90) days after the original
due date therefor (“Overage”) (when calculating the amount under this clause
(i), for the same Account Debtor, the Administrative Agent shall include the net
amount of such Overage and add back any credits, but only to the extent that
such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of such Loan Party or
otherwise designated as uncollectible;
(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;
(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 20% or such greater percentage as the Administrative Agent may determine
from time to time in its Permitted Discretion (or, if such Account Debtor is
Anixter, 25% or such greater percentage as the Administrative Agent may
determine from time to time in its Permitted Discretion) of the aggregate amount
of Eligible Accounts of all Loan Parties (but will only be ineligible to the
extent of such excess);
(f)with respect to which any covenant, representation or warranty contained in
any Loan Document has been breached or is not true in any material respect (or,
with respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect);


16

--------------------------------------------------------------------------------





(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest (but only to the extent thereof);
(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;
(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, administrative
receiver, administrator, compulsory manager, liquidator or other similar officer
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee, administrative receiver,
administrator, compulsory manager, liquidator or other similar officer,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
administration, winding-up, or voluntary or involuntary case under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due or has had a moratorium declared in respect of it, (v) become
insolvent, or (vi) ceased operation of its business (other than, in any such
case, post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the United States Bankruptcy Code and reasonably
acceptable to the Administrative Agent);
(k)which is owed by any Account Debtor which has sold all or a substantially all
of its assets;
(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S., Canada or, solely with respect to any Account
Debtor of the Dutch Loan Parties or the German Borrowers, any Eligible
Jurisdiction or (ii) is not organized under applicable laws of the U.S., any
state of the U.S., Canada, or any province of Canada or, solely with respect to
the Dutch Loan Parties or the German Borrowers, any Eligible Jurisdiction,
unless, in any such case, such Account is backed by a letter of credit or bank
guarantee reasonably acceptable to the Administrative Agent; provided that (A)
Accounts owing from the Key Foreign Account Debtors shall not be excluded from
“Eligible Accounts” pursuant to this clause (l), and (B) so long as the public
corporate/family rating of the Company is equal to or greater than Ba3 from
Moody’s and BB- from S&P, other Accounts shall not be excluded from “Eligible
Accounts” pursuant to this clause (l), to the extent the aggregate amount of
availability generated from such other Accounts, together with the aggregate
amount of availability generated from Accounts that are not excluded from
“Eligible Accounts” pursuant to clause (B) of the proviso in clause (y) below
(but without duplication of Accounts that would have otherwise been excluded
under both clauses), does not exceed $15,000,000 in aggregate at any time;
(m)which is owed in any currency other than U.S. Dollars, Canadian Dollars,
Sterling or Euro;
(n)which is owed by (i) any Governmental Authority of any country other than
Canada (or any province or territory thereof) or the U.S. unless such Account is
backed by a letter of credit or bank guarantee reasonably acceptable to the
Administrative Agent, (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary


17

--------------------------------------------------------------------------------





to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s satisfaction or (iii) any
Governmental Authority of Canada, or any province, territory, crown corporation,
department, agency, public corporation, or instrumentality thereof, unless the
Financial Administration Act (Canada) or other applicable Federal or provincial
statutes, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account, have been complied with to the
Administrative Agent’s satisfaction;
(o)which is owed by any Affiliate of any Loan Party or any employee, officer or
director of any Loan Party or any of its Affiliates;
(p)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;
(q)which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;
(r)which is evidenced by any promissory note, chattel paper or instrument;
(s)which is owed by an Account Debtor located (i) in any State of the U.S. which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction (or may do so at a later
date without material penalty or prejudice and without affecting the
collectability of such Account) or (ii) which is a Sanctioned Person;
(t)with respect to which such Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business (but only to the extent of any such reduction),
or any Account which was partially paid and such Loan Party created a new
receivable for the unpaid portion of such Account;
(u)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, foreign, provincial or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
(v) unless the Administrative Agent has established a Reserve in its Permitted
Discretion, which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods (including but not limited to
by way of retention of title), or which indicates any party other than such Loan
Party as payee or remittance party;
(w)which was created on cash on delivery terms;
(x)which is subject to any limitation on assignment or other restriction
(whether arising by operation of law, by agreement or otherwise) which would
under the local governing law of the contract have the effect of restricting the
assignment for or by way of security or the creation of security, in each case,
unless (other than with respect to Accounts arising under contracts governed by
Dutch law) the Administrative Agent has determined that such limitation is not
enforceable; or


18

--------------------------------------------------------------------------------





(y)as to which the contract or agreement underlying such Account is governed by
(or, if no governing law is expressed therein, is deemed to be governed by) the
laws of any jurisdiction other than (i) in the case of Accounts owing to any
Domestic Loan Party or any Canadian Loan Party, the U.S., any state thereof, the
District of Columbia or Canada (or any province or territory thereof) or (ii) in
the case of any European Loan Party, any Eligible Jurisdiction; provided that,
(A) Accounts owing by Key Foreign Account Debtors shall not be excluded from
“Eligible Accounts” pursuant to this clause (y), and (B) so long as the public
corporate/family rating of the Company is equal to or greater than Ba3 from
Moody’s and BB- from S&P, other Accounts shall not be excluded from “Eligible
Accounts” pursuant to this clause (y), to the extent the aggregate amount of
availability generated from such other Accounts, together with the aggregate
amount of availability generated from Accounts that are not excluded from
“Eligible Accounts” pursuant to clause (B) of the proviso in clause (l) above
(but without duplication of Accounts that would have otherwise been excluded
under both clauses), does not exceed $15,000,000 in aggregate at any time.
In the event that an Account of a Loan Party which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may in the Administrative Agent’s Permitted
Discretion, and be reduced by, without duplication hereunder or under the
foregoing eligibility criteria and to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Loan Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account. Notwithstanding the foregoing, the
eligibility criteria for “Eligible Accounts” may not be made more restrictive or
newly established after the Restatement Effective Date (i) without at least
three (3) Business Days’ prior notice to the Borrower Representative and (ii) in
response to circumstances or events in existence on the Restatement Effective
Date and disclosed to the Administrative Agent prior to the Restatement
Effective Date (including under any field examinations or appraisals conducted
prior to the Restatement Effective Date); provided that, the foregoing
limitation in clause (ii) shall not apply in the event of a material change in
the scope or magnitude of any such circumstances or events.
“Eligible Equipment” means, at any time, the Equipment of any Loan Party which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Equipment shall not include any Equipment
of a Loan Party that does not meet each of the following requirements:
(a)    such Loan Party has good title to such Equipment;
(b)    other than to the extent the Administrative Agent shall have established
a Reserve in its Permitted Discretion for liabilities that secure any other
Liens, such Equipment is subject to a first priority perfected Lien in favor of
the Administrative Agent governed by the laws of the jurisdiction in which the
Equipment in question is located and is free and clear of all other Liens of any
nature whatsoever (except for (i) Permitted Encumbrances which do not have
priority over the Lien in favor of the Administrative Agent or (ii) any Lien
permitted under Section 6.02(b) or 6.02(h));
(c)    the full purchase price for such Equipment has been paid by such Loan
Party;


19

--------------------------------------------------------------------------------





(d)    such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien (subject to Permitted
Encumbrances) in favor of the Administrative Agent, unless (x) such Loan Party
shall have delivered to the Administrative Agent a mortgage waiver in form and
substance reasonably satisfactory to the Administrative Agent or (y) such
premises are owned by such Loan Party in fee title free and clear of any Liens
(other than Permitted Encumbrances), or (ii) leased by such Loan Party where
(x) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (y) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;
(e)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;
(f)    such Equipment (i) is not subject to any agreement which restricts the
ability of such Loan Party to use, sell, transport or dispose of such Equipment
or which restricts the Administrative Agent’s ability to take possession of,
sell or otherwise dispose of such Equipment and (ii) has not been purchased from
a Sanctioned Person; and
(g)    such Equipment does not constitute “Fixtures” under the applicable laws
of the jurisdiction in which such Equipment is located.
In the event that Equipment of any Loan Party which was previously Eligible
Equipment ceases to be Eligible Equipment hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. Notwithstanding the foregoing, the eligibility criteria for
“Eligible Equipment” may not be made more restrictive or newly established after
the Restatement Effective Date (i) without at least three (3) Business Days’
prior notice to the Borrower Representative and (ii) in response to
circumstances or events in existence on the Restatement Effective Date and
disclosed to the Administrative Agent prior to the Restatement Effective Date
(including under any field examinations or appraisals conducted prior to the
Restatement Effective Date); provided that, the foregoing limitation in clause
(ii) shall not apply in the event of a material change in the scope or magnitude
of any such circumstances or events.
“Eligible Inventory” means, at any time, the Inventory (including raw materials
and work-in-process) of any Loan Party which the Administrative Agent determines
in its Permitted Discretion is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory of a Loan Party shall not include any Inventory:
(a)    other than to the extent a Reserve is established pursuant to clause (b),
which is not subject to a first priority perfected security interest in favor of
the Administrative Agent;
(b)    which is subject to any Lien, unless (i) such Lien constitutes (x) a Lien
in favor of the Administrative Agent, (y) a Permitted Encumbrance which does not
have priority over the Lien in favor of the Administrative Agent or (z) a Lien
permitted under Section 6.02(b) or 6.02(h) or (ii) the Administrative Agent
shall have established a Reserve in its Permitted Discretion for liabilities of
such Loan Party that are secured by such Lien;
(c)    unless accounted for in the most recent Inventory appraisal when
determining the Net Orderly Liquidation Value percentage, which is, in the
Administrative Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least


20

--------------------------------------------------------------------------------





the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in any Loan Document has been breached or is not true in any material respect
(or, with respect to any covenant, representation or warranty which is subject
to any materiality qualifier, has been breached or is not true in any respect)
and which does not conform to all applicable standards imposed by any
Governmental Authority;
(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest or title or (ii) be indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;
(f)    which constitutes spare or replacement parts, subassemblies, packaging
and shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return (unless undamaged and able to be resold in the ordinary course
of business), repossessed goods, defective or damaged goods, goods held by such
Loan Party on consignment, or goods which are not of a type held for sale in the
ordinary course of business;
(g)    which (i) if such Loan Party is a Domestic Loan Party, is not located in
the U.S. or Canada or is in transit with a common carrier from vendors and
suppliers, (ii) if such Loan Party is a Canadian Loan Party, is not located in
Canada or the U.S. or is in transit with a common carrier from vendors and
suppliers or (iii) if such Loan Party is a European Loan Party, is not located
in an Eligible Jurisdiction or is in transit with a common carrier from vendors
and suppliers; provided that, (x) the foregoing criteria shall not exclude
Inventory in transit among Loan Parties located in the same country from being
eligible and (y) notwithstanding the foregoing provisions of this clause (g), up
to $7,500,000 of Inventory in transit from vendors and suppliers or among Loan
Parties not located in the same country may be included as Eligible Inventory so
long as:
(A)    such Inventory has been shipped for receipt by the applicable Loan Party
within forty-five (45) days of the date of shipment, but which has not yet been
delivered to or on behalf of such Loan Party;
(B)    if requested by the Administrative Agent, the Administrative Agent shall
have received a true and correct copy of the bill of lading and other shipping
documents for such Inventory;
(C) the Administrative Agent shall have received evidence of satisfactory
casualty insurance naming the Administrative Agent as lender loss payee and
otherwise covering such risks as the Administrative Agent may reasonably
request;
(D)    if such Inventory is covered by a negotiable bill of lading, the
Administrative Agent shall have received confirmation that the bill is issued in
the name of such Loan Party and, upon the Administrative Agent’s request,
consigned to the order of the Administrative Agent and, with respect to any such
Inventory shipped internationally, an acceptable customs broker agreement has
been executed with such Loan Party’s customs broker;
(E)    with respect to Inventory shipped internationally, the Administrative
Agent shall have established a Reserve, if it determines a Reserve is needed,


21

--------------------------------------------------------------------------------





in its Permitted Discretion for customs duties and customs fees associated with
such Inventory;
(F)    no default exists under any agreement in effect between the vendor of
such Inventory and Loan Party that would permit such vendor under any applicable
law to divert, reclaim, reroute or stop shipment of such Inventory;
(G)    the common carrier is not an Affiliate of the applicable vendor or
supplier; and
(H)    with respect to Inventory shipped internationally, the customs broker is
not an Affiliate of any Loan Party;
(h)    which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless (i) such processor has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;
(k)    which is a discontinued product or component thereof (unless such
discontinuance does not adversely impact the salability of the remaining
Inventory);
(l)    which is the subject of a consignment by such Loan Party as consignor;
provided that, consigned Inventory may be eligible if the applicable consignee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation and the Administrative Agent may reasonably require;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of such
Loan Party (unless in transit);
(p)    for which reclamation rights have been asserted by the seller;


22

--------------------------------------------------------------------------------





(q)    which has been acquired from a Sanctioned Person; or
(r)    for which (i) any contract or related documentation (such as invoices or
purchase orders) relating to such Inventory includes retention of title rights
in favor of the vendor or supplier thereof and (ii) under applicable governing
laws, retention of title may be imposed unilaterally by the vendor or supplier
thereof, provided that Inventory of a Loan Party which may be subject to any
rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this clause (r) in the event that (A) the Administrative
Agent shall have received evidence satisfactory to it that the full purchase
price of such Inventory has or will have been paid or (B) a Letter of Credit has
been issued under and in accordance with the terms of this Agreement for the
purchase of such Inventory.
In the event that Inventory of any Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. Notwithstanding the foregoing, the eligibility criteria for
“Eligible Inventory” may not be made more restrictive or newly established after
the Restatement Effective Date (i) without at least three (3) Business Days’
prior notice to the Borrower Representative and (ii) in response to
circumstances or events in existence on the Restatement Effective Date and
disclosed to the Administrative Agent prior to the Restatement Effective Date
(including under any field examinations or appraisals conducted prior to the
Restatement Effective Date); provided that, the foregoing limitation in clause
(ii) shall not apply in the event of a material change in the scope or magnitude
of any such circumstances or events.
“Eligible Jurisdiction” means (a) each jurisdiction where any Borrower is
organized and (b) each of Austria, Belgium, Denmark, Finland, France, Germany,
Italy, Ireland, Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden,
Switzerland and the United Kingdom; provided that the Administrative Agent may,
in its Permitted Discretion, add one or more countries to those Eligible
Jurisdictions pursuant to this clause (b).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed by or imposed on
the Company or any Restricted Subsidiary with respect to any of the foregoing.
“Equipment” has the meaning assigned to such term in the applicable Security
Agreement.
“Equipment Amortization Factor” means, with respect to any Equipment on any date
of determination, 1 minus a fraction, the numerator of which is the number of
full fiscal quarters of the Company elapsed as of such date (including any such
fiscal quarter ending on such date) since July 2, 2017 (or, if later, the date
of the Administrative Agent’s receipt of the results of the most recent
completed appraisal of such


23

--------------------------------------------------------------------------------





Equipment conducted at the request of the Loan Parties pursuant to Section 5.11
hereof) and the denominator of which is 28.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date shall mean the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to any Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to a Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.


24

--------------------------------------------------------------------------------





“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“European Loan Parties” means, collectively, the Dutch Loan Parties and the
German Loan Parties.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower Representative, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Loan Party is a party, to the extent that the creation
of a Lien on such assets would, under the express terms of such lease, license,
contract, document, instrument or agreement, result in a breach of the terms of,
or constitute a default under, such lease license, contract, document,
instrument or agreement (other than to the extent that any such term (i) has
been waived (without any obligation on the Loan Parties to obtain such waiver)
or (ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law; provided that, immediately upon the ineffectiveness,
lapse or termination of any such express term, such assets shall automatically
cease to constitute “Excluded Assets”, (b) any property that is subject to a
purchase money Lien or a capital lease permitted under the Loan Documents if the
agreement pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person other
than any Borrower and/or its Affiliates which has not been obtained (without any
obligation on the Loan Parties to obtain such consent) as a condition to the
creation of any other Lien on such property, (c) any leasehold interests in real
property and improvements and Fixtures thereon, (d) any real property owned by a
Loan Party (and improvements and Fixtures relating thereto) that is not subject
to a Mortgage on the Restatement Effective Date, (e) Equity Interests in any
Person that is not both a Wholly-Owned Subsidiary and a direct Restricted
Subsidiary of a Loan Party, (f) payroll accounts, trust accounts, employee
benefit accounts and zero-balance disbursement accounts (that are not collection
accounts), (g) any “intent-to-use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (h) any property of
Unrestricted Subsidiaries, (i) solely with respect to any Secured Obligations
incurred by or on behalf of a Domestic Loan Party, any Equity Interests in or
assets of (A) a direct or indirect Foreign Subsidiary of the Company or a CFC
Holding Company, except that Excluded Assets shall not include 65% of the
outstanding voting Equity Interests and 100% of the non-voting Equity Interests
of each


25

--------------------------------------------------------------------------------





such First Tier Foreign Subsidiary or CFC Holding Company, provided, however,
that no more than 65% of the voting Equity Interests of a First-Tier Foreign
Subsidiary or CFC Holding Company, as applicable, in the aggregate, may be
pledged to secure the Secured Obligations or (B) a direct or indirect Domestic
Subsidiary of a CFC; (j) any aircraft; (k) from and after the consummation of
the MCS Disposition, assets permitted to be sold pursuant thereto; and (l) any
other property, to the extent the granting of a Lien therein is prohibited by
any Requirement of Law (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law; provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute “Excluded Assets”); provided further that (x) “Excluded Assets” shall
not include any proceeds, products, substitutions or replacements of Excluded
Assets (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Assets) and (y) the foregoing exclusions shall not
apply to any asset or property of the Company and its Subsidiaries on which a
Lien has been granted to secure Term Loan Obligations or Junior Secured
Indebtedness.
“Excluded Subsidiary” means a Subsidiary that is either (A) a direct or indirect
Domestic Subsidiary of a CFC or (B) a CFC Holding Company.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Canadian capital Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of,
being a resident for the purposes of or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal, Canadian and German
withholding Taxes (excluding German withholding Taxes imposed on payments of
interest to a Recipient with respect to which the applicable Recipient fulfills
the conditions relating to that Recipient to be entitled to claim a full
exemption from Tax imposed by Germany on interest under an income tax treaty
subject to completing the applicable procedural formalities) imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Company under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office, (c)  Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f), (d) any U.S. Federal withholding Taxes
imposed under FATCA or Taxes imposed pursuant to Part XVIII of the ITA, and (e)
any Canadian Tax that would not have been imposed but for a Recipient (i) not
dealing at arm’s length for purposes of the ITA with a Loan Party, or (ii) being
a “specified


26

--------------------------------------------------------------------------------





shareholder” (as defined in subsection 18(5) of the ITA) of a Loan Party or not
dealing at arm’s length for purposes of the ITA with any such specified
shareholder.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2013, among the Company, the other borrowers party thereto, the
lenders party thereto and Chase as administrative agent (as amended,
supplemented or otherwise modified prior to the date hereof).
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
“Existing Loan Documents” means any Loan Documents that were executed or
delivered prior to the Restatement Effective Date in connection with the
Existing Credit Agreement (in each case, as amended, restated, supplemented or
otherwise modified prior to the date hereof).
“Existing Subordinated Notes” shall mean (i) the Company’s existing 4.125%
Senior Subordinated Notes due 2026, (ii) the Company’s existing 5.25% Senior
Subordinated Notes due 2024, (iii) the Company’s existing 5.50% Senior
Subordinated Notes due 2023, (iv) the Company’s existing 5.50% Senior
Subordinated Notes due 2022 and (v) the Company’s existing 9.25% Senior
Subordinated Notes due 2019.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing (including for greater
certainty, Part XVIII of the ITA).
“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Aggregate
Availability is less than the greater of 10% of the Aggregate Borrowing Base and
$30,000,000 at any time and (b) ending on the day after Aggregate Availability
has exceeded the greater of 10% of the Aggregate Borrowing Base and $30,000,000
for thirty (30) consecutive days.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Company, any Domestic Subsidiary and/or any CFC Holding Company
described in clause (b) of the definition thereof, directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Capital Expenditures (other than Capital Expenditures (i) financed with
Indebtedness (other than Revolving Loans),


27

--------------------------------------------------------------------------------





(ii) made to restore, replace or rebuild assets subject to casualty or
condemnation events to the extent made with the cash proceeds of insurance or
condemnation awards, (iii) to the extent made with the cash proceeds of
permitted asset dispositions and/or (iv) constituting capital assets acquired in
a Permitted Acquisition) to (b) Fixed Charges, all calculated for the Company
and its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixed Charges” means, for any period, without duplication, (a) cash Interest
Expense, plus (b) to the extent positive, expenses for income taxes paid in
cash, plus (c) scheduled cash principal payments made on Indebtedness for
borrowed money, plus (d) regularly scheduled cash dividends paid by the Company
(in accordance with the Company’s historical dividend policy), plus (e) cash
contributions to any Plan (to the extent not accounted for in the calculation of
EBITDA), all calculated for the Company and its Restricted Subsidiaries (except
as provided in clause (d)) on a consolidated basis in accordance with GAAP;
provided that, for purposes of determining satisfaction of the Payment
Condition, “Fixed Charges” shall also include, without duplication (i) all
Restricted Payments paid in cash by the Company and its Restricted Subsidiaries
on a consolidated basis during such period (other than Restricted Payments
permitted pursuant to clauses (i) through (vi) of Section 6.08(a)) and (ii) cash
payments of earn-outs.
“Fixtures” has the meaning assigned to such term in the applicable Security
Agreement.
“Foreign Borrower Effective Date” has the meaning assigned to such term in
Section 2.24.
“Foreign Borrower Sublimit Condition” means, at any time, a condition that is
satisfied if:
(i)    the aggregate Primary Foreign Borrowers Revolving Exposures of all
Lenders does not exceed an amount initially equal to $110,000,000 (such amount,
as it may be increased or decreased from time to time subject to the limitations
set forth in the proviso below, the “Primary Foreign Borrower Sublimit”) at such
time; and
(ii)    the sum of the aggregate German Borrower A Revolving Exposures of all
Lenders plus the aggregate German Borrower B Revolving Exposures of all Lenders
does not exceed an amount initially equal to $40,000,000 (such amount, as it may
be increased or decreased from time to time subject to the limitations set forth
in the proviso below, the “German Borrowers Sublimit”) at such time;
provided that, not more than once during each fiscal quarter of the Company, the
Borrower Representative may increase or decrease the Primary Foreign Borrower
Sublimit and/or the German Borrowers Sublimit after the Restatement Effective
Date by giving prior written notice to the Administrative Agent, so long as
after giving effect to such increase or decrease, (x) the sum of the Primary
Foreign Borrower Sublimit plus the German Borrowers Sublimit does not exceed the
aggregate Global Tranche Commitments of all Lenders (for purposes of clarity,
after giving effect to any increase and/or decrease thereof pursuant to the
terms and conditions hereof), (y) the sum of the Primary Foreign Borrower
Sublimit plus the German Borrowers Sublimit does not exceed 40% of the Aggregate
Commitment (for purposes of clarity, after giving effect to any increase and/or
decrease thereof pursuant to the terms and conditions hereof) and (z) the German
Borrowers Sublimit does not exceed 50% of the aggregate Global Tranche
Commitments of all Lenders (for purposes of clarity, after giving effect to any
increase and/or decrease thereof pursuant to the terms and conditions hereof).
“Foreign Borrowers” means, collectively, the Canadian Borrower, the German
Borrowers and the Dutch Borrower.


28

--------------------------------------------------------------------------------





“Foreign Borrowers Utilization” means, at any time, the excess, if any, of (a)
the sum of the aggregate Primary Foreign Borrowers Revolving Exposures of all
Lenders plus the aggregate German Borrower A Revolving Exposures of all Lenders
plus the aggregate German Borrower B Revolving Exposures of all Lenders over (b)
the sum of the Primary Foreign Borrowing Base plus the German A Borrowing Base
plus the German B Borrowing Base.
“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the U.S.
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
U.S. Dollar Amount of all LC Disbursements in respect of Foreign Currency
Letters of Credit that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Loan Parties” means, collectively, the Canadian Loan Parties, the
German Loan Parties and the Dutch Loan Parties.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries or
Affiliates has any liability, obligation or contingent liability; provided that,
the term “Foreign Pension Plan” shall not include any Canadian Pension Plan.
“Foreign Protective Advance” has the meaning assigned to such term in
Section 2.04.
“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a not a
Domestic Restricted Subsidiary.
“Foreign Secured Obligations” means all Secured Obligations of the Foreign Loan
Parties or, in the case of Banking Services Obligations and Swap Agreement
Obligations, any other Foreign Subsidiaries. For the avoidance of doubt, the
Foreign Secured Obligations exclude (i) all Secured Obligations of the Domestic
Loan Parties and (ii) all Secured Obligations of the Domestic Loan Parties
guaranteed by the Canadian ULCs under Article X.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Swingline Loan” has the meaning assigned to such term in Section 2.05.
“FSCO” has the meaning assigned to such term in Section 3.10(b).
“Funded Indebtedness” means, as of any date of determination, the sum, without
duplication, of (a) all Indebtedness for borrowed money, whether current or
long-term plus (b) the aggregate amount of


29

--------------------------------------------------------------------------------





unreimbursed letter of credit disbursements, all calculated for the Company and
its Restricted Subsidiaries in accordance with GAAP on a consolidated basis on
such date.
“Funding Account” has the meaning assigned to such term in Section 4.01(i).
“GAAP” means generally accepted accounting principles in the U.S.
“German A Borrowing Base” means, at any time, the sum of (a) 90% of the Eligible
Accounts of the German Borrower A at such time, plus (b) the product of 90%
multiplied by the Net Orderly Liquidation Value (expressed as a percentage)
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Eligible Inventory of the German Borrower A at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis plus (c) the German A PP&E Component at such time (not
to exceed that portion of the Maximum PP&E Component allocated by Borrower
Representative to the German A Borrowing Base in the most recent Borrowing Base
Certificate) minus (d) Reserves pertaining to the German Borrower A (without
duplication of any Reserves accounted for in the German A PP&E Component), such
Eligible Accounts or such Eligible Inventory.
“German A PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible
Equipment of the German Borrower A: the applicable Equipment Amortization Factor
for such Eligible Equipment multiplied by 85% of the Net Orderly Liquidation
Value of such Eligible Equipment less (b) Reserves applicable to the German A
PP&E Component and, without duplication of Reserves set forth in clause (d) of
the definition of “German A Borrowing Base,” the German Borrower A and
established by the Administrative Agent in its Permitted Discretion.
“German B Borrowing Base” means, at any time, the sum of (a) 90% of the Eligible
Accounts of the German Borrower B at such time, plus (b) the product of 90%
multiplied by the Net Orderly Liquidation Value (expressed as a percentage)
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Eligible Inventory of the German Borrower B at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis plus (c) the German B PP&E Component at such time (not
to exceed that portion of the Maximum PP&E Component allocated by Borrower
Representative to the German B Borrowing Base in the most recent Borrowing Base
Certificate) minus (d) Reserves pertaining to the German Borrower B (without
duplication of any Reserves accounted for in the German B PP&E Component), such
Eligible Accounts or such Eligible Inventory.
“German B PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of the following amounts calculated for each Eligible
Equipment of the German Borrower B: the applicable Equipment Amortization Factor
for such Equipment multiplied by 85% of the Net Orderly Liquidation Value of
such Eligible Equipment less (b) Reserves applicable to the German B PP&E
Component and, without duplication of Reserves set forth in clause (d) of the
definition of “German B Borrowing Base,” the German Borrower B and established
by the Administrative Agent in its Permitted Discretion.
“German Borrower A” means Belden Deutschland GmbH, a limited liability company
organized under the laws of Germany.
“German Borrower A Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower A at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower A at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower A
at such time.


30

--------------------------------------------------------------------------------





“German Borrower A Utilization” means, at any time, the excess, if any, of (a)
the aggregate German Borrower A Revolving Exposures of all Lenders over (b) the
German A Borrowing Base.
“German Borrower Amendment” has the meaning assigned to such term in Section
2.24(a).
“German Borrower B” means Hirschmann Automation and Control GmbH, a limited
liability company organized under the laws of Germany.
“German Borrower B Revolving Exposure” means, with respect to any Lender at any
time, and without duplication, the sum of (a) the U.S. Dollar Amount of the
outstanding principal amount of the Revolving Loans made by such Lender to the
German Borrower B at such time plus (b) the U.S. Dollar Amount of such Lender’s
LC Exposure with respect to Letters of Credit issued for the account of the
German Borrower B at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the German Borrower B
at such time.
“German Borrower B Utilization” means, at any time, the excess, if any, of (a)
the aggregate German Borrower B Revolving Exposures of all Lenders over (b) the
German B Borrowing Base.
“German Borrowers” means, collectively, German Borrower A, German Borrower B and
any other Person organized under the laws of Germany that becomes a Borrower
party hereto pursuant to Section 2.24.
“German Borrowers Sublimit” has the meaning assigned to such term in the
definition of Foreign Borrower Sublimit Condition.
“German Collateral” has the meaning assigned to such term in Section 8.09(d).
“German Collateral Documents” means the German Security Agreements, the
Mortgages and each other pledge agreement, security agreement, or other
collateral agreement (including each intellectual property right security
transfer and assignment agreement) that is entered into by any German Loan Party
(or any share pledge with respect to the shares of any German Loan Party) in
favor of the Administrative Agent, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and entered into pursuant to
the terms of this Agreement or any other Loan Document (including Section 5.14).
“German Guaranty Limitations” means Section 11.14 of this Agreement.
“German Insolvency Event” means:
(a)    a German Relevant Entity is unable or admits its inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends or threatens to suspend making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over‑indebtedness (Überschuldung), the
presumed inability to pay its debts as they fall due (drohende
Zahlungsunfähigkeit), or actual insolvency proceedings;
(b)    a moratorium is declared in respect of any Indebtedness of a German
Relevant Entity;
(c)    (i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code and (ii) a petition for


31

--------------------------------------------------------------------------------





insolvency proceedings in respect of its assets (Antrag auf Eröffnung eines
insolvenzverfahrens) has been filed based on Sections 17 to 19 of the German
Insolvency Code (Insolvenzordnung); or
(d)    any procedure or step analogous to the foregoing taken in any
jurisdiction;
provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.
“German Loan Parties” means, collectively, the German Borrowers and each
Material Foreign Restricted Subsidiary or other Person that is organized under
the laws of Germany and becomes a party hereto and to a German Security
Agreement pursuant to Section 5.14.
“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming subject of insolvency proceedings under the German Insolvency Code
(Insolvenzordnung).
“German Secured Obligations” means all Secured Obligations of the German Loan
Parties arising under the Loan Documents.
“German Security Agreements” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the Administrative Agent
as assignee, regarding the assignment of trade receivables, insurance claims
and/or intra-group receivables, (b) security transfer agreement between a German
Loan Party as transferor and the Administrative Agent as transferee, regarding
the security transfer of title of inventory and machinery, and (c) account
pledge agreement between a German Loan Party as pledgor and the Administrative
Agent as pledgee, regarding the pledge over certain bank accounts.
“Germany” means the Federal Republic of Germany.
“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment, if any, of such Global Tranche Lender to make Global Tranche
Revolving Loans and to acquire participations in Global Tranche Letters of
Credit, Swingline Loans and Protective Advances hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04. The initial
amount of each Global Tranche Lender’s Global Tranche Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Global
Tranche Lender shall have assumed its Global Tranche Commitment, as applicable.
The aggregate principal amount of the Global Tranche Commitments on the
Restatement Effective Date is $160,000,000.
“Global Tranche Credit Event” means a Global Tranche Revolving Borrowing, the
issuance, amendment, renewal or extension of a Global Tranche Letter of Credit,
the making of a Swingline Loan or Protective Advance that the Global Tranche
Lenders are required to participate in pursuant to the terms hereof, or any of
the foregoing.
“Global Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding Global Tranche Letters of Credit
at such time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements
in respect of Global Tranche Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrowers at such time. The Global Tranche LC Exposure of
any Global Tranche Lender at any time shall be its Global Tranche Percentage of
the total Global Tranche LC Exposure at such time.


32

--------------------------------------------------------------------------------





“Global Tranche Lender” means a Lender with a Global Tranche Commitment or
holding Global Tranche Revolving Loans.
“Global Tranche Letter of Credit” means any Letter of Credit issued under the
Global Tranche Commitments pursuant to this Agreement.
“Global Tranche Percentage” means, with respect to any Global Tranche Lender,
the percentage equal to a fraction the numerator of which is such Lender’s
Global Tranche Commitment and the denominator of which is the aggregate Global
Tranche Commitments of all Global Tranche Lenders (provided that, if the Global
Tranche Commitments have terminated or expired, the Global Tranche Percentages
shall be determined based upon such Lender’s share of the aggregate Global
Tranche Revolving Exposures of all Lenders at that time); provided that, in
accordance with Section 2.20, so long as any Global Tranche Lender shall be a
Defaulting Lender, such Global Tranche Lender’s Global Tranche Commitment shall
be disregarded in the foregoing calculation.
“Global Tranche Revolving Borrowing” means a Borrowing comprised of Global
Tranche Revolving Loans.
“Global Tranche Revolving Exposure” means, with respect to any Global Tranche
Lender at any time, and without duplication, the sum of (a) the U.S. Dollar
Amount of the outstanding principal amount of such Lender’s Global Tranche
Revolving Loans plus (b) the U.S. Dollar Amount of such Lender’s Global Tranche
LC Exposure at such time plus (c) the U.S. Dollar Amount of such Lender’s Global
Tranche Swingline Exposure.
“Global Tranche Revolving Loan” means a Loan made by a Global Tranche Lender
pursuant to Section 2.01.
“Global Tranche Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding Swingline Loans that the
Global Tranche Lenders have purchased participations in pursuant to the terms
hereof. The Global Tranche Swingline Exposure of any Global Tranche Lender at
any time shall be its Global Tranche Percentage of the total Global Tranche
Swingline Exposure at such time.
“Global Tranche Unused Commitment” means, at any time, the aggregate Global
Tranche Commitments of all Global Tranche Lenders minus the aggregate Global
Tranche Revolving Exposures of all Global Tranche Lenders.
“Governmental Authority” means the government of the U.S., Canada, any other
nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity (including any European supranational
body) exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
European Central Bank and the Council of Ministers of the European Union.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property,


33

--------------------------------------------------------------------------------





securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01
or 11.01, as the case may be.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding trade
payables incurred in the ordinary course of business), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding (i)
accrued expenses and trade payables incurred in the ordinary course of business,
(ii) deferred compensation arrangements entered into in the ordinary course of
business and (iii) earn-outs), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others (excluding Guarantees by
the Company or its Restricted Subsidiaries of leases, sales agreements or supply
agreements entered into by any Restricted Subsidiary), (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out
in a fixed amount and (l) all obligations of such Person under Sale and
Leaseback Transactions. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness shall exclude all Trade Payable Financings.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or required to be made by, or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in subsection (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).


34

--------------------------------------------------------------------------------





“Information” has the meaning assigned to such term in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
April 2017 relating to the Borrowers and the Transactions.
“Insolvency Event” has the meaning assigned to such term in Article XIII.
“Intercompany Indebtedness” has the meaning assigned to such term in Article
XIII.
“Intercreditor Agreement” means a Term Loan Intercreditor Agreement or any
Junior Lien Intercreditor Agreement, as the context may require.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, the interest expense
(including without limitation interest expense under Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Company and its
Restricted Subsidiaries calculated on a consolidated basis for such period with
respect to all outstanding Indebtedness of the Company and its Restricted
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), Canadian Base Rate Loan (other than a Swingline Loan) or
Overnight LIBO Rate Loan, the first Business Day of each calendar month and the
Maturity Date and (b) with respect to any Eurocurrency Loan or CDOR Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part (and, in the case of a Eurocurrency Borrowing or CDOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period) and the Maturity Date and
(c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid and the Maturity Date.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower Representative may elect and (b) with respect to any CDOR Rate
Borrowing, the period commencing on the date of such CDOR Rate Borrowing and
ending on the date which is 30, 60, 90 or 180 days thereafter, as the Borrower
Representative may elect on behalf of the Canadian Borrower; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


35

--------------------------------------------------------------------------------





“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available for the applicable currency) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the applicable Security
Agreement.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and collectively, (a) as of the Restatement
Effective Date, each of JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, each in its capacity as an issuer of Letters of Credit and (b) any
other Lender from time to time designated by the Borrower Representative as an
Issuing Bank, with the consent of such Lender and the Administrative Agent, and
their respective successors in such capacity as provided in Section 2.06(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.
“Issuing Bank Sublimit” means, as of the Restatement Effective Date, (i)
$12,500,000, in the case of JPMorgan Chase Bank, N.A., (ii) $12,500,000, in the
case of Wells Fargo Bank, National Association, and (iii) such amount as shall
be designated to the Administrative Agent and the Borrower Representative in
writing by another Issuing Bank. Each Issuing Bank’s Issuing Bank Sublimit may
be decreased or increased from time to time with the written consent of the
Company and such Issuing Bank.
“ITA” means the Income Tax Act (Canada), as amended.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D and/or such other joinder form reasonably acceptable to the
Administrative Agent and the Borrower Representative.
“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent among the Administrative Agent and one or more representatives for holders
of Junior Secured Indebtedness or other Indebtedness permitted hereunder,
subordinating such holders’ Lien to the Lien granted to secure the Secured
Obligations to the reasonable satisfaction of the Administrative Agent.
“Junior Secured Indebtedness” means, with respect to the Company and its
Restricted Subsidiaries as of any date of determination, all Funded Indebtedness
of the Company and its Restricted Subsidiaries that, as of such date, is secured
by the Collateral on a junior priority basis to the Liens securing the Secured
Obligations.
“Junior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Junior Secured Indebtedness on such date minus Unrestricted Cash on
such date to (b) EBITDA for the period of four (4) consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section


36

--------------------------------------------------------------------------------





5.01 ending immediately prior to such date. The Junior Secured Net Leverage
Ratio will be determined on a Pro Forma Basis.
“Key Foreign Account Debtors” means Anixter and Schneider.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn U.S.
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate U.S. Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Domestic Tranche Lender at any time shall be its Domestic Tranche Percentage of
the total Domestic Tranche LC Exposure at such time and the LC Exposure of any
Global Tranche Lender at any time shall be its Global Tranche Percentage of the
total Global Tranche LC Exposure at such time.
“Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A. and _Wells Fargo
Bank, National Association, in their capacities as joint lead arrangers for the
credit facility evidenced by this Agreement.
“Lender Allocation Agreement” means a Collection Allocation Mechanism Agreement,
dated as of the Effective Date, among the Administrative Agent and each Lender;
it being understood that no Loan Party shall be a party to such agreement or
have any rights or obligations thereunder, nor shall the consent of any Loan
Party be required with respect to any aspect thereof.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender. For the avoidance of
doubt, the term “Lenders” excludes any Departing Lenders.
“Letter of Credit Currency” means each Agreed Currency and Australian Dollars.
“Letters of Credit” means the letters of credit or bank guarantees issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require.
“LIBO Rate” means (a)  with respect to any Eurocurrency Borrowing denominated in
any Agreed Currency other than Euro and for any applicable Interest Period or
for any ABR Borrowing, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for such Agreed Currency) for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate or (b) with respect to any
Eurocurrency Borrowing denominated in Euros and for any applicable Interest
Period, the euro interbank offered rate administered by the Banking Federation
of the European Union (or any other Person that takes over the administration of
that rate) for Euros for a period equal in length to such Interest Period as
displayed on page EURIBOR001 of the Reuters screen, in each case, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as shall be selected by the Administrative Agent in its reasonable
discretion (the “LIBO Screen Rate”), in each case, at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
any LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided further that, if the LIBO Screen


37

--------------------------------------------------------------------------------





Rate shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), with respect to the applicable
currency, then the LIBO Rate shall be the Interpolated Rate at such time,
subject to Section 2.14 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided that, if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Notwithstanding the above,
to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection
with an ABR Borrowing, such rate shall be determined as modified by the
definition of Alternate Base Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, assignment by way of security or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means, collectively, this Agreement, each Borrowing Subsidiary
Agreement, each Joinder Agreement, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications, the Collateral Documents, the Loan
Guaranty, any Intercreditor Agreement and all other agreements, instruments,
documents and certificates executed and delivered by a Loan Party to, or in
favor of, the Administrative Agent or any Lender or Issuing Bank pursuant to the
transactions contemplated hereby (excluding Swap Agreements and agreements
evidencing Banking Services Obligations). Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each Foreign Loan Party in the case of
Article XI.
“Loan Guaranty” means, collectively, Articles X and XI of this Agreement and, if
applicable, each separate Guarantee, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by each Loan Guarantor that
is a Foreign Subsidiary (which Guarantee shall be governed by the laws of the
country in which such Foreign Subsidiary is located).
“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in U.S. Dollars and (ii) local time in the case of a
Loan, Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time (or, in the case
of a Loan, Borrowing or LC Disbursement denominated in Canadian Dollars,
Toronto, Canada time) unless otherwise notified by the Administrative Agent).
“Management Notification” has the meaning assigned to such term in
Section 11.14(c).


38

--------------------------------------------------------------------------------





“Material Acquisition” means any Permitted Acquisition that involves cash
consideration (including assumption of debt) in excess of $10,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) a material
portion of the Collateral or the Administrative Agent’s Liens (on behalf of
itself and other Secured Parties) on a material portion the Collateral (or the
priority of such Liens), or (d) the material rights or remedies of the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Documents.
“Material Disposition” means any asset disposition by the Company or any
Restricted Subsidiary that yields gross cash consideration (including assumption
of debt) in excess of $10,000,000.
“Material Domestic Restricted Subsidiary” means each Domestic Restricted
Subsidiary that (a) as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)), (i) contributed greater than ten percent (10%)
of EBITDA for such period or (ii) contributed greater than five percent (5%) of
Total Assets as of such date and/or (b) is a guarantor of any Term Loan
Obligations or Junior Secured Indebtedness.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers or any Restricted Subsidiary in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Foreign Restricted Subsidiary” means each Foreign Restricted
Subsidiary (a)(i) whose assets the Company elects to include in the Primary
Foreign Borrowing Base or any of the German Borrowing Bases (whether as a
Borrower or Loan Party hereunder, and whether or not such Person has eligible
assets for inclusion at all times) and/or (ii) that is a guarantor of any of the
Term Loan Obligations or any Junior Secured Indebtedness and (b) solely for
purposes of Section 6.10 and clauses (h) and (i) of Article VII hereof, each
Foreign Restricted Subsidiary (i) which, as of the most recent fiscal quarter of
the Company, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than ten percent
(10%) of EBITDA for such period or (ii) which contributed greater than five
percent (5%) of Total Assets as of such date.
“Material Restricted Subsidiary” means a Material Domestic Restricted Subsidiary
or a Material Foreign Restricted Subsidiary, as applicable.
“Maturity Date” means May 16, 2022 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.
“Maximum Liability” has the meaning assigned to such term in Section 10.10 and
11.11, as applicable.


39

--------------------------------------------------------------------------------





“Maximum PP&E Component” means $75,000,000, as such amount may be allocated by
the Borrower Representative across the Borrowing Bases from time to time in
accordance with the terms hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.18.
“MCS Disposition” means the proposed sale by the Company, German Borrower B and
the Restricted Subsidiaries of certain property and assets comprising their
mobile machine control solutions business, including operations (a) by the
Company in Chambersburg, Pennsylvania and (b) by German Borrower B in Ettlingen,
Germany, together with German Borrower B’s 50% equity interest in a Chinese
joint venture, which sales shall be on terms substantially consistent with those
disclosed to the Administrative Agent prior to the Restatement Effective Date.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage, deed of trust, deed of hypothec or other
agreement executed and delivered by a Loan Party in connection with the Existing
Credit Agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, on real property of a Loan Party, including any amendment,
restatement, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA.
“Net Income” means, with reference to any period, the net income (or loss) of
the Company and its Restricted Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Restricted Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Company or any
Restricted Subsidiary of the Company by such Person.
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion based on the
most recent appraisal of such Inventory or Equipment, as applicable, completed
in accordance with the terms hereof by an appraiser reasonably acceptable to the
Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than the Loans or loans made under the Term Loan Documents) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).


40

--------------------------------------------------------------------------------





“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).
“Non-Public Lender” means (A) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis a Dutch Borrower, the
value of which is at least €100,000 (or its equivalent in another currency), (y)
provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (B) as soon as the interpretation of the term "public" as
referred to in the CRR has been published by the competent authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.
“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program, other than a Canadian Benefit
Plan or a Canadian Pension Plan, established, sponsored or maintained outside
the United States by the Company or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of the Company or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligated Party” has the meaning assigned to such term in Section 10.02 or
11.02, as applicable.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of any of the Loan Parties to any of the Lenders,
the Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, in each
case, arising by contract, operation of law or otherwise, arising or incurred
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement or other obligations incurred under any of the
Letters of Credit or other instruments at any time evidencing any thereof.
“Obligor” has the meaning assigned to such term in Article XIII.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Currency” has the meaning assigned to such term in Section 2.18.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its


41

--------------------------------------------------------------------------------





obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are (a) Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) or (b) imposed as a result of any voluntary
registration by a Lender of any Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing on any
day, a rate per annum equal to the London interbank offered rate as administered
by the ICE Benchmark Administration Limited (or any other Person that takes over
the administration of such rate) for overnight deposits of an Agreed Currency
(or Letter of Credit Currency, as applicable) as displayed on the applicable
Thomson Reuters screen page (LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Thomson Reuters screen, on the appropriate page
of such other information service that publishes such rate as shall be selected
by the Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day; provided that if the
Overnight LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for all purposes of this Agreement.
“Parallel Debt” has the meaning assigned to such term in Section 8.09(f).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.


42

--------------------------------------------------------------------------------





“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if (a) after giving effect to such proposed
designated action as if it occurred on the first day of the applicable Pro Forma
Period, the pro forma Aggregate Availability shall be greater than 17.5% of the
Aggregate Borrowing Base at all times during such Pro Forma Period or (b) both
(i) after giving effect to such proposed designated action as if it occurred on
the first day of such Pro Forma Period, the pro forma Aggregate Availability
shall be greater than 15% of the Aggregate Borrowing Base at all times during
such Pro Forma Period and (ii) the Fixed Charge Coverage Ratio, computed on a
pro forma basis for the period of four consecutive fiscal quarters ending on the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01, shall be greater than 1.0 to 1.0.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by any Loan Party or Restricted
Subsidiary in a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a hostile or contested acquisition;
(b)    such Person or division or line of business is engaged in the same or a
similar line of business as the Company or any of its Restricted Subsidiaries or
any business activities reasonably related or ancillary thereto;
(c)    no Default exists at the time of such Acquisition or would result
therefrom;
(d)    in the case of any Acquisition of a Person or division or line of
business that has a Canadian defined benefit pension plan, the Company shall
have disclosed the same to the Administrative Agent (such disclosure to be
accompanied by such plan’s documentation and the latest actuarial evaluation
report in respect of such Canadian defined benefit pension plan) and the
Administrative Agent shall have established any appropriate Reserves therefor in
its Permitted Discretion;
(e)    if such Acquisition involves a merger, amalgamation or a consolidation
involving the Company or any other Loan Party, the Company or a Loan Party, as
applicable, shall be the surviving entity or, in the case of a Loan Party other
than a Borrower, shall immediately become a Loan Party, all in compliance with
Section 6.03; and
(f)    the Company shall have delivered to the Administrative Agent final
executed material documentation relating to such Acquisition promptly after
request therefor by the Administrative Agent.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes, assessments, charges or other
governmental levies that are not yet due or payable or as to which the period of
grace (not to exceed sixty (60) days), if any, related thereto has not expired
or are being contested in compliance with Section 5.04;
(b)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s and supplier’s (including sellers of goods), landlords’,
repairmen’s or other Liens imposed by law or pursuant to customary


43

--------------------------------------------------------------------------------





reservations of retention of title arising in the ordinary course of business
which are not overdue for a period of more than thirty (30) days or which are
being contested in good faith by appropriate proceedings
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business; with respect to Subsidiaries
incorporated in Germany this shall include security created or subsisting in
order to comply with the requirements of Section 8a of the German Partial
Retirement Act (Altersteilzeitgesetz) and of Section 7e of the German Social
Security Code IV (Sozialgesetzbuch IV);
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, contractual or warranty requirements, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
(e)    Liens arising out of judgments, decrees and attachments not resulting in
an Event of Default;
(f)    easements (including reciprocal easement agreements and utility
agreements), zoning restrictions, rights-of-way, reservations, encroachments,
variations, restrictions on the use of real property, any zoning, building or
similar laws or rights reserved to or vested in any Governmental Authority,
minor defects or irregularities in title, lessor’s liens and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected real property or materially interfere
with the ordinary conduct of business by the Company or any Restricted
Subsidiary;
(g)    any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Company or any Restricted Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;
(h)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;
(i)    Liens evidenced by precautionary UCC financing statements in respect of
operating leases;
(j)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, but in the
case of Collection Accounts, such Liens shall be waived or subordinated, as
applicable, to the satisfaction of the Administrative Agent or the
Administrative Agent shall be permitted to establish a Reserve in its Permitted
Discretion;
(k)    Liens in favor of the Issuing Bank, Swingline Lender or the
Administrative Agent to cash collateralize or otherwise secure the obligations
of a Defaulting Lender as required hereunder; and
(l)     any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any of the foregoing;
provided that such extension, renewal or replacement Lien shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements, accessions and attachments on such property);


44

--------------------------------------------------------------------------------





provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (d), (e) and (j) above.
“Permitted Factoring Transaction” means (a) a sale on a non-recourse basis by
the Company and its Restricted Subsidiaries of accounts receivable owed by
Siemens Industry, Inc. and its Affiliates to Orbian Corp. and Orbian Financial
Services II, LLC and (b) other similar arrangements reasonably acceptable to the
Administrative Agent; provided, that the aggregate face amount of accounts
receivable and notes receivable subject to all such sales pursuant the preceding
clauses (a) and (b) does not exceed $10,000,000 during any fiscal year.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
(f)     in the case of any Foreign Restricted Subsidiary, other investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Restricted
Subsidiary for cash management purposes; and
(g)     other investments from time to time approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed.
“Person” means any natural person, firm, consortium, corporation, limited
liability company, trust, joint venture, association, company, unlimited
liability company, partnership, Governmental Authority or other entity (whether
or not having separate legal personality).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA, which
for purposes of clarity, does not include any Canadian Benefit Plan or any
Canadian Pension Plan.


45

--------------------------------------------------------------------------------





“PP&E Components” means, collectively, the Domestic PP&E Component, the Primary
Foreign PP&E Component, the German A PP&E Component and the German B PP&E
Component.
“PPSA” means the Personal Property Security Act (Ontario), as amended; provided
that, in the event that, by reason of mandatory provisions of law, the validity,
perfection and effect of perfection or non‑perfection of a security interest or
other applicable Lien is governed by other personal property security laws in
any other province or territory of Canada, the term “PPSA” means such other
personal property security laws (including the Civil Code (Quebec)) of such
other province or territory of Canada.
“Preferred Stock” means 51,750 shares of 6.75% Series B Mandatory Convertible
Preferred Stock, $0.01 par value per share.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition of any property or asset of any
Loan Party pursuant to Section 6.05(m) (but excluding the Specified Sale and
Leaseback Transactions), (n), (p) or (r); or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with an aggregate value, or generating aggregate Net
Proceeds, exceeding $25,000,000.
“Primary Foreign Borrower Sublimit” has the meaning assigned to such term in the
definition of Foreign Borrower Sublimit Condition.
“Primary Foreign Borrowers Revolving Exposure” means, with respect to any Lender
at any time, and without duplication, the sum of (a) the U.S. Dollar Amount of
the outstanding principal amount of Revolving Loans made by such Lender to the
Foreign Borrowers (other than the German Borrowers) at such time plus (b) the
U.S. Dollar Amount of such Lender’s LC Exposure with respect to Letters of
Credit issued for the account of the Foreign Borrowers (other than the German
Borrowers) at such time plus (c) the U.S. Dollar Amount of such Lender’s
Swingline Exposure with respect to Swingline Loans made to the Foreign Borrowers
(other than the German Borrowers) at such time.
“Primary Foreign Borrowing Base” means, at any time, the sum of (a) 90% of the
Eligible Accounts of the Foreign Loan Parties (other than the German Borrowers)
at such time, plus (b) the product of 90% multiplied by the Net Orderly
Liquidation Value (expressed as a percentage) identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the
Eligible Inventory of the Foreign Loan Parties (other than the German Loan
Parties) at such time, valued at the lower of cost or market value, determined
on a first-in-first-out basis plus (c) the Primary Foreign PP&E Component (not
to exceed that portion of the Maximum PP&E Component allocated by the Borrower
Representative to the Primary Foreign Borrowing Base in the most recent
Borrowing Base Certificate) minus (d) Reserves pertaining to the Foreign Loan
Parties (other than the German Loan Parties and without duplication of any
Reserves accounted for in the Primary Foreign PP&E Component), such Eligible
Accounts or such Eligible Inventory.
“Primary Foreign PP&E Component” means, at the time of any determination, an
amount equal to (a) the sum of the following amounts calculated for each
Eligible Equipment of the Foreign Loan Parties (other than the German Loan
Parties): the applicable Equipment Amortization Factor for such Equipment
multiplied by 85% of the Net Orderly Liquidation Value of such Eligible
Equipment less (b) Reserves applicable to the Primary Foreign PP&E Component
and, without duplication of Reserves set forth in clause (d) of the definition
of “Primary Foreign Borrowing Base,” the Foreign Loan Parties (other than the
German Loan Parties’) and established by the Administrative Agent in its
Permitted Discretion.


46

--------------------------------------------------------------------------------





“Prime Rate” means (a) for the purpose of Loans made available to the Company,
the rate of interest per annum publicly announced from time to time by Chase as
its prime rate in effect at its principal offices in New York City and (b) for
the purpose of U.S. Dollar-denominated Loans made available to the Canadian
Borrower, the rate of interest per annum publicly announced from time to time by
JPMorgan Chase Bank, N.A., Toronto Branch as its U.S. “base rate” for U.S.
Dollar-denominated commercial loans. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Priority Payable Reserve” means (a) the Canadian Priority Payable Reserve and
(b) with respect to jurisdictions other than the U.S. and without duplication of
any Canadian Priority Payable Reserve, any other reserve for amounts secured by
any liens or other security interests whatsoever, choate or inchoate, which rank
or are capable of ranking in priority to the liens granted to the Administrative
Agent to secure or for other claims and/or deductions for the Secured
Obligations, including without limitation, in the Permitted Discretion of the
Administrative Agent, any such amounts due and not paid for wages or vacation
pay (including amounts under the Wage Earner Protection Program Act (Canada)),
severance pay, employee deductions, income tax, insolvency costs, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or movable
property), sales tax and pension obligations.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Pro Forma Basis” means, for purposes of calculating EBITDA for any period
during which one or more Specified Transactions occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement and:
(a)    all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Material Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Material Acquisition shall be included; and
(b)    non-recurring costs, extraordinary expenses and other pro forma
adjustments (including anticipated cost savings and other synergies)
attributable to such Specified Transaction may be included to the extent that
such costs, expenses or adjustments (i) are reasonably expected to be realized
within twelve (12) months of such Specified Transaction as set forth in
reasonable detail on a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent, (ii) are calculated on a basis consistent
with GAAP and are, in each case, reasonably identifiable, factually supportable,
and expected to have a continuing impact on the operations of the Company and
its Restricted Subsidiaries and (iii) such costs, expenses or adjustments are
either permitted as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act of 1933 or represent less than ten (10%) of EBITDA
(determined without giving effect to this clause (b) in the aggregate); provided
that the foregoing costs, expenses, adjustments, cost savings and other
synergies shall be without duplication of any costs, expenses or adjustments
that are already included in the calculation of EBITDA or clause (a) above.
For the avoidance of doubt, in no event shall EBITDA be calculated on a Pro
Forma Basis as described above for purposes of the Fixed Charge Coverage Ratio.
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed designated action and ending on the date of such proposed
designated action.


47

--------------------------------------------------------------------------------





“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Loan Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Specified Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Receivables” has the meaning assigned to such term in the applicable Security
Agreement.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(i).
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation” means the Council of the European Union Regulations No. 1346/2000
on Insolvency Proceedings.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Relevant Party” has the meaning assigned to such term in Section 2.17(h).
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition


48

--------------------------------------------------------------------------------





of Swingline Exposure shall not be applicable for purposes of determining its
Revolving Exposure to the extent such Lender shall have been required to fund
its participation in the outstanding Swingline Loans and has not yet done so.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws,
constitutional documents, articles of association, memorandum of association or
other organizational or governing documents of such Person and (b) any statute,
law (including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and
Anti-Corruption Laws), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation (but without duplication), reserves for accrued and unpaid interest
on the Secured Obligations, the Canadian Unpaid Supplier Reserve, Banking
Services Reserves, the Priority Payables Reserve, reserves for “extended” or
“extendable” retention of title, reserves for rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s and bailee’s charges (but only
for locations where Eligible Inventory or Eligible Equipment is located and,
other than with respect to reserves for rent (as opposed to reserves for
consignee’s, warehousemen’s and bailee’s charges) for locations in Germany, not
to exceed three months’ rent and other charges and, with respect to reserves for
rent for locations in Germany, not to exceed the rent for periods subsequent to
the current and the following year of the lease less any existing security for
such rent)), reserves for dilution of Accounts (to the extent dilution exceeds
5%), reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Eligible Inventory in transit, reserves for Swap
Agreement Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves for taxes, fees,
assessments, reserves for VAT, and other governmental charges, and reserves for
fees payable to an insolvency administrator pursuant to Section 171 of the
German Insolvency Code (or relevant successor provision)) with respect to the
Collateral or any Loan Party; provided that, notwithstanding the foregoing, (i)
the Administrative Agent may not implement any new reserves or increase the
amount of any existing Reserves without at least three (3) Business Days’ prior
notice to the Borrower Representative, (ii) the Administrative Agent may not
implement any Banking Services Reserves or Reserves with respect to Swap
Agreement Obligations unless (and only for so long as) the public
corporate/family rating of the Company is below Ba3 from Moody’s or below BB-
from S&P and (iii) Reserves shall not be in duplication of eligibility criteria.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Restricted Subsidiary.
“Restricted Subsidiaries” means the Foreign Borrowers and all other Subsidiaries
of the Company other than the Unrestricted Subsidiaries.


49

--------------------------------------------------------------------------------





“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the U.S. Dollar Amount of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, Her Majesty’s Treasury of the United Kingdom, the government of Canada or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person majority owned or controlled
by any such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom, the government of Canada or other relevant
sanctions authority.
“Schneider” means Schneider Electric SE or any of its Affiliates.
“SEC” means the Securities and Exchange Commission of the U.S.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
“Securities Account” has the meaning assigned to such term in the applicable
Security Agreement.
“Securities Account Control Agreement” has the meaning assigned to such term in
the applicable Security Agreement.


50

--------------------------------------------------------------------------------





“Security Agreements” means, collectively, the Domestic Security Agreement, the
Canadian Security Agreement, the Dutch Security Agreements, the German Security
Agreements and the U.K. Security Agreement.
“Senior Secured Indebtedness” means, with respect to the Company and its
Restricted Subsidiaries as of any date of determination, all Funded Indebtedness
of the Company and its Restricted Subsidiaries that, as of such date, is secured
by first priority Liens on property or assets of the Borrower and its Restricted
Subsidiaries (excluding, for the avoidance of doubt, Junior Secured
Indebtedness).
“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness on such date minus Unrestricted Cash on
such date to (b) EBITDA for the period of four (4) consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 5.01
ending immediately prior to such date. The Senior Secured Net Leverage Ratio
will be determined on a Pro Forma Basis.
“Settlement” has the meaning assigned to such term in Section 2.05(b).
“Settlement Date” has the meaning assigned to such term in Section 2.05(b).
“Solvent” means, as of any date of determination, in reference to the Company
and its Restricted Subsidiaries taken as a whole, (i) the fair value of the
assets of the Company and its Restricted Subsidiaries, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or unliquidated; (ii) the present fair saleable value of the property
of the Company and its Restricted Subsidiaries taken as a whole will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or unliquidated, as such
debts and other liabilities become absolute and matured; (iii) the Company and
its Restricted Subsidiaries taken as a whole will be able to pay their debts and
liabilities, subordinated, contingent or unliquidated, as such debts and
liabilities become absolute and matured; and (iv) the Company and its Restricted
Subsidiaries taken as a whole does not have unreasonably small capital with
which to conduct the business.
“Specified Joint Venture” means the proposed joint venture to be entered into by
the Company or one of its Restricted Subsidiaries and a third party into which
the Company or such Restricted Subsidiary shall contribute or sell the line of
business and assets identified to the Administrative Agent and the Lenders prior
to the Restatement Effective Date.
“Specified Sale and Leaseback Transactions” means Sale and Leaseback
Transactions by German Loan Parties of real property located in Germany, in an
aggregate amount not to exceed $15,000,000 during the term of this Agreement.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Transactions” means (a) any Material Disposition and (b) any Material
Acquisition.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used


51

--------------------------------------------------------------------------------





to fund loans in the applicable currency, expressed in the case of each such
requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
“Sterling” or “₤” means the lawful currency of the U.K.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 66 2/3% of the sum of the Aggregate Revolving Exposure and unused
Commitments at such time.
“Supplier” has the meaning assigned to such term in Section 2.17(h).
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
(or any Subsidiaries of the Loan Parties if the Borrower Representative has
provided written notice to the Administrative Agent of the services in favor of
such Subsidiaries to be secured), whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate Swingline Exposure at such time other than with respect


52

--------------------------------------------------------------------------------





to any Swingline Loans made by such Revolving Lender in its capacity as the
Swingline Lender and (b) the principal amount of all Swingline Loans made by
such Revolving Lender in its capacity as the Swingline Lender outstanding at
such time (less the amount of participations funded by the other Lenders in such
Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” mean Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Agent” means the administrative agent under any Term Loan Agreement
(or any successor agent thereunder or under any replacement thereof).
“Term Loan Agreement” means an agreement providing for the incurrence of term
loans by the Company or any other Loan Party in an aggregate principal amount
permitted by Section 6.01(b) hereof, and subject to a Term Loan Intercreditor
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time and as replaced or refinanced in whole or in part
(whether with the same group of lenders or a different group of lenders) in
accordance with the terms hereof and of such Term Loan Intercreditor Agreement.
“Term Loan Documents” means, collectively, the Term Loan Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and of
the Term Loan Intercreditor Agreement.
“Term Loan Intercreditor Agreement” means an Intercreditor Agreement entered
into in connection with a Term Loan Agreement, by and among the Administrative
Agent, the Term Loan Agent, and each of the Loan Parties party thereto, in form
and substance acceptable to the Administrative Agent.
“Term Loan Obligations” means the Indebtedness and other obligations of the
Company and its Subsidiaries under the Term Loan Documents.
“Term Loan Priority Collateral” has the meaning assigned thereto in the
applicable Term Loan Intercreditor Agreement, and is intended to indicate that
portion of the Collateral (if any) subject to a prior Lien in favor of the Term
Loan Agent and the other secured parties for which it acts; provided that in no
event shall Term Loan Priority Collateral include (x) assets of a type included
in the calculation of the Borrowing Base or (y) real property subject to a
Mortgage.


53

--------------------------------------------------------------------------------





“Total Assets” means, as of the date of any determination thereof, total assets
of the Company and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of (a)
the aggregate principal amount of Funded Indebtedness on such date minus
Unrestricted Cash on such date to (b) EBITDA for the period of four (4)
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.01 ending immediately prior to such date. The Total Net
Leverage Ratio will be determined on a Pro Forma Basis.
“Trade Payables Financing” means any unsecured financing arrangement of the
Company or any of its Restricted Subsidiaries which involves the payment by any
third party financing provider of the Company’s or any of its Restricted
Subsidiaries’ accounts payables (whether by purchase or otherwise) at a discount
prior to the due date of such trade payables if the Company or its Restricted
Subsidiaries, as applicable, remain liable to such third party financing source
to pay the amount of such accounts payable in full on the initial due date
thereof; provided that the Company or the applicable Restricted Subsidiary shall
have repaid any amounts owed such third party financing provider within 210 days
of the date such provider made such payment.
“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents, the borrowing
of Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Trademark” has the meaning assigned to such term in the applicable Security
Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Alternate Base Rate, CDOR
Rate, Canadian Base Rate or Overnight LIBO Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.K.” means, collectively, the United Kingdom of Great Britain and Northern
Ireland.
“U.K. Collateral Documents” means the U.K. Security Agreement and each other
collateral agreement governed by English law that is entered into by any Loan
Party in favor of the Administrative Agent, securing all or any portion of the
Secured Obligations, in each case, in form and substance reasonably satisfactory
to the Administrative Agent and entered into pursuant to the terms of this
Agreement (including, without limitation, Section 5.14) or any other Loan
Document.
“U.K. Security Agreement” means an English law governed debenture, dated
November 15, 2013, entered into between the Administrative Agent and certain
Loan Parties.
“Unfunded Pension Liability” means at a point in time, the excess of a Canadian
Pension Plan’s benefit liabilities, over the current value of that Canadian
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the plan pursuant to applicable laws for the applicable plan year and
includes any unfunded liability or solvency deficiency as determined for the
purposes of the relevant pension benefits legislation of the provinces or of
Canada.


54

--------------------------------------------------------------------------------





“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of Unrestricted cash and Permitted Investments held by the Company and its
Restricted Subsidiaries in (a) deposit accounts or securities accounts located
within the U.S. and maintained with a Lender or otherwise covered by a Deposit
Account Control Agreement or a Securities Account Control Agreement and that can
be accessed within thirty (30) days and (b) deposit accounts or securities
accounts located outside the U.S. that can be accessed within thirty (30) days
(net of potential tax obligations for repatriation and transaction costs and
expenses related thereto), in each case, as determined by a Financial Officer of
the Company in good faith. For purposes hereof, “Unrestricted” means, when
referring to cash and Permitted Investments of the Company and its Restricted
Subsidiaries, that such cash and Permitted Investments (i) do not appear or
would not be required to appear as “restricted” on the financial statements of
the Company or any such Restricted Subsidiary (unless related to the Loan
Documents or the Liens created thereunder or any Term Loan Documents and the
Liens created thereunder) and (ii) are not subject to a Lien (other than Liens
permitted under Section 6.02(a), 6.02(b) or 6.02(h) or described under clause
(j) of Permitted Encumbrances) in favor of any Person other than the
Administrative Agent under the Loan Documents.
“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Borrower Representative as such in writing in accordance with Section 5.14(d);
it being understood and agreed that (i) the term “Unrestricted Subsidiary” shall
include all Subsidiaries of any such designated Subsidiary and (ii) any
Unrestricted Subsidiary may subsequently be designated by the Borrower
Representative as a Restricted Subsidiary subject to the terms of
Section 5.14(d).
“Unused Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure.
“U.S.” means the United States of America.
“U.S. Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is U.S. Dollars or (ii) the equivalent amount
thereof in U.S. Dollars if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 1.06.
“U.S. Dollars” or “$” refers to lawful money of the U.S.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature,


55

--------------------------------------------------------------------------------





whether imposed in a member state of the European Union in substitution for, or
levied in addition to, such tax referred to in clause (a) of this definition or
imposed elsewhere.
“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which are owned by such Person or another
Wholly-Owned Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.




56

--------------------------------------------------------------------------------





SECTION 1.04.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if after the date hereof there occurs any
change in GAAP or in the application thereof on the operation of any provision
hereof and the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of such
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, and the Company, the Administrative Agent and the Required Lenders
agree to negotiate such modification in good faith as soon as practical as
reasonably requested by the Company or the Administrative Agent in order to
preserve the original intent of such provision in light of such change in GAAP;
provided, further that any change in GAAP occurring after the date hereof that
would require operating leases to be treated as capital leases shall be
disregarded (including for any additional leases entered into following the date
of such change in GAAP). Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Financial Accounting Standards
Board Accounting Standards Codification 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value”, as defined therein, and (ii) without giving effect
to any treatment of Indebtedness in respect of convertible debt instruments
under Financial Accounting Standards Board Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    Any reference herein or in any Loan Document to a fiscal quarter of the
Company and its Subsidiaries ending on March 31, June 30 or September 30 shall
be deemed to mean the fiscal quarter ending on or about such date.
SECTION 1.05.    Status of Obligations. The Obligations are hereby designated as
“senior debt” and as “designated senior debt” and words of similar import under
and in respect of any indenture or other agreement or instrument under which
such Subordinated Indebtedness is outstanding and are further given all such
other designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.
SECTION 1.06.    Determination of U.S. Dollar Amounts. The Administrative Agent
will determine the U.S. Dollar Amount of:
(a)    each Eurocurrency Borrowing in a Foreign Currency as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing in
a Foreign Currency,
(b)    each Canadian Base Rate or CDOR Borrowing as of the date of such
Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Canadian Base Rate or CDOR Borrowing,


57

--------------------------------------------------------------------------------





(c)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(d)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines U.S. Dollar
Amounts as described in the preceding clauses (a), (b), (c) and (d) is herein
described as a “Computation Date” with respect to each Credit Event for which a
U.S. Dollar Amount is determined on or as of such day.
SECTION 1.07.    Interpretation. For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (y) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (z) an “agent” shall be deemed to include a
“mandatary.”
SECTION 1.08.    Removal of Certain Foreign Borrowers and Loan Guarantors.
(a)    Effective as of the date hereof, the Company hereby terminates the status
of (a) Belden UK Limited, a private limited liability company organized under
the laws of England and Wales (“Belden UK”), as a Foreign Borrower, a Loan
Guarantor and a Loan Party hereunder and under the Loan Documents, (b) Grass
Valley Broadcast Solutions Limited (formerly known as Miranda Technologies
Limited), a private limited liability company organized under the laws of
England and Wales (“Grass Valley UK”), as a Loan Guarantor and a Loan Party
hereunder and under the Loan Documents and (c) Hirschmann Electronics GmbH, a
limited liability company organized under the laws of Germany (“Hirschmann
Electronics”), as a Foreign Borrower, a Loan Guarantor and a Loan Party
hereunder (Belden UK, Grass Valley UK and Hirschmann Electronics being referred
to herein as the “Released Loan Parties”). Accordingly, (i) the Liens of the
Administrative Agent, on behalf of the Secured Parties, in all of the Collateral
of the Released Loan Parties are hereby released and terminated, (ii) the Liens
of the Administrative Agent, on behalf of the Secured Parties, in all of the
Equity Interests issued by the Released Loan Parties are hereby released and
terminated, (iii) all Obligations of each Released Loan Party are hereby
released and discharged, including under Article XI, and (iv) the Released Loan
Parties shall no longer be Foreign Borrowers, Loan Guarantors or Loan Parties,
as the case may be, hereunder. The Administrative Agent agrees, at the Loan
Parties’ cost and expense, to take all such actions and execute and deliver such
releases of the German Collateral Documents and U.K. Collateral Documents and
other documents as may be reasonably requested by the Company or its counsel in
order to more effectively evidence, confirm or carry out the releases described
in this Section 1.08.


58

--------------------------------------------------------------------------------





(b)    As a condition to the release set forth in Section 1.08(a), the Company
represents and warrants that no Loans made to Belden UK or Hirschmann
Electronics under the Existing Credit Agreement are outstanding as of the date
hereof and that all amounts payable by Belden UK and Hirschmann Electronics in
respect of interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under the Existing
Credit Agreement) pursuant to the Existing Credit Agreement have been paid in
full on or prior to the date hereof.
SECTION 1.09.    Amendment and Restatement of Existing Credit Agreement; General
Reaffirmations; Existing Loan Documents.
(a)    The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All Loans made
and Obligations incurred under the Existing Credit Agreement which are
outstanding on the Restatement Effective Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents (except to the extent released pursuant to Section 1.08).
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Restatement Effective Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Restatement Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents (except to the extent released
pursuant to Section 1.08), (d) the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Credit Exposures and outstanding Loans hereunder
reflects such Lender’s Applicable Percentage of the outstanding Aggregate Credit
Exposure on the Restatement Effective Date, (e) the Borrowers hereby agree to
compensate each Lender (including any Departing Lender) for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof and (f)
upon the effectiveness hereof, each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated, each Departing Lender shall have
received payment in full of all of the outstanding “Obligations” owing to it
under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Company has not received an invoice, “Swap
Agreement Obligations”, “Banking Services Obligations”, contingent indemnity
obligations and other contingent obligations owing to it under the “Loan
Documents” as defined in the Existing Credit Agreement) and each Departing
Lender shall not be a Lender hereunder or under the Lender Allocation Agreement
(but each continuing Lender acknowledges and agrees that the Lender Allocation
Agreement shall remain in full force and effect and continue under this
Agreement, and reaffirms its obligations thereunder).
(b)    Each of the Loan Parties, as debtor, grantor, pledgor, guarantor, or
another similar capacity in which such Loan Party grants liens or security
interests in its properties or otherwise acts as a guarantor, joint or several
obligor or other accommodation party, as the case may be, in each case under the
Existing Loan Documents, hereby each (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Existing Loan Documents to which it is a party, (ii) to the extent such Loan
Party granted liens on or security interests in any of its properties pursuant
to any of the Existing


59

--------------------------------------------------------------------------------





Loan Documents, hereby ratifies and reaffirms such grant of security (and,
without limitation, any filings with Governmental Authorities made in connection
therewith) and confirms that such liens and security interests continue to
secure the applicable Secured Obligations intended to be secured thereby (as
modified by this Agreement) and (iii) to the extent such Loan Party guaranteed,
was jointly or severally liable, or provided other accommodations with respect
to, the Secured Obligations or any portion thereof pursuant to the Existing Loan
Documents (including, without limitation, Articles X and XI of the Existing
Credit Agreement), hereby ratifies and reaffirms such guaranties, liabilities
and other accommodations, in each case subject to the limitations set forth
herein.
(c)    Each Lender hereby confirms the Administrative Agent’s authority to enter
into such additional reaffirmations of, or any amendments to, amendments and
restatements of, or other modifications to, the Existing Loan Documents as the
Administrative Agent shall approve in its sole discretion, in connection with
the amendment and restatement of the Existing Credit Agreement, so long as such
amendments, restatements or other modifications do not contain any material
modifications other than reflecting the amendment and restatement of the
Existing Credit Agreement with this Agreement, the removal of certain Loan
Parties as contemplated by this Agreement, the updating of disclosure schedules
and exhibits, and other changes that are otherwise permitted by the
Administrative Agent’s authority under or with respect to such Existing Loan
Documents or are consistent with changes in provisions included in this
Agreement as compared to the provisions of the Existing Credit Agreement.


ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, (a) each Domestic Tranche Lender severally agrees to make Domestic
Tranche Revolving Loans in U.S. Dollars, Euro and Sterling to the Company and
(b) each Global Tranche Lender severally agrees to make Global Tranche Revolving
Loans (x) in U.S. Dollars, Euro and Sterling to the Company, the Dutch Borrower
and the German Borrowers and (y) in U.S. Dollars and Canadian Dollars to the
Canadian Borrower, in each case, from time to time during the Availability
Period if, after giving effect thereto:
(i)    each Domestic Tranche Lender’s Domestic Tranche Revolving Exposure would
not exceed such Lender’s Domestic Tranche Commitment;
(ii)    each Global Tranche Lender’s Global Tranche Revolving Exposure would not
exceed such Lender’s Global Tranche Commitment;
(iii)    the aggregate Company Revolving Exposures of all Lenders would not
exceed an amount equal to (x) the Domestic Borrowing Base minus (y) the Foreign
Borrowers Utilization;
(iv)    the aggregate Primary Foreign Borrowers Revolving Exposures of all
Global Tranche Lenders would not exceed an amount equal to (x) the sum of the
Domestic Borrowing Base plus the Primary Foreign Borrowing Base minus (y) the
sum of the aggregate Company Revolving Exposures of all Lenders (not to exceed
the Domestic Borrowing Base) plus the German Borrower A Utilization plus the
German Borrower B Utilization;
(v)    the aggregate German Borrower A Revolving Exposures of all Global Tranche
Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base plus the German A
Borrowing Base minus (y) the sum of the


60

--------------------------------------------------------------------------------





aggregate Company Revolving Exposures of all Lenders (not to exceed the Domestic
Borrowing Base) plus the aggregate Primary Foreign Borrowers Revolving Exposures
of all Lenders plus the German Borrower B Utilization;
(vi)    the aggregate German Borrower B Revolving Exposures of all Global
Tranche Lenders would not exceed an amount equal to (x) the sum of the Domestic
Borrowing Base plus the Primary Foreign Borrowing Base plus the German A
Borrowing Base plus the German B Borrowing Base minus (y) the sum of the
aggregate Company Revolving Exposures of all Lenders (not to exceed the Domestic
Borrowing Base) plus the aggregate Primary Foreign Borrowers Revolving Exposures
of all Lenders plus the aggregate German Borrower A Revolving Exposures of all
Lenders; and
(vii)    the Foreign Borrower Sublimit Condition would be satisfied;
subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. The
limitations on Borrowings referred to in clauses (i) through (viii) above are
referred to collectively as the “Revolving Exposure Limitations”.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that, the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance or Swingline Loan shall be made in accordance
with the procedures set forth in Sections 2.04 and 2.05.
(a)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in U.S.
Dollars and made to the Company or the Canadian Borrower shall be comprised
entirely of ABR Loans or Eurocurrency Loans, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be made to solely the Canadian Borrower
and will be comprised entirely of Canadian Base Rate Loans or CDOR Rate Loans,
(iii) each Revolving Borrowing denominated in Sterling or Euro and made to the
Company shall be comprised entirely of Eurocurrency Loans and (iv) each
Revolving Borrowing denominated in U.S. Dollars, Sterling or Euro and made to
the Foreign Borrowers (other than the Canadian Borrower) shall be comprised
entirely of Eurocurrency Loans, in each case, as the Borrower Representative may
request in accordance herewith (subject, in each case, to the requirements of
Section 2.16, including in the case of any Borrowings made or requested to be
made on the Restatement Effective Date). Each Swingline Loan made to the Company
shall be denominated in U.S. Dollars and shall be an ABR Loan. Each Swingline
Loan made to the German Borrowers or the Dutch Borrower shall be denominated in
U.S. Dollars, Sterling or Euro and shall be an Overnight LIBO Rate Borrowing.
Each Swingline Loan made to the Canadian Borrower shall be denominated in
Canadian Dollars or U.S. Dollars and be a Canadian Base Rate Loan or ABR Loan,
respectively. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 (or,


61

--------------------------------------------------------------------------------





if such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $5,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 5,000,000 units of such currency). Borrowings of more than
one Type and Class may be outstanding at the same time; provided that, there
shall not be more than a total of ten (10) Eurocurrency Borrowings and CDOR
Borrowings collectively outstanding at any time.
(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request (a) by irrevocable written notice (via a written Borrowing Request
signed by the Borrower Representative promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing or CDOR
Borrowing, not later than 10:00 a.m., Local Time, three (3) Business Days before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing or Canadian Base Rate Borrowing, not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)    the name of the applicable Borrower(s);
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is a Domestic Tranche Borrowing or a Global
Tranche Borrowing;
(v)    whether such Borrowing is to be an ABR Borrowing, a Canadian Base Rate
Borrowing, a CDOR Rate Borrowing or a Eurocurrency Borrowing; and
(vi)    in the case of a Eurocurrency Borrowing, the Agreed Currency of such
Borrowing; and
(vii)    in the case of a Eurocurrency or CDOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing denominated in U.S. Dollars to the Company or the
Canadian Borrower, the requested Revolving Borrowing shall be an ABR Borrowing,
(b) in the case of a Borrowing denominated in Canadian Dollars, the requested
Revolving Borrowing shall be a Canadian Base Rate Borrowing and (c) in the case
of a Borrowing denominated in U.S. Dollars, Sterling or Euro to any Foreign
Borrower (other than the Canadian Borrower), the requested Revolving Borrowing
shall be a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency or CDOR Revolving Borrowing, then the
Borrower Representative shall be deemed to have selected an Interest Period of
one month’s duration. Promptly


62

--------------------------------------------------------------------------------





following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to (a) make Loans (“Domestic Protective Advances”)
to the Company in U.S. Dollars, Sterling or Euro on behalf of the Domestic
Tranche Lenders or the Global Tranche Lenders, (b) make Loans (“Canadian
Protective Advances”) to the Canadian Borrower in Canadian Dollars or U.S.
Dollars on behalf of the Global Tranche Lenders or (c) make Loans (“Foreign
Protective Advances” and, together with the Domestic Protective Advances and the
Canadian Protective Advances, the “Protective Advances”) to the Foreign
Borrowers (other than the Canadian Borrower) in U.S. Dollars, Sterling or Euro
on behalf of the Global Tranche Lenders, in each case, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) following a Default, to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents;
provided that, (A) the U.S. Dollar Amount of the aggregate amount of Protective
Advances outstanding at any time and made on behalf of the Global Tranche
Lenders shall not exceed 5% of the aggregate Global Tranche Commitments of all
Global Tranche Lenders at such time, (B) the U.S. Dollar Amount of the aggregate
amount of Protective Advances outstanding at any time and made on behalf of the
Domestic Tranche Lenders shall not exceed 5% of the aggregate Domestic Tranche
Commitments of all Domestic Tranche Lenders at such time, (C) the aggregate
amount of outstanding Protective Advances made on behalf of the Domestic Tranche
Lenders plus the aggregate Domestic Tranche Revolving Exposures of all Domestic
Tranche Lenders shall not exceed the aggregate Domestic Tranche Commitments of
all Domestic Tranche Lenders and (D) the aggregate amount of outstanding
Protective Advances made on behalf of the Global Tranche Lenders plus the
aggregate Global Tranche Revolving Exposures of all Global Tranche Lenders shall
not exceed the aggregate Global Tranche Commitments of all Global Tranche
Lenders. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
made to the Company or the Canadian Borrower in U.S. Dollars shall be ABR
Borrowings, all Protective Advances made to the Company in a Foreign Currency
shall be Overnight LIBO Rate Borrowings, all Protective Advances made to the
Canadian Borrower in Canadian Dollars shall be Canadian Base Rate Borrowings and
all Protective Advances made to the Foreign Borrowers (other than the Canadian
Borrower) shall be Overnight LIBO Rate Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Revolving Lenders to make a
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
(a)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Domestic Tranche
Lender or Global Tranche Lender, as applicable, shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, the


63

--------------------------------------------------------------------------------





Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make, at its sole discretion, (i)
Swingline Loans (“Company Swingline Loans”) in U.S. Dollars to the Company on
behalf of the Domestic Tranche Lenders or the Global Tranche Lenders, (ii)
Swingline Loans (“Foreign Swingline Loans”) in U.S. Dollars, Sterling or Euro to
the German Borrowers or the Dutch Borrower on behalf of the Global Tranche
Lenders and (iii) Swingline Loans (“Canadian Swingline Loans” and, together with
the Company Swingline Loans and the Foreign Swingline Loans, the “Swingline
Loans”) in Canadian Dollars or U.S. Dollars to the Canadian Borrower on behalf
of the Global Tranche Lenders, in each case, from time to time during the
Availability Period so long as the making of any such Swingline Loan will not
result in (A) the U.S. Dollar Amount of the aggregate principal amount of
outstanding Swingline Loans exceeding 20% of the Aggregate Commitment, or
(B) the failure to satisfy the Revolving Exposure Limitations; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower Representative shall
notify the Administrative Agent of such request (x) in the case of Company
Swingline Loans or Canadian Swingline Loans, by telephone (confirmed by
facsimile) or (y) in writing, in each case, not later than 11:00 a.m., Local
Time, on the day of a proposed Swingline Loan. Each such notice (whether by
telephone or written) shall be irrevocable and shall specify (i) the Borrower
requesting such Swingline Loan, (ii) the requested date (which shall be a
Business Day) of such Swingline Loan, (iii) in the case of a Foreign Swingline
Loan or a Canadian Swingline Loan, the requested currency of such Swingline Loan
and (iv) the amount of the requested Swingline Loan. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower Representative. The Swingline Lender shall make each Swingline Loan
available to the Borrowers by means of a credit to the Funding Account(s) (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank,
and in the case of repayment of another Loan or fees or expenses as provided by
Section 2.18(c), by remittance to the Administrative Agent to be distributed to
the Lenders) by 2:00 p.m., Local Time, on the requested date of such Swingline
Loan. Each Company Swingline Loan shall be an ABR Loan, each Foreign Swingline
Loan shall be an Overnight LIBO Rate Loan and each Canadian Swingline Loan shall
be a Canadian Base Rate Loan (if such Canadian Swingline Loan is denominated in
Canadian Dollars) or ABR Loan (if such Canadian Swingline Loan is denominated in
U.S. Dollars). In addition, the Company hereby authorizes the Swingline Lender
to, and the Swingline Lender may, in its sole discretion, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 1:00 p.m., Chicago time, on each Business Day, make
available to the Company by means of a credit to the Funding Account, the
proceeds of a Company Swingline Loan to the extent necessary to pay items to be
drawn on any Controlled Disbursement Account that Business Day; provided that,
if on any Business Day there is insufficient borrowing capacity to permit the
Swingline Lender to make available to the Company a Company Swingline Loan in
the amount necessary to pay all items to be so drawn on any such Controlled
Disbursement Account on such Business Day, then, subject to satisfaction of the
conditions set forth in Section 4.02, the Company shall be deemed to have
requested an ABR Borrowing pursuant to Section 2.03 in the amount of such
deficiency to be made on such Business Day.
(a)    The Swingline Lender may at any time request settlement (a “Settlement”)
by requiring the Lenders to acquire participations in all or a portion of the
outstanding Swingline Loans made by it by written notice given to the
Administrative Agent not later than 11:00 a.m., Local Time (i) on the date of
such requested Settlement (the “Settlement Date”), in the case of Company
Swingline Loans or Canadian Swingline Loans


64

--------------------------------------------------------------------------------





and (ii) three (3) Business Days prior to the Settlement Date, in the case of
the Foreign Swingline Loans (or on the Settlement Date, if a Default or Event of
Default has occurred and is continuing). Such notice shall specify the aggregate
amount of Swingline Loans in which Revolving Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Notwithstanding the foregoing, upon the occurrence of (i) the Maturity Date,
(ii) any Event of Default described in clause (h), (i) or (j) of Article VII,
(iii) the date on which the Loans are accelerated; or (iv) the date on which the
Commitments shall be terminated (each, a “Swingline Participation Event”), each
Lender shall be deemed to absolutely and unconditionally acquire participations
in all of the Swingline Loans outstanding at such time in each case without
notice or any further action from the Swingline Lender, any Lender or the
Administrative Agent. Each Lender hereby absolutely and unconditionally agrees,
promptly upon the occurrence of such Swingline Participation Event and the
receipt by such Lender of a request from the Swingline Lender or the
Administrative Agent for payment thereof and the amount of such payment, to pay
to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Applicable Percentage of all such Swing Line Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from any Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that, any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit in Letter of Credit Currencies for the account of
any Borrower as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued with such Borrower as applicant for the support of any of its
Subsidiary’s obligations as provided in the first sentence of this paragraph,
such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance


65

--------------------------------------------------------------------------------





with the terms hereof, the payment of interest thereon and the payment of fees
due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit (such Borrower hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor or
surety of the obligations of such Subsidiary that is an account party in respect
of any such Letter of Credit). Notwithstanding anything herein to the contrary,
the Issuing Bank shall have no obligation hereunder to issue, and shall not
issue, any Letter of Credit (i) the proceeds of which would be made available to
any Person (A) to fund any activity or business of or with any Sanctioned
Person, or in any country or territory that, at the time of such funding, is the
subject of any Sanctions or (B) in any manner that would result in a violation
of any Sanctions by any party to this Agreement, (ii) if any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Restatement Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the Issuing Bank in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Restatement Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. The letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Domestic Tranche Letters of Credit” or “Global Tranche Letters of
Credit” as identified on such Schedule 2.06 issued on the Restatement Effective
Date for all purposes of the Loan Documents.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, it being understood and agreed
that the form of any requested Global Tranche Letters of Credit requested to be
issued for the account of a European Loan Party must be in agreed form at least
three (3) Business Days prior to the issuance thereof) a notice requesting the
issuance of a Letter of Credit (which Letter of Credit shall be in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank), or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the name of the applicable Borrower, whether such Letter of Credit is
to constitute a Domestic Tranche Letter of Credit or Global Tranche Letter of
Credit, the date of issuance, amendment, renewal or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the Letter of Credit Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower Representative also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to


66

--------------------------------------------------------------------------------





represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 1.06 and 2.11(b), the U.S. Dollar
Amount of the LC Exposure shall not exceed $25,000,000 and (ii) the Revolving
Exposure Limitations shall be satisfied. Notwithstanding the foregoing or
anything to the contrary contained herein, no Issuing Bank shall be obligated to
issue or modify any Letter of Credit if, immediately after giving effect
thereto, the outstanding LC Exposure in respect of all Letters of Credit issued
by such Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith. Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect shall nonetheless constitute a
Letter of Credit for all purposes of the Credit Agreement, and shall not affect
the Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations
on the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date that is two (2) Business Days prior
to the Maturity Date; provided that, if any Letter of Credit is cash
collateralized on or prior to the date that is two (2) Business Days prior to
the Maturity Date in accordance with Section 2.06(j), such Letter of Credit may
expire up to one year following the Maturity Date.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Domestic Tranche Lender with respect to a Domestic Tranche
Letter of Credit and to each Global Tranche Lender with respect to a Global
Tranche Letter of Credit, and each applicable Revolving Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount (or, with respect to
Letters of Credit denominated in Australian Dollars, the aggregate equivalent
U.S. Dollar Amount) available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Domestic Tranche
Letters of Credit and/or Global Tranche Letters of Credit, as applicable, is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in U.S. Dollars the U.S.
Dollar Amount equal to such LC Disbursement (or, if the Issuing Bank shall so
elect in its sole discretion by notice to the Borrower Representative for any
Letter of Credit Currency other than Australian Dollars, in such other Letter of
Credit Currency which was paid by the Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than
11:00 a.m., Local Time, on the Business Day immediately following the day that
the Borrower Representative receives notice of such LC Disbursement; provided
that, the Borrower Representative may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with (i) a Swingline Loan, (ii) to the extent such LC
Disbursement was made in U.S. Dollars with respect


67

--------------------------------------------------------------------------------





to a Letter of Credit issued for the benefit of the Company or the Canadian
Borrower, an ABR Revolving Borrowing or (iii) to the extent such LC Disbursement
was made in Canadian Dollars with respect to a Letter of Credit issued for the
benefit of the Canadian Borrower, a Canadian Base Rate Revolving Borrowing in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Swingline Loan, ABR Revolving Borrowing
or Canadian Base Rate Borrowing, as applicable. If the applicable Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Domestic Tranche Lender (in the case of a Domestic Tranche Letter of Credit) and
each Global Tranche Lender (in the case of a Global Tranche Letter of Credit) of
the applicable LC Disbursement, the payment then due from the applicable
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each applicable Revolving Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Swingline Loans, ABR Revolving
Loans or Canadian Base Rate Loans as contemplated above) shall not constitute a
Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.
(e)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Administrative Agent, the Revolving Lenders, the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that, the foregoing shall not be construed to excuse the
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in


68

--------------------------------------------------------------------------------





substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that, any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (i) if such Borrower is
the Company or the Canadian Borrower and such LC Disbursement is denominated in
U.S. Dollars, ABR Revolving Loans, (ii) if such Borrower is the Canadian
Borrower and such LC Disbursement is denominated in Canadian Dollars, Canadian
Base Rate Revolving Loans, (iii) if such Borrower is the Company and such LC
Disbursement is denominated in Sterling, Australian Dollars or Euro, at the
Overnight LIBO Rate for such Letter of Credit Currency plus the Applicable Rate
and (iv) if such Borrower is the Dutch Borrower or a German Borrower and such LC
Disbursement is denominated in U.S. Dollars, Sterling, Australian Dollars or
Euro, at the Overnight LIBO Rate for such Letter of Credit Currency plus the
Applicable Rate); and such interest shall be payable on the date when such
reimbursement is due; provided that, if any Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(h)    Replacement of the Issuing Bank.
(i)    The Issuing Bank may be replaced at any time by written agreement among
the Borrower Representative, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


69

--------------------------------------------------------------------------------





(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, each Borrower shall deposit in one or
more accounts with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (collectively, the “LC
Collateral Account”), an amount in cash equal to 105% of the U.S. Dollar Amount
of the LC Exposure as of such date plus accrued and unpaid interest thereon for
Letters of Credit under which such Borrower is an account party; provided that
(i) the portions of such amount attributable to undrawn Foreign Currency Letters
of Credit or LC Disbursements in a Foreign Currency that any Borrower is not
late in reimbursing shall be deposited in the applicable Foreign Currencies in
an amount equal to 105% of the actual amount of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company. Each
applicable Borrower shall also deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and each Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the LC
Collateral Account. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all such Events of Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.
The Administrative Agent shall return to the Borrowers cash collateral required
by Section 2.11(b) within three (3) Business Days following the date that such
cash collateral is no longer required thereunder. Notwithstanding anything
herein to the contrary, (x) cash collateral provided by any Domestic Subsidiary
shall be used to pay the Secured Obligations (other than the Foreign Secured
Obligations and the Secured Obligations that constitute a Guarantee of the
Foreign Secured Obligations) before being used to pay any of the other Secured
Obligations, (y) cash collateral provided by any Foreign Subsidiary (other than
any Canadian ULC) shall be used solely to pay the Foreign Secured Obligations
and (z) cash collateral provided by any German Loan Party shall be subject to
the German Guaranty Limitations.




70

--------------------------------------------------------------------------------





(j)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and U.S. Dollar Amount of such
LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank. All reporting from each Issuing Bank with respect to any Letters
of Credit issued for the account of the Company shall indicate whether such
Letter of Credit constitutes a Domestic Tranche Letter of Credit or a Global
Tranche Letter of Credit.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds in an amount equal to such Lender’s Applicable
Percentage thereof by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that, Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to the Funding Account; provided that, Loans made to finance the reimbursement
of (i) an LC Disbursement as provided in Section 2.06(e) shall be remitted by
the Administrative Agent to the Issuing Bank and (ii) a Protective Advance shall
be retained by the Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, (w) if such amount is a
Borrowing denominated in U.S. Dollars and made to the Company or the Canadian
Borrower, the interest rate applicable to ABR Loans, (x) if such amount is a
Borrowing denominated in Canadian Dollars, the interest rate applicable to
Canadian


71

--------------------------------------------------------------------------------





Base Rate Loans (y) if such amount is a Borrowing denominated in a Foreign
Currency and made to the Company, the interest rate applicable to Overnight LIBO
Rate Loans and (z) if such amount is a Borrowing made to the Dutch Borrower or
any German Borrower, the interest rate applicable to Overnight LIBO Rate Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing or CDOR Rate Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
as permitted by this Agreement or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing or CDOR Rate Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings or Protective Advances,
which may not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone or
irrevocable written notice (provided that, Borrowings made to the Dutch Borrower
or any German Borrower require irrevocable written notice (via an Interest
Election Request signed by the Borrower Representative) and cannot be made by
telephone) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower Representative were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower, or the Borrower Representative on its behalf,
to (i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans or CDOR Rate Loans that does not comply with Section 2.02 or
(iii) convert any Borrowing to a Borrowing of a Type not available under such
Borrowing or to such Borrower.
(b)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the existing and resulting Borrowing is a Domestic Tranche
Borrowing or a Global Tranche Borrowing;
(iv)    whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Base Rate Borrowing, a Eurocurrency Borrowing or a CDOR Rate Borrowing; and


72

--------------------------------------------------------------------------------





(v)    if the resulting Borrowing is a Eurocurrency Borrowing or a CDOR Rate
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing or CDOR Rate Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing by the Company or the Canadian Borrower
denominated in U.S. Dollars, such Borrowing shall be converted to an ABR
Borrowing, (ii) in the case of a Borrowing by the Canadian Borrower denominated
in Canadian Dollars, such Borrowing shall be converted to a Canadian Base Rate
Borrowing and (iii) in the case of a Borrowing by any Borrower (other than the
Canadian Borrower) in any Foreign Currency or in the case of a Borrowing by the
Dutch Borrower or any German Borrower denominated in any Agreed Currency, in
each case, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing denominated in U.S. Dollars and made to the Company or the Canadian
Borrower may be converted to or continued as a Eurocurrency Borrowing, (ii) no
outstanding Revolving Borrowing denominated in Canadian Dollars may be converted
to or continued as a CDOR Borrowing, (iii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in U.S. Dollars and made to the Company shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, (iv) unless repaid, each CDOR Revolving Borrowing shall be converted to
a Canadian Base Rate Borrowing at the end of the Interest Period applicable
thereto, (v) unless repaid, each Eurocurrency Revolving Borrowing denominated in
a Foreign Currency and made to the Company shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month and (vi) unless
repaid, each Eurocurrency Revolving Borrowing made to the Dutch Borrower or any
German Borrower shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
SECTION 2.09.    Termination and Reduction of Commitments; Increase in
Commitments. (a) Unless previously terminated, all Commitments shall terminate
on the Maturity Date.
(a)    The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the cancellation and return of all outstanding Letters of
Credit (or alternatively, with respect to each such Letter of Credit, the
furnishing to the Administrative Agent of a cash deposit (or a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of accrued and unpaid fees and (iv) the payment in full of all
reimbursable expenses and other Obligations (other than Unliquidated
Obligations), together with accrued and unpaid interest thereon.


73

--------------------------------------------------------------------------------





(b)    The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000.000 and not less than $10,000,000 and (ii) the Borrower
Representative shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, (x) the Borrowers shall not be in compliance with the Revolving
Exposure Limitations or (y) the aggregate Domestic Tranche Commitments of all
Domestic Tranche Lenders shall be less than 60% of the Aggregate Commitment.
(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least five (5) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that, a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
(d)    The Borrowers shall have the right to increase the Domestic Tranche
Commitments and/or the Global Tranche Commitments by obtaining additional
Commitments, either from one or more of the Lenders or another lending
institution; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Borrower Representative may make a
maximum of four (4) such requests during the term of this Agreement, (iii) after
giving effect thereto, the sum of the total of the additional Commitments does
not exceed $200,000,000, (iv) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, (vi) the procedure described in
Section 2.09(f) have been satisfied and (vii) after giving effect thereto, the
aggregate Domestic Tranche Commitments of all Domestic Tranche Lenders shall not
be less than 60% of the Aggregate Commitment. Nothing contained in this
Section 2.09 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time. For
purposes of clarity, any increase in the Commitments pursuant to this Section
2.09(e) through (g) may give rise to an increase in the Primary Foreign Borrower
Sublimit and/or the German Borrowers Sublimit subject to the percentage limits
provided for in the definition of Foreign Borrower Sublimit Condition.
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment. As a condition precedent to
such an increase or addition, the Borrowers shall deliver to the Administrative
Agent, to the extent reasonably requested by the Administrative Agent (including
after giving due consideration to whether such increase or addition is to the
Domestic Tranche Commitment or Global Tranche Commitment) (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (or, with respect
to any representation or warranty which by its terms is made as of an earlier
date, is true and correct in all material respects as of such earlier date or,
with respect to any representation or warranty which is subject to any
materiality qualifier, is true and correct in all respects), (2) no Default
exists


74

--------------------------------------------------------------------------------





and (3) if the covenant set forth in Section 6.13 is in effect, the Borrowers
are in compliance with the covenant contained in Section 6.13 on the date of
such increase and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase, and legal opinions consistent with those delivered on
the Restatement Effective Date with respect to such power and authority and
other matters as may be reasonably requested by the Administrative Agent.
(f)    On the effective date of any such increase or addition, any Lender
increasing (or, in the case of any newly added Lender, extending) its Domestic
Tranche Commitment or Global Tranche Commitment shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders that
have a Domestic Tranche Commitment or Global Tranche Commitment, as applicable,
as being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each such Lender’s portion of the outstanding Domestic Tranche Revolving Loans
or Global Tranche Revolving Loans, as applicable, of all the Lenders to equal
its revised Applicable Percentage of such outstanding Domestic Tranche Revolving
Loans or Global Tranche Revolving Loans, as applicable, and the Administrative
Agent shall make such other adjustments among the Lenders with respect to the
Domestic Tranche Revolving Loans or Global Tranche Revolving Loans, as
applicable, then outstanding and amounts of principal, interest, commitment fees
and other amounts paid or payable with respect thereto as shall be necessary, in
the opinion of the Administrative Agent, in order to effect such reallocation,
subject, in each case, to indemnification by the Borrowers pursuant to the
provisions of Section 2.16.
SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Domestic Tranche Revolving Lender the then unpaid
principal amount of each Domestic Tranche Revolving Loan made to such Borrower
on the Maturity Date in the currency of such Loan, (ii) to the Administrative
Agent for the account of each Global Tranche Revolving Lender the then unpaid
principal amount of each Global Tranche Revolving Loan made to such Borrower on
the Maturity Date in the currency of such Loan, (iii) to the Administrative
Agent the then unpaid amount of each Protective Advance made for the account of
such Borrower on the earlier of the Maturity Date and demand by the
Administrative Agent and (iv) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan made for the account of such Borrower on the
earliest of (x) the Maturity Date and (y) the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month (subject to
Section 2.18 in the event any such date is not a Business Day) and is at least
two (2) Business Days after such Swingline Loan is made; provided that, on each
date that a Revolving Loan is made, the applicable Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Revolving Loan
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding; provided, further, that, subject to satisfaction of the conditions
set forth in Section 4.02, to the extent not earlier paid, the applicable
Borrower shall automatically be deemed to have requested an ABR Revolving Loan
on the date such Swingline Loans are required to be repaid in an amount
necessary to satisfy the requirement of this clause (y). To the extent this
Section 2.10 creates an obligation of a German Borrower to repay Protective
Advances or Swingline Loans of any other Borrower, such obligations shall be
subject to the German Guaranty Limitations.
(a)    At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first to
prepay any Protective Advances that may be outstanding, second to prepay the
Revolving Loans (including Swingline Loans) and third to cash collateralize
outstanding LC Exposure (provided that, collections and cash collateral provided
by any Foreign Subsidiary (other than any Canadian ULC) shall be


75

--------------------------------------------------------------------------------





used solely to pay the Foreign Secured Obligations, and collections, the
application of funds credited to any Collection Account of a German Borrower,
and cash collateral provided by any German Loan Party shall be subject to the
German Guaranty Limitations). Notwithstanding the foregoing, funds of the
Domestic Loan Parties credited to any Collection Account shall be used to pay
the Secured Obligations (other than the Foreign Secured Obligations and the
Secured Obligations that constitute a Guarantee of the Foreign Secured
Obligations) prior to being used to pay any of the other Secured Obligations.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The Register and corresponding entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that,
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the Lender or
its registered assigns and in a form approved by the Administrative Agent and
the Borrowers. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee or its registered assigns.
SECTION 2.11.    Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the payment of any accrued interest to the extent required by Section
2.13 and, if applicable, the payment of any break funding expenses under
Section 2.16, but otherwise without premium or penalty.
(a)    If, at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Borrowers are not in compliance with the Revolving Exposure
Limitations (calculated with respect to Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) or (ii) solely as a result of fluctuations in currency exchange
rates, the Borrowers exceeded any Revolving Exposure Limitation by 105% of the
applicable threshold, the applicable Borrowers who have exceed such limits with
respect to their Obligations shall in each case immediately repay Borrowings or
cash collateralize LC Exposure in accordance with Section 2.06(j), as
applicable, in an aggregate amount equal to such excess. To the extent this
Section 2.11 creates an obligation of a German Borrower to repay Borrowings of
any other Borrower, the German Guaranty Limitations shall apply.
(b)    Subject in all respects to the provisions of any Term Loan Intercreditor
Agreement with respect to Net Proceeds of any Term Loan Priority Collateral, in
the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any Prepayment Event, unless the
Aggregate Availability would exceed 20% of the Aggregate Borrowing Base
immediately after giving effect to such Prepayment Event at any time other than
during a Cash Dominion Period, such Loan Party shall,


76

--------------------------------------------------------------------------------





reasonably promptly after such Net Proceeds are received by any Loan Party,
prepay the Obligations and cash collateralize LC Exposure as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
(without any reduction to the Commitments); provided that, if the Borrower
Representative shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 180 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided, further that, (i) to the extent of any such Net Proceeds therefrom
that have not been so applied by the end of such 180-day period, a prepayment
shall be required at such time in an amount equal to such Net Proceeds that have
not been so applied if such payment would occur during a Cash Dominion Period,
or otherwise if Aggregate Availability does not exceed 20% of the Aggregate
Borrowing Base at such time and (ii) the Borrowers shall not be permitted to
make elections to use Net Proceeds to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) with respect
to Net Proceeds in any fiscal year in an aggregate amount in excess of
$20,000,000. Notwithstanding the foregoing, to the extent that, as a result of
such Prepayment Event, the Borrowers would not be in compliance with the
Revolving Exposure Limitations immediately after giving effect to such
Prepayment Event, the Borrower shall prepay the Loans to the extent required by
Section 2.11(b).
(d)    Subject in all respects to the provisions of any Term Loan Intercreditor
Agreement with respect to Net Proceeds of any Term Loan Priority Collateral, all
such amounts pursuant to Section 2.11(c) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Commitments and third, if a Default or Event of Default shall have occurred
and be continuing, to cash collateralize outstanding LC Exposure.
Notwithstanding the foregoing, (i) Net Proceeds received by any Domestic Loan
Party in respect of any Prepayment Event shall be used to prepay the Secured
Obligations (other than the Foreign Secured Obligations and the Secured
Obligations that constitute a Guarantee of the Foreign Secured Obligations)
before being applied to any of the other Secured Obligations, (ii) no Net
Proceeds received by any Foreign Loan Party (other than any Canadian ULC) in
respect of any Prepayment Event shall be used to prepay any Secured Obligations
other than the Foreign Secured Obligations and (iii) Net Proceeds received by
any German Loan Party in respect of any Prepayment Event shall be subject to the
German Guaranty Limitations.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to 0.250% per annum on the average daily amount of such Lender’s
Applicable Percentage of the Domestic Tranche Unused Commitment or Global
Tranche Unused Commitment, as applicable, during the period from and including
the Restatement Effective Date to but excluding the date on which the
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the first Business Day of each calendar month and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(a)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Domestic Tranche Lender (in the case of a Domestic Tranche
Letter of Credit) and/or Global Tranche Lender (in the case of a Global Tranche
Letter of Credit) a participation fee with respect to its participations in
Letters of Credit issued for the account of such Borrower, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily U.S. Dollar


77

--------------------------------------------------------------------------------





Amount of such Lender’s LC Exposure in respect thereof (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
U.S. Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank for the account of such Borrower during the period
from and including the Restatement Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit issued for the account
of such Borrower or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first Business Day of each calendar month following such
last day, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in U.S. Dollars shall be paid in U.S. Dollars, and participation
fees and fronting fees in respect of Letters of Credit denominated in a Foreign
Currency shall be paid in such Foreign Currency.
(b)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in U.S.
Dollars (except as otherwise expressly provided in this Section 2.12) and in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan made to the Company and each Swingline Loan
denominated in U.S. Dollars and made to the Canadian Borrower) shall bear
interest at the Alternate Base Rate plus the Applicable Rate, the Loans
comprising each Canadian Base Rate Borrowing (including each Swingline Loan
denominated in Canadian Dollars and made to the Canadian Borrower) shall bear
interest at the Canadian Base Rate plus the Applicable Rate, and the Loans
comprising each Overnight LIBO Borrowing shall bear interest at the Overnight
LIBO Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate and the Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(b)    Each Protective Advance made to the Company or the Canadian Borrower and
denominated in U.S. Dollars shall bear interest at the Alternate Base Rate plus
the Applicable Rate plus 2%. Each Protective Advance made to the Company and
denominated in Foreign Currency shall bear interest at the Overnight LIBO Rate
plus the Applicable Rate plus 2%. Each Protective Advance made to the Canadian
Borrower and denominated in Canadian Dollars shall bear interest at the Canadian
Base Rate plus the Applicable Rate


78

--------------------------------------------------------------------------------





plus 2%. Each Protective Advance made to the Dutch Borrower or any German
Borrower shall bear interest at the Overnight LIBO Rate plus the Applicable Rate
plus 2%.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan (other than Protective Advances) or any fee or other amount payable by any
Loan Party hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of such Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(d)    Accrued interest on each Loan (for ABR Loans, Canadian Base Rate Loans
and Overnight LIBO Rate Loans, accrued through the last day of the prior
calendar month) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or Canadian Base Rate Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan or CDOR Rate
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate, Canadian Base Rate or CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and (ii) for Borrowings denominated in
Sterling shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Canadian Base
Rate, CDOR Rate, Adjusted LIBO Rate, LIBO Rate or Overnight LIBO Rate shall be
determined by the Administrative Agent in accordance with their terms, and such
determination shall be conclusive absent manifest error.
(f)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.
SECTION 2.14.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines in good faith (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining (including, without limitation,
by means of an Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(ii)    the Administrative Agent is advised by any Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period
or the applicable Agreed Currency;


79

--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
U.S. Dollars to the Company, such Borrowing shall be made as an ABR Borrowing
and (B) in the case of a Eurocurrency Borrowing to the Dutch Borrower or any
German Borrower, such Eurocurrency Borrowing shall be made as Alternate Rate
Borrowings, (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing in U.S. Dollars to the Company, such Borrowing shall be made as an ABR
Borrowing, and (iii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency to the Company or denominated in any
Agreed Currency to the Dutch Borrower or any German Borrower, such Borrowing
Request shall be made as Alternate Rate Borrowings; provided that, if such
circumstances only affect one Class or Type of Borrowing or currency, then the
foregoing will only be applicable to the affected Class or Type of Borrowing or
currency.
(b)    If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Overnight LIBO Rate or the
Overnight LIBO Rate will not adequately and fairly reflect the cost to the
Administrative Agent or the Swingline Lender, as applicable, of making or
maintaining Protective Advances, or Swingline Loans, the Administrative Agent or
Swingline Lender, as applicable, shall give notice thereof to the Borrower
Representative and the Lenders by telephone (provided that, any notice to any
Swingline Lender providing Foreign Swingline Loans to a European Loan Party must
be given in writing) or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower Representative and the
Lenders that the circumstances giving rise to such notice no longer exist,
Overnight LIBO Borrowings shall be made as Alternate Rate Borrowings.
(c)    If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:
(i)    the Administrative Agent determines in good faith (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining (including, without limitation,
by means of an Interpolated Rate) the CDOR Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
CDOR Rate for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
(d)    then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a CDOR Rate Borrowing shall be ineffective and
unless repaid, such Borrowing shall be made as a Canadian Base Rate Borrowing
and (ii) if any Borrowing Request requests a CDOR Rate Borrowing, such Borrowing
shall be made as a Canadian Base Rate Borrowing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:


80

--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by the Administrative
Agent, such Lender or the Issuing Bank (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of the Administrative Agent, such
Lender or the Issuing Bank, as applicable, under agreements having provisions
similar to this Section 2.15, after consideration of such factors as the
Administrative Agent, such Lender or the Issuing Bank, as applicable, then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or the Issuing Bank, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by the Administrative Agent, such Lender or the Issuing
Bank (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of the Administrative Agent, such Lender or the Issuing Bank, as applicable,
under


81

--------------------------------------------------------------------------------





agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant; provided that none of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, shall be
required to disclose any confidential or proprietary information in connection
therewith)
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that,
the Loan Parties shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or CDOR Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or CDOR Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan or CDOR Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan or CDOR Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.19 or 9.02(e), then, in any such event, the
applicable Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (provided that (i) each Foreign Borrower shall only
be required to compensate each Lender in respect of Borrowings of the Foreign
Borrowers and (ii) each German Borrower shall only be required to compensate
each Lender subject to the German Guaranty Limitations). In the case of a
Eurocurrency Loan or CDOR Rate Loan, such actual loss, cost or expense to any
Lender shall include an amount determined by such Lender to be the excess, if
any, and to the extent actually incurred by such Lender of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or CDOR Rate that would have been
applicable to such Loan (exclusive of the Applicable Margin), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurocurrency Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for the relevant currency of a comparable
amount and period from other banks in the eurocurrency market or for Canadian
Dollar deposits of a comparable amount and period to such CDOR Rate Loan from
other banks in the Canadian banker’s acceptance market, as applicable. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrower Representative


82

--------------------------------------------------------------------------------





shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
SECTION 2.17.    Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings of Indemnified Taxes
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(a)    Payment of Other Taxes by the Loan Parties. The relevant Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally (but subject to the limitations set forth in Section 9.21) indemnify
each Recipient, within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor,
(i) for any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) for any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) for any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent


83

--------------------------------------------------------------------------------





to such Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e).
(e)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding (e.g., a certificate of residence issued by the competent tax
authority in the jurisdiction where the relevant Loan Party is resident). In
addition, any Lender, if reasonably requested by the Borrower Representative or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W‑9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


84

--------------------------------------------------------------------------------





(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS
Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W‑8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA or Tax imposed pursuant to Part
XVIII of the ITA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
Representative and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower Representative or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


85

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    VAT.
(i)    All amounts expressed to be payable under any Loan Document by any Loan
Party to any Secured Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply and accordingly, subject to Section
2.17(h)(ii) below, if VAT is or becomes chargeable on any supply made by any
Secured Party to any Loan Party under a Loan Document and such Secured Party is
required to account to the relevant tax authority for the VAT, that Loan Party
must pay to such Secured Party (in addition to and at the same time as paying
any other consideration for such supply) an amount equal to the amount of the
VAT (and such Secured Party shall promptly provide an appropriate VAT invoice to
that Loan Party). In relation to any supply made by a Secured Party to any Loan
Party under a Loan Document, if reasonably requested by such Secured Party, that
Loan Party must promptly provide such Secured Party with details of that Loan
Party's VAT registration and such other information as is reasonably requested
in connection with such Secured Party's VAT reporting requirements in relation
to such supply.
(ii)    If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (the “Customer”) under a Loan
Document and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration, then:
(A)    if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal


86

--------------------------------------------------------------------------------





to any credit or repayment the Customer receives from the relevant tax authority
which the Customer reasonably determines relates to the VAT chargeable on that
supply; and
(B)    if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.
(iii)    Where a Loan Document requires any Loan Party to reimburse or indemnify
a Secured Party for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.17(h) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as in the Value Added Tax Act 1994 of England and Wales or
applicable legislation in other jurisdictions having implemented Council
Directive 2006/112 EC on the common system of value added tax).
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, this provision hereby confirms that the Company and the
Administrative Agent have treated, and from and after the Restatement Effective
Date the Company and the Administrative Agent shall continue to treat (and the
Lenders hereby authorize the Administrative Agent to treat), this Agreement as
not qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. Other than payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein, all payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois; provided that, (x) in the case of a
Credit Event denominated in Canadian Dollars, such payments shall be made to the
Administrative Agent’s offices at Suite 4500, TD Bank Tower, 66 Wellington
Street West, Toronto, ON M5K 1E7 Canada, (y) in the case of a Credit Event
denominated in Sterling, Australian Dollars or Euro, such payments shall be made
to the Administrative Agent’s Eurocurrency Payment


87

--------------------------------------------------------------------------------





Office for such currency and (z) payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into U.S. Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in U.S. Dollars in an amount equal to the U.S. Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Bank,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.
(a)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account
during a Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to
Section 2.22, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrowers. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan or CDOR Rate Loan of a Class, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans of the same Class and, in
any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. If an Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall have the continuing
and exclusive


88

--------------------------------------------------------------------------------





right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. Notwithstanding the foregoing, (x) any
such applicable proceeds from property of the Domestic Loan Parties shall be
applied to the Secured Obligations (other than the Foreign Secured Obligations
and the Secured Obligations that constitute a Guarantee of the Foreign Secured
Obligations) before being applied to any of the other Secured Obligations, (y)
the application of any such applicable proceeds from Collateral securing solely
the Foreign Secured Obligations shall only be made in respect of the Foreign
Secured Obligations in the same order set forth above, and (z) the application
of any such applicable proceeds from Collateral granted by any German Loan Party
shall be subject to the German Guaranty Limitations (in respect of Collateral
granted under the German Collateral Documents as set forth in the German
Collateral Documents).
(b)    At the election of the Administrative Agent and unless instructed by the
Borrower Representative prior to the due date therefor that payment will
otherwise be made, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent; provided that (i) proceeds of any Borrowings of a
Foreign Borrower (other than the German Borrowers) and proceeds deducted from
any deposit account of any such Foreign Borrower shall only be used to pay the
Foreign Secured Obligations and (ii) proceeds of any Borrowing of a German
Borrower and proceeds deducted from any deposit account of any German Borrower
shall only be used to pay amounts owed by such German Borrower or any of its
Subsidiaries. Each Borrower hereby irrevocably authorizes (i) the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(c)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements and Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower


89

--------------------------------------------------------------------------------





consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
Notwithstanding the foregoing, any such applicable payment from a Foreign Loan
Party shall only be used to purchase a participation in a Foreign Secured
Obligation in the same order set forth above.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clauses (i) and (ii) above shall
be made in any order determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);


90

--------------------------------------------------------------------------------





provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or the Supermajority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification expressly requiring
the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation, (y) the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (z) each non-Defaulting Lender’s
Revolving Exposures do not exceed such non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrowers shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Bank, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Company or the applicable Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting


91

--------------------------------------------------------------------------------





Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company or
the applicable Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event or Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
SECTION 2.21.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or


92

--------------------------------------------------------------------------------





any Lender in reliance upon such payment or application of proceeds. The
provisions of this Section 2.21 shall survive the termination of this Agreement.
SECTION 2.22.    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party or Affiliate thereof to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In addition, each such
Lender or Affiliate thereof shall deliver to the Administrative Agent, from time
to time after a significant change therein or upon a request therefor, but in
any event not less than monthly, a summary of the amounts due or to become due
in respect of such Banking Services Obligations and Swap Agreement Obligations.
The most recent information provided to the Administrative Agent shall be used
in determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Section 2.18(b).
SECTION 2.23.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.24.    Designation of German Borrowers and Removal of Foreign
Borrowers.
(a)    The Company may from time to time, with not less than fifteen (15)
Business Days prior written notice (or such fewer days as the Administrative
Agent may agree to in its sole discretion), designate Subsidiaries organized
under the laws of Germany as additional German Borrowers by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
(such date, the “Foreign Borrower Effective Date”) and the effectiveness of the
German Borrower Amendment, such Subsidiary shall constitute a German Borrower
for all purposes of this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. This Agreement may be amended pursuant to an amendment
or an amendment and restatement (a “German Borrower Amendment”) executed by the
Company, the applicable additional German Borrower and the Administrative Agent,
without the consent of any other Lenders, in order to effect


93

--------------------------------------------------------------------------------





such amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and its counsel, to effect this
clause (a) (including to add or combine German Borrowing Bases). Upon such
execution, delivery and consent, such Subsidiary shall for all purposes be a
party hereto as a Foreign Borrower as fully as if it had executed and delivered
this Agreement.
(b)    Removal of Foreign Borrower. The Company may at any time execute and
deliver to the Administrative Agent a termination agreement (in form and
substance reasonably acceptable to the Administrative Agent) with respect to any
Foreign Borrower, whereupon such Subsidiary shall cease to be a Foreign Borrower
and a party to this Agreement. Notwithstanding the preceding sentence, no such
termination will become effective as to any Foreign Borrower at a time when any
principal of or interest on any Loan to such Foreign Borrower or any other
amount due and payable by such Foreign Borrower shall be outstanding hereunder,
or when assets of such Foreign Borrower are included in any Borrowing Base.
ARTICLE III    

Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction and without
prejudice to Section 6.03) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing (to the extent such
concept is applicable), in every other jurisdiction where such qualification is
required.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and requirements of reasonableness, good faith and fair dealing.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default in any material
respects under any material indenture, material agreement or other material
instrument (including, without limitation, the indentures evidencing the
Existing Subordinated Notes) binding upon any Loan Party or any of its
Restricted Subsidiaries or the assets of any Loan Party or any of its Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents, except, in the case of clauses (a) and (b) above, where such breach
or the failure to take such action, could not reasonably be expected to result
in a Material Adverse Effect.


94

--------------------------------------------------------------------------------





SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2016, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended April 2, 2017, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(a)    Since December 31, 2016, no event, change or condition has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect.
SECTION 3.05.    Properties. (a) Each of the Company and its Restricted
Subsidiaries has defensible title to, or valid leasehold interests or licensed
interests in, all its real and personal property material to the businesses of
the Company and its Restricted Subsidiaries taken as a whole, except for minor
defects in title that do not interfere with their ability to conduct such
businesses or to utilize such properties for their intended purposes.
(a)    Each of the Company and its Restricted Subsidiaries owns, or is licensed
to use, all material trademarks, tradenames, copyrights, and patents necessary
for the operation of the business of the Company and its Restricted
Subsidiaries, taken as a whole, and to the knowledge of the Company the use
thereof by the Company and its Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters. (a) No actions, suits or
proceedings by or before any arbitrator or Governmental Authority are pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party or any Restricted Subsidiary (i) except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions (other than “dead hand proxy put” actions, suits or proceedings
that could not reasonably be expected to have Material Adverse Effect).
(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect (i) no Loan Party or Restricted
Subsidiary has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for it so be subject to any
Environmental Liability, in each case with respect to which there is a
reasonable possibility of an adverse determination and (ii) no Loan Party or
Restricted Subsidiary (A) has failed to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, or (B) has become subject to
any Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
a Material Adverse Effect.
SECTION 3.07.    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is in compliance with (i) all Requirement of Law
applicable to it or its property and (ii) all indentures, material agreements
and other material instruments binding upon it or its property. No Default has
occurred and is continuing.


95

--------------------------------------------------------------------------------





SECTION 3.08.    Investment Company Status. No Loan Party or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each Loan Party and each Restricted Subsidiary has
timely filed or caused to be timely filed (except for extensions duly obtained)
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA; Pension Plans.
(a)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
(b)    Canadian Pension Plans. As of the Restatement Effective Date (i) Canadian
Loan Parties are in compliance with the terms of each Canadian Pension Plan and
requirements of the Pension Benefits Act (Ontario), if applicable, or such other
applicable federal or provincial laws with respect to such plans (including the
ITA), except where the failure to comply would not reasonably be expected to
have a Material Adverse Effect, (ii) no Canadian Pension Termination Event has
occurred, (iii) there is no Canadian MEPP, (iv) Canadian Defined Benefit Plans
registered with the Financial Services Commission of Ontario (“FSCO”) have
Unfunded Pension Liabilities on a termination basis of $335,400 as of December
31, 2013, (v) estimated regular average monthly contribution amounts to Canadian
Defined Benefit Plans registered with FSCO in 2016 aggregated no more than
$6,955, (vi) estimated special ‘catch up’ monthly amounts to Canadian Defined
Benefit Plans registered with FSCO in 2016 aggregated $0, (vii) FSCO or other
similar Governmental Authority in the relevant province has not issued any
contribution default notices in respect of any Canadian Defined Benefit Plan,
(viii) no Lien has arisen, choate or inchoate, in respect of Canadian Loan
Parties or their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due and other amounts not to exceed $1,000,000),
and (ix) no fact, situation or condition exists or transaction has occurred in
connection with any Canadian Pension Plan or Canadian Benefit Plan that could
reasonably be expected to have a Material Adverse Effect or that, to the
knowledge of a Financial Officer of the Canadian Borrower, is likely to result
in the incurrence by any Canadian Loan Party of any liability, fine or penalty
that could reasonably be expected to result in a Material Adverse Effect.
(c)    Foreign Pension Plans. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect: (i) all
employer and employee contributions (including insurance premiums) required from
any Loan Party or any of its Affiliates by applicable law or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Pension Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign Pension Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) with respect to
such Foreign Pension Plan and (B) with the terms of such Foreign Pension Plan.
SECTION 3.11.    Disclosure. The information furnished by or on behalf of any
Loan Party in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
(excluding any forecasts, protections or estimates contained in such


96

--------------------------------------------------------------------------------





information), taken as a whole, and after giving effect to any updates provided,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not misleading; provided, however, it is understood
that financial statements only contain such disclosures as are required by GAAP.
All forecasts, projections or estimates that are part of such information
(including those delivered subsequent to the Restatement Effective Date) have
been prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood and agreed that financial projections are not
a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material).
SECTION 3.12.    Material Agreements. No Loan Party or any Restricted Subsidiary
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Material Indebtedness, in any such case of (i) or (ii) above, which default
could reasonably be expected to have a Material Adverse Effect.
SECTION 3.13.    Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Restatement Effective Date, the Company and the
Restricted Subsidiaries, taken as a whole, are Solvent.
(a)    No Loan Party intends to, and no Loan Party believes it or any of its
Restricted Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it or any such Restricted Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Restricted Subsidiary.
(b)    With respect to the Canadian Loan Parties, immediately after the
consummation of the Transactions to occur on the Restatement Effective Date, (i)
the property of the Canadian Loan Parties, on a consolidated basis, at a fair
valuation, is greater than the total amount of their debts and liabilities,
subordinated, contingent or otherwise (after taking into account rights of
contribution); (ii) the Canadian Loan Parties’ property, on a consolidated
basis, is sufficient, if disposed of at a fairly conducted sale under legal
process, to enable payment of all their obligations, due and accruing due; (iii)
the Canadian Loan Parties, on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities generally become due; (iv) the Canadian Loan Parties, on a
consolidated basis, have not ceased paying their current obligations in the
ordinary course of business as they generally become due; and (v) no Canadian
Loan Party is an “insolvent person” as such term is defined in the Bankruptcy
and Insolvency Act (Canada).
(c)    With respect to each German Loan Party, no German Insolvency Event has
occurred with respect to it.
(d)    With respect to each Dutch Loan Party, no Dutch Insolvency Event has
occurred with respect to it.
SECTION 3.14.    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Restricted
Subsidiaries as of the Restatement Effective Date. The Company maintains, and
has caused each Restricted Subsidiary to maintain, with financially sound and
reputable insurance companies, insurance on all their real and personal property
in such amounts, subject to such deductibles and self-insurance retentions and
covering such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.


97

--------------------------------------------------------------------------------





SECTION 3.15.    Capitalization and Subsidiaries. As of the Restatement
Effective Date, Schedule 3.15 sets forth (a) a correct and complete list of the
name and relationship to the Company of each Subsidiary, (b) a true and complete
listing of each class of each Borrower’s (other than the Company’s) issued and
outstanding Equity Interests, all of which Equity Interests are owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Company and each Subsidiary.
SECTION 3.16.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, subject to certain filings, notices and recording
contemplated by the Collateral Documents to be made prior to or on or about the
Restatement Effective Date (or, with respect to any Person that becomes a Loan
Party after the Restatement Effective Date or Collateral that arises after the
Restatement Effective Date, on or about such later date on which such Person
becomes a Loan Party or such Collateral arises), such Liens constitute perfected
and continuing Liens on the Collateral in the manner required by the Collateral
Documents, securing the Secured Obligations (or designated portion thereof),
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) Permitted
Encumbrances and Liens permitted under Section 6.02 that are not required to be
junior in priority, to the extent any such Permitted Encumbrances or other Liens
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or agreement and (b) Liens perfected only by control or
possession (including possession of, or notation of a Lien on, any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain control or possession of such Collateral (or has not noted such Lien on
any certificate of title).
SECTION 3.17.    Employment Matters. As of the Restatement Effective Date, there
are no strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened, that, in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. The hours worked by and payments made to employees of the Loan Parties
and their Subsidiaries have not been in violation of the Fair Labor Standards
Act, the Employee Standards Act (Ontario) or any other applicable laws or
regulations dealing with such matters, in a manner that, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. All payments due
from any Loan Party or any Restricted Subsidiary, or for which any claim may be
made against any Loan Party or any Restricted Subsidiary, on account of wages,
vacation pay and employee health and welfare insurance and other benefits
including, without limitation, on account of the Canada and Quebec pension
plans, have been paid or accrued as a liability on the books of the Loan Party
or such Restricted Subsidiary, except those that could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.18.    Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. No Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.
SECTION 3.19.    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
SECTION 3.20.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its


98

--------------------------------------------------------------------------------





board of directors or other governing body has determined that it may reasonably
be expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.
SECTION 3.21.    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and employees
and to the knowledge of such Loan Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Loan Parties, any Subsidiary or to the knowledge of
the Loan Parties and the Subsidiaries, any of their respective directors,
officers or employees, or (b) to the knowledge of the Loan Parties, any agent of
the Loan Parties or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. None of the Transactions will violate Anti-Corruption Laws or applicable
Sanctions.
SECTION 3.22.    No Works Council. Any Dutch Loan Party that has a works council
(ondernemingsraad) has obtained such consent or advice as is reasonably
satisfactory to the Administrative Agent prior to becoming a Loan Party.
SECTION 3.23.    Centre of Main Interest. For the purposes of the Regulation,
each European Loan Party’s centre of main interests (as that term is used in
Article 3(1) of the Regulation) is situated in its jurisdiction of incorporation
and it has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.
SECTION 3.24.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


ARTICLE IV    

Conditions
SECTION 4.01.    Restatement Effective Date. The amendment and restatement of
the Existing Credit Agreement and the obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto (including each
Departing Lender) either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, (ii) either (A) a counterpart of each other Loan Document being
executed in connection herewith signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document, (iii)
without limiting the preceding clause (ii), from each Lender hereto either (A) a
counterpart of (or Annex to) the Lender Allocation Agreement signed on behalf of
such Lender or (B) written evidence


99

--------------------------------------------------------------------------------





satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page thereof) that such Lender has
signed a counterpart of (or Annex to) the Lender Allocation Agreement, and
(iv) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to each such requesting Lender and written opinions of counsels of the
Loan Parties and/or the Administrative Agent, as the Administrative Agent may
request, addressed to the Administrative Agent, the Issuing Bank and the
Lenders, all in form and substance satisfactory to the Administrative Agent, the
Lead Arrangers and their counsel and as further described in the list of closing
documents attached as Exhibit F.
(b)    Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2016 fiscal
year, (ii) unaudited interim consolidated financial statements of the Company
for each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of Company and its
Subsidiaries, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iii) satisfactory projections
through and including the Company’s 2019 fiscal year (with such projections
being broken down quarterly for fiscal year 2017, and annually for each
subsequent fiscal year).
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date and
executed by its Secretary or Assistant Secretary (or managing directors in the
case of Germany), which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers, to the extent
available, and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization (or
similar document) of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party (to the extent available in the
jurisdiction) and a true and correct copy of its by-laws or operating,
management or partnership agreement (or similar document) and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
or the substantive equivalent, if any, available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Restatement Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date (or,
with respect to any representation or warranty which by its terms is made as of
a specified date, is true and correct in all material respects only as of such
specified date or, with respect to any representation or warranty which is
subject to any materiality qualifier, is true and correct in all respects), and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.
(e)    Fees. The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented at least one (1) Business Day prior to the Restatement
Effective Date (including the reasonable fees and expenses of legal counsel), on
or before the Restatement Effective Date.


100

--------------------------------------------------------------------------------





(f)    Departing Lenders. Each Departing Lender shall have received payment in
full of all of its outstanding “Obligations” owing under the Existing Credit
Agreement (other than obligations to pay fees and expenses with respect to which
the Company has not received an invoice, “Swap Agreement Obligations”, “Banking
Services Obligations”, contingent indemnity obligations and other contingent
obligations owing to it under the “Loan Documents” as defined in the Existing
Credit Agreement).
(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction reasonably requested by the
Administrative Agent and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.02 or discharged on
or prior to the Restatement Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.
(h)    Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.
(i)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates each of the Borrowing Bases as of
a date not greater than thirty (30) days immediately preceding the Restatement
Effective Date.
(j)    Closing Availability. After giving effect to all Borrowings to be made on
the Restatement Effective Date, the issuance (or deemed issuance) of any Letters
of Credit on the Restatement Effective Date and the payment of all fees and
expenses due hereunder, the Aggregate Availability shall not be less than
$200,000,000.
(k)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing Equity Interests
pledged pursuant to any Collateral Document, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, to the extent applicable, and (ii) each promissory note
(if any) required to be delivered to the Administrative Agent pursuant to any
Collateral Documents) endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
(l)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall have been filed or be in proper form for filing,
registration or recordation.
(m)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage (including, for any U.S. real property subject to a Mortgage
that is located in a flood zone, FEMA form acknowledgements of flood insurance)
and endorsement to policies in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of the Security Agreements.
(n)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Restatement Effective Date, the Administrative Agent shall have
received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable).


101

--------------------------------------------------------------------------------





(o)    Tax Withholding. The Borrower Representative and the Administrative Agent
shall have received a properly completed and signed IRS Form W‑8 or W-9, as
applicable, for each Loan Party.
(p)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.
(q)    Appraisal(s). The Administrative Agent shall have received an appraisal
of the applicable Loan Parties’ Inventory and Equipment from one or more firms
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its sole discretion.
(r)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the AML Legislation,
for each Loan Party.
(s)    Flood Certifications. Without limiting the requirement to deliver any
modifications to the Mortgages described in Exhibit F hereto, the Administrative
Agent shall have received a flood certification for each parcel of real property
in the United States that is subject to a Mortgage and such other deliveries
requested by the Administrative Agent to enable compliance with the National
Flood Insurance Reform Act of 1994 and related legislation.
(t)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested and are reflected on Exhibit F
(other than those items identified as “Post-Closing” on Exhibit F which shall be
subject to delivery requirements as set forth on Schedule 5.17).
The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding,
upon which the provisions of Section 1.09 shall apply.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    After giving effect to such Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.


102

--------------------------------------------------------------------------------





(d)    To the extent constituting the earlier of the initial Borrowing of the
Dutch Borrower and the initial issuance of a Letter of Credit to the Dutch
Borrower, the amount of such Borrowing or Letter of Credit, as applicable, shall
be in an amount greater than €100,000 (or its equivalent in another currency).
(e)    Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
each Loan Party on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.
SECTION 4.03.    Designation of a Foreign Borrower. The designation of a German
Restricted Subsidiary as a Foreign Borrower pursuant to Section 2.24 is subject
to the condition precedent that the Company or such proposed Foreign Borrower
shall have furnished or caused to be furnished to the Administrative Agent:
(a)    Copies, certified by such Foreign Borrower’s managing director(s)
(Geschäftsführer)), of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for the Administrative
Agent) approving the Borrowing Subsidiary Agreement, this Agreement, any German
Borrower Amendment and any other Loan Documents to which such Foreign Borrower
is becoming a party and such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization and
existence of such Subsidiary;
(b)    An incumbency certificate, executed by such Foreign Borrower’s managing
director(s) (Geschäftsführer)), which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement, this Agreement
and the other Loan Documents to which such Foreign Borrower is becoming a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;
(c)     Opinions of counsel to such Foreign Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;
(d)     Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent;
(e)    A certificate, signed by a Financial Officer of the Company and dated the
applicable Foreign Borrower Effective Date, (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and (iii)
certifying any other factual matters as may be reasonably requested by the
Administrative Agent (including solvency);
(f)     A notice from the Company setting forth the Funding Accounts of such
Foreign Borrower to which the Lenders are authorized to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement;
(g)    Copies of such Foreign Security Agreements (and notices of security
relating to such agreements) as the Administrative Agent may request, duly
executed by such Foreign Borrower, and other evidence satisfactory to the
Administrative Agent that all filings and other actions have been taken for the
Administrative Agent to have a first priority perfected security interest in the
Collateral of such Foreign Borrower (subject to Permitted Encumbrances);


103

--------------------------------------------------------------------------------





(h)     A Borrowing Base Certificate calculating each Borrowing Base, as of a
date reasonably near but on or prior to the Foreign Borrower Effective Date;
(i)    All government and third party approvals in connection with the
transaction contemplated pursuant to this Section 4.03 with respect to such
Foreign Borrower and the Company shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions with respect to the foregoing;
(j)     Evidence of insurance coverage with respect to such Foreign Borrower, in
form, scope and substance evidencing compliance with the terms of any applicable
Loan Document;
(k)    Such information, supporting documentation and other evidence regarding
such Foreign Borrower and its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control thereof, and the transactions
contemplated hereby, as may be reasonably requested by the Administrative Agent
in order to comply with the requirements of the Act and any other applicable
anti-money laundering and know-your-customer laws;
(l)     to the extent requested by the Administrative Agent, satisfactory
appraisals of Inventory and field exams from appraisers satisfactory to the
Administrative Agent;
(m)     Any Deposit Account Control Agreements or other equivalent arrangements
that are required to be provided pursuant to Sections 5.15 and 5.16 hereof and
each applicable Foreign Security Agreement of such Foreign Borrower;
(n)    Payoff documentation providing evidence that all existing credit
facilities of such Foreign Borrower have been terminated and cancelled (other
than Indebtedness permitted under Section 6.01), all Indebtedness thereunder has
been fully repaid and, to the extent available, the results of a recent lien
search report in each of the jurisdictions where assets of such Foreign Borrower
are located, and such search shall reveal no Liens on any of the assets of such
Foreign Borrower except for Liens permitted under Section 6.02 hereof;
(o)     Payment of all fees required to be paid and all expenses for which
invoices have been presented (including, without limitation, the reasonable fees
and expenses of legal counsel), in each case, in connection with the designation
of such Subsidiary as a Foreign Borrower; and
(p)    Such other documents and the Loan Parties shall have taken such other
actions, in each case, that the Administrative Agent may reasonably request in
order to give effect to the provisions contained in this Section 4.03 and/or
which the Administrative Agent reasonably deems necessary to reflect commercial
or legal requirements in relation to such Subsidiary.
(q)    The Borrower may join additional Material Foreign Restricted Subsidiaries
at the time of the addition of any additional Foreign Borrower in compliance
with Section 5.14 hereof.
ARTICLE V    

Affirmative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have


104

--------------------------------------------------------------------------------





expired or terminated or been cash collateralized pursuant to arrangements
reasonably satisfactory to the Administrative Agent (which may include a
backstop letter of credit issued by an issuer, and in form and substance
reasonably satisfactory to the Administrative Agent), in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:
SECTION 5.01.    Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available or granted
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than with respect to
the current maturity of the Obligations in the Company’s audit for the fiscal
year 2021 or with respect to the potential inability to satisfy any financial
covenant on a future date or in a future period) and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries as of the dates indicated and for the periods indicated therein on
a consolidated basis in accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter is
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available or granted thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;
(c)    if during any fiscal month of the Company, Aggregate Availability is less
than the greater of 10% of the Aggregate Borrowing Base and $30,000,000 on any
day in such fiscal month, then within thirty (30) days after the end of such
fiscal month (other than the last month of each fiscal quarter), a summary
income statement and balance sheet as of the end of such month;
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company in
substantially the form of Exhibit C (i) certifying, in the case of the financial
statements delivered under clause (b), as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether to such Financial Officer’s
knowledge a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) if the Aggregate Availability was less than the greater of 10% of
the Aggregate Borrowing Base and $30,000,000 at any time during the most
recently ended fiscal quarter, setting forth reasonably detailed calculations of
the Fixed Charge Coverage Ratio as of the last day of the most recently ended
period of four fiscal quarters (provided that the Fixed Charge Coverage Ratio
shall only be tested for compliance purposes during a FCCR Test Period), (iv)
identifying all Material Subsidiaries,


105

--------------------------------------------------------------------------------





(v) indicating updates to Collateral disclosures to the extent required by any
Security Agreement and (vi) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying in reasonable detail the material effect, if any, of such change on
the financial statements accompanying such certificate;
(e)    as soon as available but in any event no later than December 31 of each
fiscal year of the Company, a copy of a projected income statement, balance
sheet and statement of cash flows of the Company on a quarterly basis for the
upcoming fiscal year;
(f)    (i) as soon as available but in any event within thirty (30) days of the
end of each fiscal month (or, from and after the date on which Aggregate
Availability is less than the greater of 10% of the Aggregate Borrowing Base and
$30,000,000 and until such subsequent date, if any, on which Aggregate
Availability is greater than the greater of 10% of the Aggregate Borrowing Base
and $30,000,000 for a period of thirty (30) consecutive calendar days, within
five (5) Business Days after the end of each calendar week), as of the period
then ended, (ii) within five (5) Business Days following the sale, transfer or
other disposition of any assets pursuant to Section 6.05(m) (other than
Specified Sale Leaseback Transactions), (n), (p) or (r) (other than sales,
transfers or other dispositions of less than $15,000,000 individually or in the
aggregate) and (iii) at such other times as may be required under this
Agreement, a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to each Borrowing
Base as the Administrative Agent may reasonably request;
(g)    as soon as available but in any event within thirty (30) days of the end
of each fiscal month, as of the period then ended, all delivered electronically
in a text formatted file reasonably acceptable to the Administrative Agent:
(i)    a detailed aging of each Loan Party’s Accounts, including all invoices
aged by invoice date and due date (with an explanation of the payment terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;
(ii)    a schedule detailing each Loan Party’s Inventory, in form satisfactory
to the Administrative Agent, by location (showing Inventory in transit and any
Inventory located with a third party under any consignment, bailee arrangement
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market;
(iii)    a worksheet of calculations prepared by the Borrower Representative to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion; and
(iv)    a reconciliation of each Loan Party’s Accounts and Inventory between
(A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
and (ii) above and the Borrowing Base Certificate delivered pursuant to
clause (f) above as of such date;
(h)    as soon as available but in any event within thirty (30) days of the end
of each fiscal month, as of the month then ended, a schedule and aging of the
Loan Parties’ accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent;


106

--------------------------------------------------------------------------------





(i)    as soon as available but in any event within thirty (30) days of the end
of each fiscal year of the Company, an updated customer list for the Loan
Parties, which list shall state the customer’s name, mailing address and phone
number, delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Company;
(j)    promptly upon the Administrative Agent’s request:
(i)    copies of invoices issued by any Loan Party in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party;
(iii)    the Loan Parties’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal; and
(iv)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
(k)    (i) promptly upon issuance, copies of each annual and other return,
report or valuation with respect to each existing, or hereafter adopted,
Canadian Pension Plan as filed with any applicable Governmental Authority; (ii)
promptly after receipt thereof, a copy of any direction or order or notice of
any investigation that any Canadian Loan Party or any Subsidiary of any Canadian
Loan Party may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan, in each case that relates to financial matters
(except with respect to routine claims for benefits by participants); (iii)
notification within 30 days of the establishment of any new Canadian Pension
Plan (excluding new Canadian Defined Benefit Plans (which, other than existing
plans that are assumed in connection with a Permitted Acquisition, are
prohibited from being established pursuant to Section 6.12 without the consent
of the Administrative Agent)) or Canadian Benefit Plan or the commencement of
contributions to any such plan to which any Canadian Loan Party or any
Subsidiary of any Canadian Loan Party was not contributing prior to the
Restatement Effective Date or any increase after the Restatement Effective Date
in the benefits provided under any Canadian Pension Plan or Canadian Benefit
Plan, (iv) immediate notice of any voluntary or involuntary termination of, or
participation in, a Canadian Pension Plan (excluding voluntary terminations or
wind-ups of Canadian Defined Benefit Plans (which are prohibited from being
voluntarily wound up or terminated pursuant to Section 6.12 without the consent
of the Administrative Agent)) or a Canadian Benefit Plan, which could reasonably
be expected to result in a Material Adverse Effect, and (v) prompt notice of any
fact, situation or condition that exists or transaction that has occurred in
connection with any Canadian Pension Plan or Canadian Benefit Plan that could
reasonably be expected to have a Material Adverse Effect or that, to the
knowledge of a Financial Officer of the Canadian Borrower, is likely to result
in the incurrence by any Canadian Loan Party of any liability, fine or penalty
that could reasonably be expected to result in a Material Adverse Effect; and
(l)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System; provided that the
Company shall promptly notify (which may be by facsimile or electronic mail) the
Administrative Agent of the filing of any


107

--------------------------------------------------------------------------------





such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies (which may be submitted electronically) of the compliance
certificates required by clause (d) of this Section 5.01 to the Administrative
Agent.
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent, for distribution to the Lenders, written notice of the
following within five (5) Business Days after any Financial Officer obtains
knowledge thereof:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that would reasonably be expected to result in a Material Adverse Effect;
(c)    any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;
(d)    any and all default notices received under or with respect to any leased
location or public warehouse where Inventory and/or Equipment constituting
Collateral with a value in excess of $10,000,000 is located;
(e)    any Term Loan Documents entered into by the Company or any Subsidiary and
any amendments thereto;
(f)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(g)    [Reserved];
(h)    (i) the occurrence of a Canadian Pension Termination Event that could
reasonably be expected to result in a Material Adverse Effect; and (ii) receipt
of any notice from, or any action of, FSCO, Office of the Superintendent of
Financial Institutions or other Governmental Authority that that could lead to a
Canadian Pension Termination Event that could reasonably be expected to result
in a Material Adverse Effect; and
(i)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiaries to (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) except as would not reasonably be expected to result in a
Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits necessary to the conduct of the business of the Loan Parties taken
as a whole, and (b) maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except for such failures
to maintain and preserve such authority in such jurisdictions


108

--------------------------------------------------------------------------------





which would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Taxes. Each Loan Party will, and will cause each
Restricted Subsidiary to, pay or discharge all material Taxes before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and such
Loan Party or Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make payment
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent such failure
could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.06.    Books and Records; Inspection Rights. The Loan Parties will,
and will cause each of their Restricted Subsidiaries to, keep in all material
respects proper books of record and account in which full, true and correct
entries in all material respects in conformity, in all material respects, with
GAAP and applicable law are made of all material dealings and material
transactions in relation to its business and activities. The Loan Parties will,
and will cause each of the Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, who may be accompanied
by a Lender, upon no less than five (5) Business Days’ prior written notice
(provided that no such prior written notice shall be required during the
occurrence and continuance of an Event of Default), to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested; provided, that so long as
no Event of Default has occurred and is continuing, the Loan Parties shall not
be required to pay for any such inspection (but may be obligated reimburse the
Administrative Agent for field exams and appraisals as provided in Sections 5.11
and 5.12 below). The Loan Parties acknowledge that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders. The Loan Parties and the Restricted
Subsidiaries shall have no obligation to discuss or disclose to Administrative
Agent, any Lender, or any of their officers, directors, employees or agents,
materials protected by attorney-client privilege (including any attorney work
product) and materials that the Loan Parties or any of the Restricted
Subsidiaries may not disclose without violation of a confidentiality obligation
binding upon it.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Restricted Subsidiary to, (i) comply with
all Requirements of Law applicable to it or its property (including without
limitation applicable Environmental Laws) and (ii) perform in all material
respects its obligations under material agreements to which it is a party,
except, in each case for clauses (i) and (ii) above, where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Restricted Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions in all material respects.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans and the Letters of
Credit will be used only to finance the working capital needs, for payment of
capital expenditures, for making Investments (including Permitted Acquisitions),
for payment of Indebtedness, for making Restricted Payments, for


109

--------------------------------------------------------------------------------





payment of fees and expenses associated with the Loan Documents, and for general
corporate and similar purposes, in each case, of the Company and its
Subsidiaries. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. The Borrowers (or the Borrower Representative on their behalf) will not
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents acting for them in connection with the
Transactions shall not use, the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent that such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, Canada or the
European Union, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 5.09.    Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts and against such risks (including, without limitation: loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.
SECTION 5.10.    Casualty and Condemnation. The Borrowers will (a) furnish to
the Administrative Agent and the Lenders prompt written notice upon obtaining
knowledge of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
SECTION 5.11.    Appraisals. At any time that the Administrative Agent requests,
each Loan Party will permit the Administrative Agent to conduct appraisals or
updates thereof of their Inventory and Equipment with an appraiser engaged by
the Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law and to be
conducted with reasonable prior notice and during normal business hours. Only
one (1) such Inventory appraisal per calendar year shall be at the sole expense
of the Loan Parties; provided that (i) two (2) such Inventory appraisals per
calendar year shall be at the sole expense of the Loan Parties if at any time
during such calendar year the Aggregate Availability is less than the greater of
10% of the Aggregate Borrowing Base and $30,000,000 and (ii) during the
occurrence and continuance of an Event of Default, there shall be no limitation
on the number or frequency of Inventory appraisals that shall be at the sole
expense of the Loan Parties. Notwithstanding the foregoing, additional
appraisals of Equipment shall not be required unless initiated at a time when an
Event of Default has occurred and is continuing; provided that (i) not more than
one (1) time per calendar year, the Loan Parties may, in their sole discretion
and expense, request that the Administrative Agent order an appraisal of
specified Equipment being newly added to any Borrowing Base by an appraiser
selected and engaged by the Administrative Agent to determine the increase to
the applicable PP&E Component after the inclusion of such specified Equipment,
(ii) not more than two (2) times during the term


110

--------------------------------------------------------------------------------





of this Agreement, the Loan Parties may, in their sole discretion and expense,
request that the Administrative Agent order updated appraisals of all Equipment
from an appraiser selected and engaged by the Administrative Agent to
redetermine the PP&E Components based on such appraisals (which redetermination
may result in the increase or decrease of the PP&E Components) and (iii) in
connection with any Permitted Acquisition (and without limitation as to the
number of such Acquisitions), the Loan Parties may, in their sole discretion and
expense, request that the Administrative Agent order appraisals on any acquired
Equipment in order to include such Equipment in the PP&E Components. In addition
to the foregoing, to the extent that Grass Valley Nederland B.V. is added as a
Loan Party pursuant to Section 5.14(b) on any date that is more than six (6)
months following the Restatement Effective Date, the Administrative Agent may
require additional or updated appraisals of such entity’s Inventory and
Equipment which shall be conducted, at the Administrative Agent’s discretion, at
the sole expense of the Loan Parties. All appraisals of Equipment shall be at
the sole expense of the Loan Parties.
SECTION 5.12.    Field Examinations. At any time that the Administrative Agent
requests, each Loan Party will permit, upon reasonable prior notice and during
normal business hours, the Administrative Agent to conduct a field examination
to ensure adequacy of Collateral included in the Borrowing Bases and related
reporting and control systems. For purposes of this Section 5.12, it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. At the Loan Parties’ expense, field
examinations shall be conducted at the following intervals: (A) if, during any
calendar year, the aggregate outstanding principal amount of all Revolving Loans
outstanding does not at any time exceed $10,000,000, only one (1) field
examination in any two consecutive calendar years shall be at the sole expense
of the Loan Parties; (B) if, at any time during any calendar year, the aggregate
outstanding principal amount of all Revolving Loans at any time exceeds
$10,000,000 but Aggregate Availability is not, at any time during such calendar
year, below the greater of (i) 10% of the Aggregate Borrowing Base or (ii)
$30,000,000, only one (1) such field examination shall be at the sole expense of
the Loan Parties in such calendar year; (C) if, at any time during any calendar
year, Aggregate Availability is less than the greater of (i) 10% of the
Aggregate Borrowing Base or (ii) $30,000,000, two (2) such field examinations
shall be at the sole expense of the Loan Parties during such calendar year; and
(D) during the occurrence and continuance of an Event of Default, there shall be
no limitation on the number or frequency of field examinations that shall be at
the sole expense of the Loan Parties. Field examinations outside of the
foregoing parameters shall not be at the Loan Parties’ expense except that to
the extent that Grass Valley Nederland B.V. is added as a Loan Party pursuant to
Section 5.14(b) on any date that is more than six (6) months following the
Restatement Effective Date, the Administrative Agent may require additional or
updated field exams relating to such entity which shall be conducted, at the
Administrative Agent’s discretion, at the sole expense of the Loan Parties.
SECTION 5.13.    Financial Assistance. Each Foreign Loan Party and its
Restricted Subsidiaries shall comply in all material respects with applicable
legislation governing financial assistance and/or capital maintenance, including
in relation to the execution of the Collateral Documents of each Foreign Loan
Party and payments of amounts due under this Agreement.
SECTION 5.14.    Additional Collateral; Further Assurances. (a) Subject to
applicable Requirements of Law, as promptly as possible but in any event within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent) after any Person qualifies as one of the Company’s wholly-owned Material
Domestic Restricted Subsidiaries (other than Excluded Subsidiaries), each Loan
Party will cause such Person to become a Loan Party by executing a Joinder
Agreement, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate organizational and authorization documentation and
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent, whereupon it shall guarantee repayment of all Secured
Obligations. Upon execution and delivery thereof,


111

--------------------------------------------------------------------------------





each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Secured Parties, in order to secure
repayment of all of the Secured Obligations in substantially all assets of such
Loan Party (other than any Excluded Assets).
(a)    Subject to applicable Requirements of Law, to secure the prompt payment
and performance of all of the Foreign Secured Obligations, as promptly as
possible but in any event within thirty (30) days (or such later date as may be
agreed upon by the Administrative Agent) after any Person qualifies as one of
the Foreign Loan Parties’ Material Foreign Restricted Subsidiaries, each Loan
Party will cause such Person to become a Foreign Loan Party by executing a
Joinder Agreement, such Joinder Agreement to be accompanied by appropriate
corporate resolutions, other corporate organizational and authorization
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent, whereupon it shall guarantee repayment of all
Foreign Secured Obligations (subject, in the case of a German Loan Party, to the
German Guaranty Limitations). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent, the Lenders and the other Secured
Parties, in substantially all assets of such Loan Party (other than Excluded
Assets), but with due regard to customary exclusions in the each relevant
jurisdiction.
(b)    If, at any time after the Restatement Effective Date any Subsidiary of
the Company that is not a Loan Party shall become party to a guaranty of, or
grant a Lien on any assets to secure, any Term Loan Obligations, any Junior
Secured Indebtedness, any Subordinated Indebtedness or any other Material
Indebtedness of the Company or a Domestic Loan Party, the Company shall promptly
notify the Administrative Agent thereof and, within ten (10) days thereof (or
such later date as may be agreed upon by the Administrative Agent) cause such
Subsidiary to comply with Section 5.14(a) and (b) (but without giving effect to
the 30-day grace periods provided therein).
(c)    The Borrower Representative may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing and, in the case
of designating any Restricted Subsidiary as an Unrestricted Subsidiary, the Loan
Parties shall have satisfied the Payment Condition at the time of such
designation, (ii) no Borrower may be designated as an Unrestricted Subsidiary,
(iii) no Unrestricted Subsidiary shall hold any Indebtedness of, or any Lien on
any property of, any Borrower or any Restricted Subsidiary (other than to the
extent permitted under Article VI hereof), (iv) the holder of any Indebtedness
of any Unrestricted Subsidiary shall not have any recourse to any Borrower or
their respective Restricted Subsidiaries with respect to such Indebtedness, (v)
no Unrestricted Subsidiary shall be a party to any transaction or arrangement
with any Borrower or their respective Restricted Subsidiaries that would not be
permitted by Section 6.09, (vi) any Subsidiary that guarantees Material
Indebtedness of any Loan Party shall not be an Unrestricted Subsidiary and (vii)
none of the Borrowers or any of their respective Restricted Subsidiaries shall
have any obligation to subscribe for additional Equity Interests of any
Unrestricted Subsidiary or to preserve or maintain the financial condition of
any Unrestricted Subsidiary (other than to the extent permitted under Article VI
here).
(d)    Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and take or cause to be taken such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be


112

--------------------------------------------------------------------------------





required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Loan Parties.
(e)    If any material assets (other than Excluded Assets or other assets not
required to be Collateral) are acquired by any Loan Party after the Restatement
Effective Date (other than assets constituting Collateral under the applicable
Collateral Documents that become subject to the Lien granted by the Domestic
Loan Parties in favor of the Administrative Agent in support of all of the
Secured Obligations or the Lien granted by the Foreign Loan Parties in favor of
the Administrative Agent in support of the Secured Obligation, Foreign Secured
Obligations or German Secured Obligations, as applicable, in each case, upon
acquisition thereof), the Borrower Representative will promptly (i) notify the
Administrative Agent thereof and, if requested by the Administrative Agent or
the Required Lenders, cause such assets to be subjected to a Lien securing the
Secured Obligations, the Foreign Secured Obligations or the German Secured
Obligations, as applicable, and (ii) take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (g) of this Section, all at the
expense of the Loan Parties. Notwithstanding the foregoing, no Loan Party shall
be obligated to grant any Lien over additional real property.
(f)    Notwithstanding the foregoing, the parties hereto acknowledge and agree
that (i) in circumstances where the Administrative Agent reasonably determines
that the cost or effort of obtaining or perfecting a security interest in any
asset that constitutes Collateral is excessive in relation to the benefit
afforded to the Secured Parties thereby, the Administrative Agent may exclude
such Collateral from the creation and perfection requirements set forth in this
Agreement and the other Loan Documents, (ii) the Administrative Agent may grant
extensions of time for the creation or perfection of Liens in particular
property (including extensions of time beyond the Restatement Effective Date)
where it determines that such creation or perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or any other Loan Document, (iii) no Loan Party
shall be required to take any actions outside of the jurisdiction of formation
of any of the other Loan Parties to create or perfect local law security in any
Collateral (but may be required to take such actions in order to include certain
types of Collateral in the Borrowing Bases) and (iv) the Loan Parties shall not
be required to take any action to create or perfect a security interest under
non-U.S. law in any Term Loan Priority Collateral to secure the Secured
Obligations of the Domestic Loan Parties that is not also being taken in support
of the Term Loan Obligations.
(g)    Notwithstanding the foregoing, to the extent any new Subsidiary is
created solely for the purpose of consummating a merger transaction pursuant to
a Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in
Section 5.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 5.14(a) or (b), as
applicable, within thirty (30) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
SECTION 5.15.    Transfer of Accounts of European Loan Parties.
(a)    At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, the European Loan Parties shall (i)
either (x) promptly cause all of their Collection Accounts


113

--------------------------------------------------------------------------------





(each an “Existing Collection Account”) to be transferred to the name of the
Administrative Agent or (ii) to the extent such Existing Collection Accounts
cannot be transferred to the Administrative Agent, promptly open new Collection
Accounts with (and, at the discretion of the Administrative Agent, in the name
of) the Administrative Agent (such new bank accounts being Collection Accounts
under and for the purposes of this Agreement), and (b) if new Collection
Accounts have been established pursuant to this Section (each a “New Collection
Account”), ensure that all cash, checks or other similar payments relating to or
constituting payments made in respect of Receivables owing to them will promptly
be re-directed to the New Collection Accounts. Until all collections have been
redirected to the New Collection Accounts, each European Loan Party shall cause
all amounts on deposit in any Existing Collection Account to be transferred to a
New Collection Account at the end of each Business Day, provided that if any
such European Loan Party does not instruct such re-direction or transfer, each
of them hereby authorizes the Administrative Agent to give such instructions on
their behalf to the applicable Account Debtors and/or the account bank holding
such Existing Collection Account (as applicable).
(b)    At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, each European Loan Party agrees
that if any of its Account Debtors have not previously received notice of the
security interest of the Administrative Agent over its Accounts, it shall
promptly give notice to such Account Debtors and if any such European Loan Party
does not serve such notice, each of them hereby authorizes the Administrative
Agent to serve such notice on their behalf.
SECTION 5.16.    European Cash Management.
(a)    Each European Loan Party will ensure that all cash, checks or other
similar payments relating to or constituting payments made in respect of
Receivables owing to such European Loan Party are deposited (whether directly or
indirectly) into Collection Accounts only containing payments owing to such
European Loan Party, in a manner that is reasonably satisfactory to the
Administrative Agent.
(b)    The Administrative Agent shall be given sufficient access to the
Collection Accounts to ensure that the Administrative Agent shall be able to
apply funds credited to any Collection Account in its sole discretion during a
Cash Dominion Period pursuant to Section 2.10(b) hereof.
(c)    Each European Loan Party shall ensure that each Collection Account is
subject to a Deposit Account Control Agreement or any other arrangement
(including, but not limited to, a notice and acknowledgment arrangement) with
similar effect, which, with respect to any Collection Account located in England
and Wales, shall ensure that such Collection Accounts are blocked and under the
sole control of the Administrative Agent.
SECTION 5.17.    Post-Closing Matters. The Loan Parties shall satisfy each of
the requirements set forth on Schedule 5.17 attached hereto on or before the
date specified on such Schedule for each such requirement (or such later date as
may be agreed upon by the Administrative Agent).
ARTICLE VI    

Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated or been cash collateralized pursuant to arrangements
reasonably satisfactory to the Administrative Agent (which may include a
backstop letter of credit issued by an issuer, and in form and substance
reasonably satisfactory to the Administrative Agent),


114

--------------------------------------------------------------------------------





in each case without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:
SECTION 6.01.    Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    the Secured Obligations;
(b)    Term Loan Obligations and all extensions, renewals, refinancings or
replacements thereof; provided, that in the case of each incurrence of such Term
Loan Obligations, (i) no Event of Default shall have occurred and be continuing
or would be caused by the incurrence of such Indebtedness, (ii) other than in
the case of extensions, renewals, refinancings or replacements which do not
increase the aggregate principal amount of the Term Loan Obligations (other than
by the amount of accrued interest, fees, premiums, and costs and expenses), the
Administrative Agent shall have received satisfactory written evidence that the
Company has a Senior Secured Net Leverage Ratio less than or equal to 3.00 to
1.00, (iii) such Term Loan Obligations are subject to a Term Loan Intercreditor
Agreement, and (iv) any extended, renewed, refinanced or replaced Indebtedness
in respect of the Term Loan Obligations shall be unsecured or, if secured,
subject to the Term Loan Intercreditor Agreement or a Junior Lien Intercreditor
Agreement, as appropriate;
(c)    (i) obligations under Swap Agreements permitted under Section 6.07 and
(ii) cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar agreements, in each case, in
connection with cash management and deposit accounts;
(d)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (i) hereof;
(e)    Indebtedness of the Company or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness; provided that the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $50,000,000 at any time
outstanding;
(f)    Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 6.04, to the extent that (i)
such Indebtedness was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets
and (ii) neither the Company nor any Restricted Subsidiary thereof (other than
such Person or any other Person that such Person merges with or that acquires
the assets of such Person) shall have any liability or other obligation with
respect to such Indebtedness;
(g)    Guarantees by the Company of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Company or any other
Restricted Subsidiary; provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by a Loan Party of Indebtedness
of any Restricted Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) if the Indebtedness so Guaranteed is subordinated to the
Secured Obligations then said Guarantee shall be subordinated on the same terms;


115

--------------------------------------------------------------------------------





(h)    Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Company or any other Restricted Subsidiary that is a Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall, in each case, be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(i)    (i)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (d), (f), (q) and (r) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount of
the Original Indebtedness (other than (x) for premiums, penalties, discounts,
accrued and unpaid interest, interest paid in kind, unused commitments
thereunder and fees, costs and expenses associated therewith and (y) to the
extent additional debt may be incurred pursuant to another relevant clause of
this Section), (ii) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, and (iii) if
such Original Indebtedness was subordinated in right of payment or Liens to the
Obligations, then the terms and conditions of such Refinance Indebtedness
include subordination terms and conditions that are materially not less
favorable to the Administrative Agent and the Lenders as those that were
applicable to such Original Indebtedness;
(j)    Indebtedness under bids, trade contracts (other than for debt for
borrowed money), leases (other than capital leases creating Capital Lease
Obligations), statutory obligations, surety, bid, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations in respect of workers’ compensation claims, health, disability or
other employee benefits, property, casualty or liability insurance claims, in
each case provided or incurred in the ordinary course of business (including
those incurred to secure health, safety and environmental obligations);
(k)    Indebtedness of the Company or any Restricted Subsidiary as an account
party in respect of trade letters of credit, performance letters of credit,
documentary letters of credit or similar instruments;
(l)    Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or similar obligations, in each case incurred in
connection with the disposition of any business, assets or Equity Interest to
the extent permitted under this Agreement;
(m)    Indebtedness of Foreign Subsidiaries; provided that, the aggregate
outstanding principal amount of Indebtedness permitted pursuant to this clause
(m) (excluding any intercompany Indebtedness of such Foreign Subsidiaries
otherwise permitted hereunder), together with the aggregate outstanding
principal amount of Indebtedness permitted pursuant to clause (n) below), shall
not collectively exceed $100,000,000 at any time;
(n)    Indebtedness of the Company or any Restricted Subsidiary secured by a
Lien on any asset of the Company or any Restricted Subsidiary not constituting
Collateral; provided that, the aggregate outstanding principal amount of
Indebtedness permitted pursuant to this clause (n), together with the aggregate
outstanding principal amount of Indebtedness permitted pursuant to clause (m)
above (excluding any intercompany Indebtedness of such Foreign Subsidiaries
otherwise permitted hereunder), shall not collectively exceed $100,000,000 at
any time;


116

--------------------------------------------------------------------------------





(o)    Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Company or its Restricted Subsidiaries to purchase or redeem Equity Interests or
options of the Company; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $2,000,000 at any time outstanding;
(p)    any other unsecured Indebtedness (whether or not of a type described in
the other paragraphs of this Section 6.01); provided that, both immediately
before and after giving pro forma effect to any such Indebtedness incurred
pursuant to this clause (p), (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the Total Net Leverage Ratio, computed on a
Pro Forma Basis for the period of four consecutive fiscal quarters ended on the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01, shall not exceed 5.0 to 1.0;
(q)    Junior Secured Indebtedness of the Company and its Restricted
Subsidiaries; provided, that in the case of each incurrence of such
Indebtedness, (i) no Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Indebtedness, (ii) the Administrative
Agent shall have received satisfactory written evidence that the Company has (A)
a Junior Secured Net Leverage Ratio less than or equal to 4.00 to 1.00 and (B) a
Total Net Leverage Ratio less than or equal to 5.00 to 1.00, in each case on a
Pro Forma Basis after giving effect to the issuance of any such Indebtedness,
(iii) such Indebtedness is subject to a Junior Lien Intercreditor Agreement and
(iv) such Indebtedness is not guaranteed by any Domestic Subsidiary that is not
a Loan Party;
(r)    Indebtedness of the Company and its Restricted Subsidiaries pursuant to
the Existing Subordinated Notes;
(s)    earn-outs in a maximum amount due and payable not to exceed (i)
$25,000,000 in respect of any Permitted Acquisition and (ii) $100,000,000 in
respect of all Permitted Acquisitions during the term of this Agreement;
provided that no earn-outs in connection with a Permitted Acquisition shall be
subject to such limitations to the extent that (A) such earn-outs are not
payable, by their terms, during such times as the Loan Documents remain in
effect or (B) such earn-outs by their terms are subordinated to the Obligations
on terms and conditions reasonably satisfactory to the Administrative Agent;
(t)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(u)    Sale and Leaseback Transactions permitted by Section 6.06; and
(v)    Indebtedness (if any) arising in connection with the Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of permitted Indebtedness described in clauses (a) through
(v) above, the Company and the Restricted Subsidiaries, in their sole
discretion, will be permitted to divide and classify such item of Indebtedness
(or any portion thereof) on the date of incurrence, and at any time and from
time to time may later reclassify all or any portion of any item of Indebtedness
as having been incurred under any category of permitted Indebtedness described
in clause (a) through (v) above so long as such Indebtedness is permitted to be
incurred pursuant to such provision at the time of reclassification.


117

--------------------------------------------------------------------------------





SECTION 6.02.    Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens on assets of the Loan Parties securing Indebtedness under Section
6.01(b) and (c) created pursuant to any Term Loan Document; provided that such
Liens are subject to an Intercreditor Agreement providing that, other than with
respect to the Term Loan Priority Collateral, such Liens are subordinated to the
Liens securing the Secured Obligations in accordance with the terms of such
Intercreditor Agreement;
(c)    Liens in existence on the Restatement Effective Date and described on
Schedule 6.02, and the replacement, renewal or extension thereof (including
Liens incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 6.01(d)
(solely to the extent that such Liens were in existence on the Restatement
Effective Date and described on Schedule 6.02)); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Restatement Effective Date, except for products and proceeds of the foregoing;
(d)    Liens securing Indebtedness permitted under Section 6.01(e); provided
that (i) such Liens do not at any time encumber any property other than the
Property financed by such Indebtedness (provided, that multiple properties
financed by the same capital provider may be cross collateralized), (ii) the
amount of Indebtedness secured thereby is not increased (other than by accrued
interest, fees, costs and expenses) and (iii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such Property at the time of purchase, repair,
improvement or lease (as applicable) plus fees, costs and expenses associated
therewith;
(e)    Permitted Encumbrances;
(f)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Loan Party or Restricted Subsidiary after
the date hereof prior to the time such Person becomes a Loan Party or Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Loan Party or a
Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Loan Party or Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party or a Restricted
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(g)    Liens securing Indebtedness incurred pursuant to Sections 6.01(m) and
(n); provided, that such Liens do not extend to, or encumber, assets that
constitute Collateral;
(h)    Liens securing Junior Secured Indebtedness incurred pursuant to Section
6.01(p) subject to a Junior Lien Intercreditor Agreement;
(i)    Liens incurred in connection with any transfer of an interest in accounts
or notes receivable and related assets as part of a Permitted Factoring
Transaction in the event that the sales thereunder were to be recharacterized as
loans secured by such assets;


118

--------------------------------------------------------------------------------





(j)    (i) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Subsidiary incorporated in Germany maintains a banking relationship in
the ordinary course of business and (ii) Liens of a collecting bank arising in
the ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon;
(k)    any Lien arising under any retention of title or conditional sale
arrangement or arrangement having a similar effect in respect of goods supplied
to a Restricted Subsidiary in the ordinary course of business;
(l)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(m)    Liens granted to secure payment of the Refinance Indebtedness permitted
pursuant to Section 6.01(i); provided that such Lien shall not apply to any
other property or asset of the Company or such Restricted Subsidiary than the
assets securing the Original Indebtedness;
(n)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Company or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary;
(o)    Liens on insurance policies and the proceeds thereof in respect of
Indebtedness permitted under Section 6.01(t); and
(p)    other Liens on property or assets of the Loan Parties and Restricted
Subsidiaries securing Indebtedness or other obligations; provided that (i) the
aggregate principal amount of the Indebtedness or other obligations secured by
such Liens does not exceed $10,000,000 at any time outstanding and (ii) no Lien
permitted under this clause (p) may attach to any Account, Inventory or
Equipment of any Loan Party or to any real property subject to a Mortgage.
SECTION 6.03.    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Restricted Subsidiary to, merge into or amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Restricted Subsidiary of any Borrower
may merge into or amalgamate with a Borrower in a transaction in which such
Borrower is the surviving entity, (ii) any Loan Party (other than a Borrower)
may merge into or amalgamate with any other Loan Party (other than a Borrower)
in a transaction in which the surviving entity is a Loan Party, (iii) any Loan
Party (other than a Borrower) may merge into or amalgamate with any Restricted
Subsidiary (other than a Loan Party) in a transaction in which the surviving
entity immediately becomes a Loan Party or is such Loan Party, (iv) any
Restricted Subsidiary (other than a Loan Party) may merge into or amalgamate
with any Loan Party in a transaction in which the surviving entity is a Loan
Party, (v) any Restricted Subsidiary (other than a Loan Party) may merge into or
amalgamate with any other Restricted Subsidiary (other than a Loan Party), (vi)
any Borrower may merge into or amalgamate with any other Borrower with the same
country of domicile, (viii) any Person may merge into (or amalgamate with) the
Company or any of its Subsidiaries in connection with a Permitted Acquisition;
provided that (x) in the case of a merger or amalgamation involving the Company,
a Borrower or another Loan Party, the continuing or surviving Person shall be
the Company, the Borrower or such Loan Party (or will become a Loan Party
concurrently therewith) and (y) otherwise the continuing or surviving Person
shall be a wholly-owned Subsidiary of the Company, and (viii) any Restricted
Subsidiary that is not a Borrower may liquidate or dissolve if the Borrower
which owns such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Borrower and is not materially
disadvantageous to the Lenders.


119

--------------------------------------------------------------------------------





(a)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
engage in any business other than the business conducted by the Company and its
Restricted Subsidiaries as of the Restatement Effective Date and business
activities reasonably related or ancillary thereto.
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Restricted Subsidiary to, purchase, hold
or acquire (including pursuant to any merger or amalgamation with any Person
that was not a Loan Party and a wholly owned Restricted Subsidiary prior to such
merger or amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of (including any option, warrant or other right to acquire any of
the foregoing), make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any other investment in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger, amalgamation or otherwise) (each
such transaction, an “Investment”), except:
(a)    (i) Investments in existence on the date hereof and described in
Schedule 6.04 and (ii) Investments existing on the Restatement Effective Date in
Restricted Subsidiaries existing on the Restatement Effective Date;
(b)    Investments (including Guarantees) by (i) any Loan Party in or to any
other Loan Party, (ii) any Restricted Subsidiary that is not a Loan Party in or
to any Loan Party or in or to any other Restricted Subsidiary that is not a Loan
Party, and (iii) any Loan Party in or to any Restricted Subsidiary that is not a
Loan Party; provided that (A) any such Investments in the form of Equity
Interests or Indebtedness held by a Loan Party shall be pledged pursuant to the
Collateral Documents (subject to the limitations and exclusions herein and
therein) and (B) the aggregate amount of Investments by Loan Parties in or to
Restricted Subsidiaries that are not Loan Parties pursuant to clause (iii) above
shall not exceed $25,000,000 at any time outstanding (provided, that, for the
avoidance of doubt, such Investments may be made in an unlimited amount pursuant
to clause (p) below subject to satisfaction of the conditions therein);
(c)    Investments in cash and Permitted Investments;
(d)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(e)    Investments in the form of Swap Agreements permitted by Section 6.07;
(f)    purchases of assets in the ordinary course of business (which, for the
avoidance of doubt, shall exclude Acquisitions);
(g)    loans or advances to employees, directors or officers in the ordinary
course of business up to a maximum of $4,000,000 in the aggregate at any one
time outstanding;
(h)    Investments in the form of Restricted Payments permitted pursuant to
Section 6.08;
(i)    Guarantees permitted by Section 6.01 (subject, in the case of
intercompany guarantees, to clause (b) above);
(j)    (i) Investments consisting of the initial contributions related to the
Specified Joint Venture and (ii) Investments in (x) Unrestricted Subsidiaries
and (y) joint ventures and other minority-owned Persons (including subsequent
investments related to the Specified Joint Venture); provided, that the
aggregate amount of all such Investments in this clause (ii) shall not at any
time exceed $25,000,000;


120

--------------------------------------------------------------------------------





(k)    (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Company) arising or acquired in the ordinary course of
business, and (iii) receivables owing to the Company or any of its Restricted
Subsidiaries and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
(l)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party or Restricted Subsidiary pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;
(m)    Investments in the form of loans made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party in connection with a Permitted Acquisition
solely for the purpose of transferring the purchase price consideration therefor
from such Loan Party to such Restricted Subsidiary, which purchase price
consideration shall be paid to the applicable seller or returned to the
assigning Loan Party within ten (10) Business Days of transfer to such
Restricted Subsidiary; provided, that if such Permitted Acquisition closes, then
the foregoing shall not apply to such purchase price consideration that is
escrowed pursuant to an escrow agreement to which the Restricted Subsidiary and
the applicable seller are a party;
(n)    Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates, merges or amalgamates with the Company or
any of the Restricted Subsidiaries (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Restricted Subsidiary or of such consolidation, merger or
amalgamation;
(o)    Investments received in connection with the disposition of assets
permitted by Section 6.05;
(p)    any other Investments (including Acquisitions) whether or not of a type
described above; provided that, (i) both immediately before and immediately
after giving pro forma effect to any such Investment pursuant to this clause
(p), no Event of Default shall have occurred and be continuing and the Payment
Condition shall be satisfied with respect to such Investment and (ii) any
Acquisitions made pursuant to this clause (p) must constitute a Permitted
Acquisition; and
(q)    other Investments (whether or not of a type described above) not to
exceed $25,000,000 in the aggregate at any time.
For purposes of determining compliance with this Section 6.04, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through (q)
above, the Company and the Restricted Subsidiaries, in their sole discretion,
will be permitted to divide and classify such Investment (or any portion
thereof) on the date of incurrence, and at any time and from time to time may
later reclassify all or any portion of any Investment as having been incurred
under any category of permitted Investments described in clauses (a) through (q)
above so long as such Investment is permitted to be incurred pursuant to such
provision at the time of reclassification. For the avoidance of doubt, an
Investment entered into in reliance on clause (p) above that was permitted at
the time entered into shall continue to be permitted under such clause
notwithstanding any failure to satisfy the Payment Condition (or any other
condition in such clause) at a later date with respect to any subsequent
Investment.
For purposes of determining the amount of any Investment outstanding, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment) less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested).


121

--------------------------------------------------------------------------------





SECTION 6.05.    Asset Sales. No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Loan Party permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Company or another Restricted
Subsidiary in compliance with Section 6.04), except:
(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Company or any of its Restricted Subsidiaries;
(b)    sales or other issuances of Equity Interests of the Company;
(c)    sales, transfers and dispositions of assets to the Company or any
Restricted Subsidiary, provided that, if any such sales, transfers or
dispositions are made by a Loan Party to a Restricted Subsidiary that is not a
Loan Party, either (i) such sales, transfers or dispositions shall be made in
compliance with Section 6.09 (without giving effect to clause (ii) thereof) or
(ii) both immediately before and immediately after giving pro forma effect to
such sales, transfers or dispositions, no Event of Default shall have occurred
and be continuing and the Payment Condition shall be satisfied;
(d)    the sale of Inventory in the ordinary course of business;
(e)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
(f)    the disposition of any Swap Agreement;
(g)    dispositions of cash in the ordinary course of business and sales,
transfers and dispositions constituting Permitted Investments and other
Investments permitted by Section 6.04;
(h)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Company and its Restricted Subsidiaries;
(i)    leases, subleases, licenses or sublicenses of real or personal property
not constituting Collateral reported by the Borrowers as included in any
Borrowing Base in the most recent Borrowing Base Certificate that are granted by
the Company or any of its Restricted Subsidiaries to others in the ordinary
course of business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the Company
or any of its Restricted Subsidiaries; provided that, if requested by the
Administrative Agent and customary in the jurisdiction where such property is
located, any such leases, subleases, licenses or sublicenses of any real
property subject to a Mortgage shall be subordinate to the applicable Mortgage,
if any, encumbering such real property and, if reasonably required by the
Administrative Agent, the lessee, sublessee, licensee or sublicensee shall
execute a subordination agreement in form and substance reasonably acceptable to
the Administrative Agent;
(j)    dispositions, liquidations and dissolutions in connection with
transactions permitted by Section 6.03;
(k)    any Restricted Payment permitted pursuant to Section 6.08;


122

--------------------------------------------------------------------------------





(l)    dispositions resulting from any casualty or other damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Restricted Subsidiary;
(m)    Sale and Leaseback Transactions permitted by Section 6.06;
(n)    so long as no Event of Default is continuing or would result therefrom,
sales, transfers or dispositions of non-strategic assets acquired as part of a
Permitted Acquisition which are sold for fair market value payable in cash upon
such sale;
(o)    the sale or transfer of any interest in accounts or notes receivable and
related assets as part of a Permitted Factoring Transaction;
(p)    the MCS Disposition;
(q)    sales, transfers and other dispositions of the Equity Interests in
Unrestricted Subsidiaries; and
(r)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (r) shall
not exceed 10% of Total Assets during any fiscal year of the Company (determined
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 5.01(a) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.01(a), the most recent financial statements referred to in Section 3.04(a));
provided that any such sales, transfers, leases and other dispositions permitted
by this paragraph (r) resulting in Net Proceeds in excess of $10,000,000 shall
be made for fair value and for at least 75% cash consideration.
SECTION 6.06.    Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for (x) Specified Sale
and Leaseback Transactions and (y) any other such sale of any fixed or capital
assets by the Company or any Restricted Subsidiary that does not constitute
Collateral reported by the Borrowers as included in any Borrowing Base in the
most recent Borrowing Base Certificate and that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset.
SECTION 6.07.    Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any Restricted Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from floating to fixed rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Restricted Subsidiary.
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness.


123

--------------------------------------------------------------------------------





(a)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
make, directly or indirectly, any Restricted Payment, except:
(i)    the Company or any Restricted Subsidiary may make Restricted Payments
with respect to its common stock (including any stock options) payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, in each case including share exchanges and conversions;
(ii)    Restricted Subsidiaries may pay dividends ratably with respect to their
Equity Interests (whether in cash, in kind or constituting additional Equity
Interests);
(iii)    the Company and the Restricted Subsidiaries may make Restricted
Payments pursuant to and in accordance with stock plans, equity award plans or
other benefit plans for management, directors or employees of the Company and
the Restricted Subsidiaries (including, without limitation, non-cash repurchases
of Equity Interests deemed to occur upon the exercise of equity awards if such
Equity Interests represent a portion of the purchase price therefor);
(iv)    the Company may pay cash dividends in accordance with the Company’s
historical dividend policy in an aggregate amount not to exceed $12,000,000 per
fiscal year; provided that no Event of Default shall have occurred and be
continuing or result therefrom;
(v)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company or any Restricted Subsidiary of the
Company held by any current or former officer, director, employee, consultant or
agent of the Company or any of its Restricted Subsidiaries (or heirs or other
permitted transferees thereof) upon death, disability, retirement, severance or
termination of employment or service or in connection with a stock plan or
agreement, employment agreement, shareholders agreement, or similar agreement,
plan or arrangement, including amendments thereto; provided that the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests pursuant to this clause (v) may not exceed $5,000,000 in any fiscal
year, with unused amounts being available to be used in any later fiscal year;
(vi)    the Company and the Restricted Subsidiaries may make cash payments in
lieu of fractional shares;
(vii)    the Company may declare and pay regularly scheduled or accumulated cash
dividends to the holders of the Preferred Stock on a quarterly basis at a rate
equal to 6.75% per annum; provided that no Default or Event of Default shall
have occurred and be continuing or result therefrom; and
(viii)    the Company may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments (whether or not of a type described in
the other paragraphs of this Section 6.08) so long as, both immediately before
and after giving pro forma effect to such Restricted Payment (x) no Default or
Event of Default shall have occurred and be continuing and (y) the Payment
Condition shall be satisfied with respect to such Restricted Payments.
(b)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
make, directly or indirectly, any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness, or any voluntary
prepayment or other voluntary distribution (whether in cash, securities or other
property), including any


124

--------------------------------------------------------------------------------





sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness, except:
(i)    refinancings of Subordinated Indebtedness to the extent permitted by
Section 6.01;
(ii)    so long as no Event of Default has occurred and is continuing (unless
the Administrative Agent otherwise consents), payment of intercompany
Subordinated Indebtedness; and
(iii)    any other payments or distributions in respect of any Subordinated
Indebtedness, so long as, immediately before and after giving effect to such
payment or distribution, (x) no Event of Default shall have occurred and be
continuing and (y) the Loan Parties shall have satisfied the Payment Condition
with respect to such payment or distribution;
provided, however, that no such payment or distribution shall be made in respect
of any Subordinated Indebtedness in violation of any Intercreditor Agreement or
subordination provisions applicable thereto.
SECTION 6.09.    Transactions with Affiliates. The Loan Parties will not, and
will not permit any of the Restricted Subsidiaries to, enter into any
transaction or series of transactions involving $3,000,000 or more in the
aggregate, whether or not in the ordinary course of business, with any officer,
director, shareholder or Affiliate of any such Person other than (i) on terms
and conditions substantially as favorable to the Company and its Restricted
Subsidiaries as would be obtainable in a comparable arm’s-length transaction
with a Person other than an officer, director, shareholder or Affiliate, (ii)
transactions among the Company and/or any of the Restricted Subsidiaries, (iii)
loans or advances to directors, officers and employees permitted under Section
6.04, (iv) the payment of reasonable fees to directors of the Company or any
Restricted Subsidiary who are not employees of the Company or any Restricted
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Company or its Restricted Subsidiaries in the ordinary course of business, (v)
any Restricted Payment permitted by Section 6.08, (vi) any Investment permitted
by Section 6.04(j); provided that other transactions with any Person in which
such Investment is made shall be subject to this Section 6.09; and (vii) the
transactions listed on Schedule 6.09.
SECTION 6.10.    Restrictive Agreements. No Loan Party will, nor will it permit
any Material Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any Material
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations, or (b) the ability of
any Material Restricted Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Company or any other Material Restricted Subsidiary or to Guarantee
Indebtedness of the Company or any other Material Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Requirement of Law or any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement or Liens permitted under Section 6.02 if such restrictions or


125

--------------------------------------------------------------------------------





conditions apply only to the property or assets securing such Indebtedness,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or the Term Loan
Documents requiring the subordination of Liens on Term Loan Priority Collateral,
(vi) the foregoing shall not apply to restrictions on Equity Interests in joint
ventures contained in any documents relating to the formation or governance
thereof, and (vii) clause (b) of the foregoing shall not apply to restrictions
pursuant to any other indenture or agreement governing the issuance of
Indebtedness permitted hereunder (including the Term Loan Agreement), provided
that such restrictions and conditions are customary for such Indebtedness as
reasonably determined in the good faith judgment of the Company.
SECTION 6.11.    Amendment of Material Documents. No Loan Party will, nor will
it permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, Junior
Secured Indebtedness or Term Loan Obligations, in each case, except as not
prohibited by the applicable Intercreditor Agreement between the Administrative
Agent and the holders of such Indebtedness or (b) its certificate or articles of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational documents, in each case, to the extent any
such amendment, modification or waiver would be materially adverse to the
Lenders.
SECTION 6.12.    Canadian Pension Plans. Each Canadian Loan Party or any
Subsidiary of a Canadian Loan Party shall cause each of its Canadian Pension
Plans to be duly qualified and administered in all material respects in
compliance with, as applicable, the Pension Benefits Act (Ontario) and all other
applicable laws (including regulations, orders and directives), the terms of the
Canadian Pension Plans and any agreements relating thereto. The Canadian Loan
Parties or any Subsidiary of a Canadian Loan Party shall not, without the
consent of the Administrative Agent, (a) permit or consent to the wind up and/or
termination of any Canadian Defined Benefit Plan (other than a wind up or
termination ordered by the applicable regulator when there are no remaining
active members in such plan); (b) become a participating employer and contribute
to any Canadian MEPP; (c) establish or otherwise acquire any liability in
respect of any Canadian Defined Benefit Plan that is not in effect as of the
Restatement Effective Date; or (d) acquire an interest in any Person if such
Person sponsors, maintains, administers or contributes to, or has any liability
in respect of any Canadian defined benefit pension plan; provided that, the
Administrative Agent’s consent shall not be required for any of clauses (b), (c)
or (d) above if occurring in connection with a Permitted Acquisition.
SECTION 6.13.    Fixed Charge Coverage Ratio. During any FCCR Test Period, the
Borrowers will not permit the Fixed Charge Coverage Ratio as of the last day of
any period of four fiscal quarters ending during such FCCR Test Period, to be
less than 1.0 to 1.0.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;


126

--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, this Agreement or any other Loan Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made (or, in the case of any representation or warranty which is already subject
to a materiality qualifier, such representation or warranty shall prove to have
been incorrect in any respect when made or deemed made);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence), 5.08 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.04
or 5.09 of this Agreement or (ii) thirty (30) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;
(f)    any Loan Party or Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue beyond the expiration of any applicable grace or
cure period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (i) this clause (g) shall not apply to (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (y) mandatory prepayments of the Term Loan
Obligations required by any Term Loan Agreement, but subject to terms of the
applicable Intercreditor Agreement or (z) voluntary prepayments, tender offers
or calls of Indebtedness permitted hereunder or not prohibited hereby; and (ii)
no Event of Default shall be deemed to have occurred under this clause (g) until
such time as any applicable period of cure or grace contained in any document
relating to such Material Indebtedness has expired;
(h)    other than with respect to any Person organized under the laws of Germany
or the laws of the Netherlands, an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, administration,
receivership, reorganization or other relief in respect of a Loan Party or
Material Restricted Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law including any Canadian Insolvency Laws now or hereafter in effect
or (ii) the appointment of a liquidator, receiver, interim receiver, monitor,
trustee, administrator, custodian, sequestrator, conservator or similar official
for any Loan Party or Material Restricted Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;


127

--------------------------------------------------------------------------------





(i)    (i) any Loan Party or any Material Restricted Subsidiary shall
(A) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law including any Canadian
Insolvency Laws now or hereafter in effect, (B) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (C) apply for or consent to
the appointment of a liquidator, receiver, interim receiver, monitor, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Material Restricted Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing or (ii)
a German Insolvency Event shall occur in respect of any German Loan Party or
(iii) with respect to a Dutch Loan Party the occurrence of a Dutch Insolvency
Event;
(j)    any Loan Party or any Restricted Subsidiary that is a Loan Party shall
become unable, admit in writing its inability, or publicly declare its intention
not to, or fail generally to pay its debts as they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (excluding amounts covered by an unaffiliated insurer
that has not denied coverage; it being understood and agreed that a reservation
of rights letter shall not be deemed to be a denial of coverage) shall be
rendered against any Loan Party, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or Restricted Subsidiary to enforce any such
judgment; or (ii) any Loan Party or Restricted Subsidiary shall fail within
thirty (30) days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(l)    a Canadian Pension Termination Event shall occur, or there is an
appointment by the appropriate Governmental Authority of a replacement
administrator to administer any Canadian Defined Benefit Plan, and such Canadian
Pension Termination Event or appointment of a replacement administrator could
reasonably be expected to result in a Material Adverse Effect; or a Canadian
Loan Party or any Subsidiary of a Canadian Loan Party is in default with respect
to payments to a Canadian Defined Benefit Plan and such default could reasonably
be expected to result in a Material Adverse Effect; or any Lien arises (save for
contribution amounts not yet due or other amounts not exceeding $1,000,000) in
connection with any Canadian Defined Benefit Plan;
(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(n)    a Change in Control shall occur;
(o)    the occurrence of any “default” or “Event of Default”, as defined in any
Loan Document (other than this Agreement), or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided (but if no specific
grace period is provided therein, which default or breach continues beyond
thirty (30) days after the earlier of knowledge of such default or breach or
notice thereof);
(p)    except as permitted by the terms of any Collateral Document or this
Agreement, (i) any Collateral Document shall for any reason fail to create or
keep created a valid security interest in any material


128

--------------------------------------------------------------------------------





portion of the Collateral purported to be covered thereby, or (ii) other than as
a result of the failure of the Administrative Agent to take any action within
its control to maintain perfection of the Liens created in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the Loan
Documents (excluding any action based on facts or circumstances for which the
Administrative Agent has not been notified in accordance with the provisions of
the Loan Documents), any Lien on any material portion of the Collateral shall
cease to be a perfected Lien having the priority required by the Loan Documents;
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
(r)    any of the Borrowers or Subsidiaries shall have been notified by the
Pensions Regulator or the trustees of a Non-U.S. Pension Plan that any of them
is liable to pay any amount in respect of Non-U.S. Pension Plans, in each case,
that could reasonably be expected to result in a Material Adverse Effect;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII    

The Administrative Agent
SECTION 8.01.    Appointment. Each of the Lenders, on behalf of itself and any
of its Affiliates that are Secured Parties, and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution and
amendment of the other Loan Documents (including, without limitation,
intercreditor and subordination agreements), and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the U.S., each of the Lenders and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s


129

--------------------------------------------------------------------------------





behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions except for Section 8.06. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
SECTION 8.02.    Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03.    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants


130

--------------------------------------------------------------------------------





and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
SECTION 8.05.    Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
SECTION 8.06.    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Company (and with the approval of the
Company so long as no Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
(and, so long as no Default has occurred and is continuing, with the approval of
the Company)and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Company and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its


131

--------------------------------------------------------------------------------





sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause (a)
above.
SECTION 8.07.    Non-Reliance.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.
SECTION 8.08.    Other Agency Titles. None of the Lenders, if any, identified in
this Agreement as a Syndication Agent or Co-Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as
Syndication Agent or Co-Documentation Agent, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
SECTION 8.09.    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders


132

--------------------------------------------------------------------------------





to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
(b)    For the purposes of holding any security granted by the Company or any
other Loan Party pursuant to the laws of the Province of Quebec to secure
payment of any bond issued by the Company or any Loan Party, each Lender and
other Secured Party party to this Agreement hereby irrevocably appoints and
authorizes the Administrative Agent to act as the hypothecary representative
(i.e., “fondé de pouvoir”) (in such capacity, the “Canadian Attorney-in-Fact”)
of the Lenders and other Secured Parties as contemplated under Article 2692 of
the Civil Code of Québec, and to enter into, to take and to hold on its behalf,
and for its benefit, any hypothec, and to exercise such powers and duties that
are conferred upon the Canadian Attorney-in-Fact under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the
hypothecary representative as aforesaid, each Lender and other Secured Party
party to this Agreement hereby irrevocably appoints and authorizes the
Administrative Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lenders to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Canadian Attorney-in-Fact and the Custodian shall: (a)
have the sole and exclusive right and authority to exercise, except as may be
otherwise specifically restricted by the terms hereof, all rights and remedies
given to the Canadian Attorney-in-Fact and the Custodian (as applicable)
pursuant to any hypothec, bond, pledge, applicable laws or otherwise, (b)
benefit from and be subject to all provisions hereof with respect to the
Administrative Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender or other Secured Party shall, by its execution of an Assignment
and Assumption or by otherwise becoming a Secured Party, be deemed to have
consented to and confirmed: (i) the Canadian Attorney-in-Fact as the hypothecary
representative as aforesaid and to have ratified, as of the date it becomes a
Lender or other Secured Party, all actions taken by the Canadian
Attorney-in-Fact in such capacity, and (ii) the Custodian as the agent and
custodian as aforesaid and to have ratified, as of the date it becomes a Lender
or other Secured Party, all actions taken by the Custodian in such capacity. The
substitution of the Administrative Agent pursuant to the provisions of this
Article VIII shall also constitute the substitution of the Canadian
Attorney-in-Fact and the Custodian. The execution by the Canadian
Attorney-in-Fact prior to this Agreement of any deeds of hypothec or other
security documents is hereby notified and confirmed.
(c)    In relation to the German Collateral Documents the following additional
provisions shall apply:


133

--------------------------------------------------------------------------------





(i)    Each Lender authorizes JPMorgan Chase Bank, N.A. to enter into each of
the German Collateral Documents to which it is a party and to take all action
contemplated by such documents. The Administrative Agent with respect to the
part of the Collateral secured pursuant to the German Collateral Documents or
any other security interest in Collateral created under German law (“German
Collateral”) shall:
(A)    hold, administer and realise such German Collateral that is transferred
or assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties: and
(B)    hold, administer and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Administrative Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.
(ii)    With respect to the German Collateral, each Secured Party hereby
authorizes and each future Secured Party authorizes and grants a power of
attorney (Vollmacht) to the Administrative Agent (whether or not by or through
employees or agents) to:
(A)    accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured Party
in connection with the German Collateral Documents and to agree to and execute
on its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Collateral Document or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;
(B)    execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Collateral Documents or any other agreement related to
such German Collateral;
(C)    realise such German Collateral in accordance with the German Collateral
Documents or any other agreement securing such German Collateral;
(D)    make and receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Collateral Documents or any other
agreement securing the German Collateral;
(E)    take such action on its behalf as may from time to time be authorized
under or in accordance with the German Collateral Documents; and
(F)    to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Collateral Documents together with such powers and discretions as are reasonably
incidental thereto.
(iii)    Each of the Secured Parties agrees that, if the courts of Germany do
not recognize or give effect to the trust expressed to be created by this
Agreement or any Loan Document, the


134

--------------------------------------------------------------------------------





relationship of the Secured Parties to the Administrative Agent shall be
construed as one of principal and agent but, to the extent permissible under the
laws of Germany, all the other provisions of this Agreement shall have full
force and effect between the parties hereto.
(iv)    Each Secured Party hereby ratifies and approves, and each future Secured
Party ratifies and approves, all acts and declarations previously done by the
Administrative Agent on such Person’s behalf (including, for the avoidance of
doubt, the declarations made by the Administrative Agent as representative
without power of attorney (Vertreter ohne Vertretungsmacht) in relation to the
creation of any pledge (Pfandrecht) on behalf and for the benefit of each
Secured Party as future pledgee or otherwise); and
(v)    For the purpose of performing its rights and obligations as
Administrative Agent and to make use of any authorization granted under the
German Collateral Documents each Secured Party hereby authorizes, and each
future Secured Party hereby authorizes, the Administrative Agent to act as its
agent (Stellvertreter), and releases the Administrative Agent from any
restrictions on representing several Persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch). The Administrative Agent has the
power to grant sub-power of attorney, including the release from the
restrictions of Section 181 of the German Civil Code.
(d)    In relation to the Dutch Collateral Documents the following additional
provisions shall apply:
(i)    for the purpose of Section 8.09(f) of this Agreement the Administrative
Agent Acts on its own name and on behalf of itself and not as agent,
representative or trustee of any Secured Party; and
(ii)    the parties hereto acknowledge and agree that any resignation by the
Administrative Agent is not effective with respect to its rights and obligations
under the Parallel Debt until such rights and obligations have been assumed by
the successor Administrative Agent.
(e)    Each Loan Party hereby irrevocably and unconditionally undertakes (and to
the extent necessary undertakes in advance) to pay to the Administrative Agent
amounts equal to any amounts owing from time to time by such Loan Party to any
Secured Party under this Agreement any other Loan Document or other relevant
document pursuant to any Secured Obligations as and when those amounts are due
under any Loan Document or other relevant document (such payment undertakings
under this Section 8.09(f) and the obligations and liabilities resulting
therefrom being the “Parallel Debt”).
(i)    The Administrative Agent shall have its own independent right to demand
payment of the Parallel Debt by the Loan Parties. Each Loan Party and the
Administrative Agent acknowledge that the obligations of each Loan Party under
this Section 8.09(f) are several, separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of each Loan Party to
any Secured Party under this Agreement any other Loan Document or other relevant
document (the “Corresponding Debt”) nor shall the amount for which each Loan
Party is liable under Section 8.09(f) be limited or affected in any way by its
Corresponding Debt provided that:
(A)    the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);


135

--------------------------------------------------------------------------------





(B)    the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;
(C)    the Parallel Debt will be payable in the currency or currencies of the
Corresponding Debt;
(D)    the Borrowers shall have all objections and defenses against the Parallel
Debt as the Borrowers have against the Corresponding Debt (including
Corresponding Debt reinstated for any reason); and
(E)    for the avoidance of doubt the Parallel Debt will become due and payable
at the same time when the Corresponding Debt becomes due and payable.
(ii)    the security granted under any German Collateral Document or any Dutch
Collateral Document with respect to Parallel Debt is granted to the
Administrative Agent in its capacity as sole creditor of the Parallel Debt.
(iii)    Without limiting or affecting the Administrative Agent’s rights against
any Loan Party (whether under this Agreement or any other Loan Document), each
Loan Party acknowledges that:
(A)    nothing in this Agreement shall impose any obligation on the
Administrative Agent to advance any sum to any Loan Party or otherwise under any
Loan Document; and
(B)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.
(iv)    The parties to this Agreement acknowledge and confirm that the parallel
debt provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Secured Obligations.
(v)    The Parallel Debt shall remain effective in case a third Person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise; and
(vi)    All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with Section 2.18 of this Agreement.
(f)    Each Lender authorizes JPMorgan Chase Bank, N.A. to enter in each of the
U.K. Collateral Documents to which it is a party and to take all action
contemplated by such documents. In this Agreement and the U.K. Collateral
Documents, any rights and remedies exercisable by, any documents to be delivered
to, or any other indemnities or obligations in favor of the Administrative Agent
shall be, as the case may be, exercisable by, delivered to, or be indemnities or
other obligations in favor of, the Administrative Agent (or any other Person
acting in such capacity) in its capacity as security trustee of the Secured
Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to the U.K. Collateral Documents or the security thereby
created. Any obligations of the Administrative Agent (or any other Person acting
in such


136

--------------------------------------------------------------------------------





capacity) in this Agreement and the U.K. Collateral Documents shall be
obligations of the Administrative Agent in its capacity as security trustee of
the Secured Parties to the extent that the obligations relate to the U.K.
Collateral Documents or the security thereby created. Additionally, in its
capacity as security trustee of the Secured Parties, the Administrative Agent
(or any other Person acting in such capacity) shall have (i) all the rights,
remedies and benefits in favor of the Administrative Agent contained in the
provisions of the whole of this Article VII,; (ii) all the powers of an absolute
owner of the security constituted by the U.K. Collateral Documents and (iii) all
the rights, remedies and powers granted to it and be subject to all the
obligations and duties owed by it under the U.K. Collateral Documents and/or any
of the Loan Documents.
(g)    Each Secured Party on behalf of itself and its Affiliates as potential
counterparties to Banking Services Obligations and Swap Agreement Obligations
hereby appoints the Administrative Agent to act as its trustee under an in
relation to the U.K. Collateral Documents and to hold the assets subject to the
security thereby created as trustee for the Secured Parties on the trusts and
other terms contained in the U.K. Collateral Documents and each Secured Party
hereby irrevocably authorizes the Administrative Agent in its capacity as
security trustee of the Secured Parties to exercise such rights, remedies,
powers and discretions as are specifically delegated to the Administrative Agent
as security trustee of the Secured Parties by the terms of the U.K. Collateral
Documents together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.
(h)    Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent under the U.K. Collateral Documents shall be construed so
as to include a reference to Liens granted in favor of the Administrative Agent
in its capacity as security trustee of Secured Parties.
(i)    The Secured Parties agree that at any time that the Person acting as
security trustee of the Secured Parties in respect of the U.K. Collateral
Documents shall be a Person other than the Administrative Agent, such other
Person shall have the rights, remedies, benefits and powers granted to the
Administrative Agent in its capacity as security trustee of the Secured Parties
under this Agreement and the U.K. Collateral Documents.
(j)    Nothing shall require the Administrative Agent in its capacity as
security trustee of the Secured Parties under this Agreement and the U.K.
Collateral Documents to act as a trustee at common law or to be holding any
property on trust, in any jurisdiction outside the United States or the U.K.
which may not operate under the principles of trust or where such trust would
not be recognized or its effects would not be enforceable.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)
if to any Loan Party, to the Borrower Representative at:

Belden Inc.
1 North Brentwood Blvd., 15th Floor
St. Louis, Missouri 63105
Attention of Chief Financial Officer


137

--------------------------------------------------------------------------------





Telecopy No. (314) 854-8001
Telephone No. (314) 854-8010)


with a mandatory copy (in the case of a notice of Default or a notice that is
not in the ordinary course of administering this Agreement) to:
c/o Belden Inc.
1 North Brentwood Blvd., 15th Floor
St. Louis, Missouri 63105
Attention of General Counsel
Telecopy No. (314) 854-8001
Telephone No. (314) 854-8035


(ii)
if to the Administrative Agent, Swingline Lender or Issuing Bank, to:

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 22
Chicago, IL 60603
Attention:  Stephanie Lis
Telephone No: (312) 336-1177
Facsimile No: (312) 429-4461
Email: stephanie.a.lis@jpmorgan.com


and, in the case of a notice regarding the Foreign Borrowers, to:


J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention:  Tim Jacob / Matthew Sparkes
Fax: +44 (0)20 3493 1365
Email: timothy.i.jacob@jpmorgan.com, matthew.c.sparkes@jpmorgan.com


with a copy to:


JPMorgan Chase Bank, N.A., Toronto Branch
66 Wellington St. W.
    Suite 4500, TD Bank Tower
Toronto, ON  M5K 1E7
Attention: Auggie Marchetti
Facsimile No: 416-981-2375
Email: agostino.a.marchetti@chase.com


And, in the case of Foreign Swingline Loans, to:


J.P. Morgan Europe Limited
Loans Agency 6th floor
25 Bank Street, Canary Wharf
London E145JP



138

--------------------------------------------------------------------------------





United Kingdom
Attention: Loans Agency
Facsimile:  +44 20 7777 2360
Email: Loan_and_agency_london@jpmorgan.com


with a copy to:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Chicago, IL 60603
Attention:  Ana Salas
Telephone No: 1 (312) 732-4858
Facsimile No:  1 (312) 385-7101
Email: cls.reb.chicago@jpmorganchase.com
(iii)
if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.
(a)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that, the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Default certificates
delivered pursuant to Section 5.01(c) unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e‑mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e‑mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e‑mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e‑mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(b)    Any party hereto may change its address, facsimile number or e‑mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


139

--------------------------------------------------------------------------------





(c)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Company’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase) and in Section 2.24(a) (with respect to a German
Borrower Amendment), and subject to clauses (c) through (g) of this Section
9.02, neither this Agreement nor any other provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders; provided that, no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby; provided
that, (x) any amendment to the financial covenant, borrowing base or
availability definitions in this Agreement shall not constitute a reduction in
the rate of interest or the reduction or forgiveness of any interest for
purposes of this clause (ii)


140

--------------------------------------------------------------------------------





and (y) the default interest rate specified in Section 2.13(d) may be postponed,
delayed, reduced, waived or modified with the consent of the Required Lenders,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby; provided that, mandatory prepayments pursuant to Section
2.11(c) may be postponed, delayed, reduced, waived or modified with the consent
of the Required Lenders, (iv) other than as set forth in Section 9.02(c), change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) change the definition of any Borrowing Base (or any
defined terms used therein) in a manner that makes more credit available,
increase the advance rates set forth in the definition of Borrowing Base or add
new categories of eligible assets, in each case, without the written consent of
the Supermajority Lenders; provided, that the Administrative Agent may adjust
Reserves in its Permitted Discretion, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or “Supermajority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender),
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release all or substantially all of the value of the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including with respect to a sale, disposition or dissolution of a
Loan Guarantor permitted herein), without the written consent of each Lender
(other than any Defaulting Lender), or (ix) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that, no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender); provided further that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between the Borrower Representative and the Issuing Bank regarding the
Issuing Bank’s Issuing Bank Sublimit or the respective rights and obligations
between the Borrower and the Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent
and the Issuing Bank, respectively.
(b)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(c)    The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release and
the Administrative Agent shall, at the Borrowers’ request release (and/or, in
connection with clauses (ii) through (v), subordinate) any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization (which may include issuance of a back-up letter of credit
covering all Unliquidated Obligations in a manner reasonably satisfactory to
each affected Lender), in which case the Administrative Agent is also authorized
to terminate the Loan Documents and release the Loan Guaranty,


141

--------------------------------------------------------------------------------





(ii) constituting property being sold or disposed of (including transfers of
property from a Loan Party to a Restricted Subsidiary that is not a Loan Party)
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale, disposition or other transfer is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary (including by way of contribution to a joint venture), the
Administrative Agent is authorized to release any Loan Guaranty or license
provided by such Subsidiary, (iii) constituting property leased or licensed to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) subject to
Liens permitted under Section 6.02(b), 6.02(c), 6.02(d) or 6.02(f), (vi)
constituting Excluded Assets, (vii) constituting real property, or (viii)
constituting a Deposit Account secured pursuant to the U.K. Collateral Documents
if and to the extent such Deposit Account is closed or constitutes an Excluded
Asset (and if all such Deposit Accounts are closed or constitute Excluded
Assets, to terminate and release the U.K. Collateral Documents). The Lenders and
the Issuing Bank agree that any release of Liens as described above may be
automatic to the extent provided in the Collateral Documents and, at the request
and sole expense of the Loan Parties, the Administrative Agent is hereby
authorized to execute and deliver to the Loan Parties all releases or other
documents reasonably requested to evidence the release of such Liens. Except as
provided in the preceding sentence, the Administrative Agent will not release or
subordinate any Liens on Collateral without the prior written authorization of
the Required Lenders; provided that, the Administrative Agent may in its
discretion, release or subordinate its Liens on Collateral valued in the
aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders (it being agreed that the
Administrative Agent may rely conclusively on one or more certificates of the
Borrowers as to the value of any Collateral to be so released, without further
inquiry). Notwithstanding the foregoing, rights of the Administrative Agent to
provide releases, upon any sale or other disposition by any Loan Party (other
than to any other Loan Party) of any Collateral in a transaction permitted under
this Agreement, the security interests in such Collateral created by this
Agreement and other Loan Documents shall be automatically released. Any such
release or subordination shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released or
subordinated) upon (or obligations of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release or subordination shall be without recourse to or warranty by the
Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement and such Non-Consenting Lender agrees to be replaced, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company and the Administrative Agent shall agree,
as of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement


142

--------------------------------------------------------------------------------





under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    A Loan Guarantor shall automatically be released from its obligations
under the Loan Guaranty, and any Equity Interests of such Loan Guarantor which
have been pledged as Collateral shall be released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Guarantor
ceases to be a Restricted Subsidiary (including by way of contribution to a
joint venture); provided that, if consent of the Required Lenders is expressly
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party's expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
Further, the Administrative Agent may (and is hereby irrevocably authorized by
each Lender to), and upon the request of the Company shall, release any Loan
Guarantor from its obligations under the Loan Guaranty and release its Liens on
any Equity Interests of such Loan Guarantor which have been pledged as
Collateral if such Loan Guarantor is no longer a Material Restricted Subsidiary
or is otherwise no longer required to be a Loan Party. At such time as the
principal and interest on the Loans, all LC Disbursements, the fees, expenses
and other amounts payable under the Loan Documents and the other Secured
Obligations (other than the Unliquidated Obligations, Swap Obligations, and
other Obligations expressly stated to survive such payment and termination)
shall have been paid in full, the Commitments shall have been terminated and no
Letters of Credit shall be outstanding (or have been cash collateralized), the
Loan Guaranty and all obligations (other than those expressly stated to survive
such termination) of each Loan Party thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall,
jointly and severally, but subject to the limitations set forth in Sections 9.21
and 11.14, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, one primary European counsel and one additional local
counsel in each other jurisdiction, in each case, for the Administrative Agent)
in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender (which, in the case of counsel, shall be
limited to the reasonable out-of-pocket fees, charges and disbursements of one
primary U.S. counsel, one primary European counsel and one additional local
counsel in each other jurisdiction for the Administrative Agent and one
additional counsel for all the Lenders (taken as a whole)), in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by


143

--------------------------------------------------------------------------------





the Loan Parties under this Section include, without limiting the generality of
the foregoing, fees, costs and expenses incurred in connection with:
(i)    subject to the limits set forth in Sections 5.11 and 5.12, appraisals,
field examinations and the preparation of Reports based on the fees charged by a
third party retained by the Administrative Agent or the internally allocated
fees for each Person employed by the Administrative Agent with respect to each
appraisal and field examination;
(ii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iii)    Other Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(iv)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(v)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Company as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c). This Section 9.03(a) is subject to the limitations set forth in
Sections 9.21 and 11.14.
(b)    The Loan Parties shall, jointly and severally but subject to the
limitations set forth in Sections 9.21 and 11.14, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses for any
Indemnitee (including the reasonable out-of-pocket fees, charges and
disbursements of one primary U.S. counsel, one primary European counsel and one
additional local counsel in each other jurisdiction, in each case, as selected
by the Administrative Agent and for all Indemnitees and, in light of actual or
perceived conflicts of interest or the availability of different claims or
defenses, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each relevant jurisdiction for such affected group of Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Restricted Subsidiary, or any Environmental Liability related in any way to a
Loan Party or a Restricted Subsidiary, (iv) the failure of a Loan Party to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by a Loan Party for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investment or proceeding is brought by any Loan Party or
its respective equity holders, Affiliates, creditors or any other third Person
and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party


144

--------------------------------------------------------------------------------





thereto; provided that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach by such Indemnitee or its Related Parties
of its express obligations under the Loan Documents pursuant to a claim
initiated by the Borrowers or (z) disputes solely between or among the
Indemnitees not arising from any act or omission by the Company or any of its
Subsidiaries or Affiliates, it being understood and agreed that the
Administrative Agent and each Lead Arranger fulfilling its role and in its
capacity as such, shall remain indemnified in such proceedings. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(c)    To the extent that a Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the payment by any Lender of any such
amount shall not relieve such Loan Party of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this paragraph (d) shall
relieve any Loan Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


145

--------------------------------------------------------------------------------





(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower Representative, provided that, the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that, no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing, provided further, that an assignment of a Global Tranche Commitment
or Loan made available to the Dutch Borrower shall at all times be provided by a
Lender that is a Non-Public Lender;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (such fee to be paid by the assignor and/or
assignee);
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a counterpart to the Lender Allocation Agreement; provided,
that each


146

--------------------------------------------------------------------------------





Person that executes and delivers an Assignment and Assumption shall
automatically be deemed to have consented to the terms of the Lender Allocation
Agreement.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b)


147

--------------------------------------------------------------------------------





of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15, 2.16 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or otherwise
comply with Tax law. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance


148

--------------------------------------------------------------------------------





of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(c)    Each Person that acquires a Participation shall automatically be deemed
to have consented to the terms of the Lender Allocation Agreement.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding that
has not been cash collateralized (including with the issuance of a back-up
letter of credit in a manner reasonably satisfactory to the Administrative
Agent) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the Lender Allocation Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties (provided that, the
Lender Allocation Agreement is only an agreement among the Administrative Agent
and the Lenders) relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall


149

--------------------------------------------------------------------------------





be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
In respect of a German Borrower, the German Guaranty Limitations shall apply if
and to the extent applicable. The applicable Lender shall notify any Borrower
and the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT
ANY TIME THAT ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY
LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN
OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE
ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE
BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS. This Section 9.08 is subject to the limitations
set forth in Sections 9.21 and 11.14.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the other Loan Documents (other than those containing a
contrary express choice of law provision) shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
(a)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement


150

--------------------------------------------------------------------------------





of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(b)    Each party to this Agreement irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Foreign Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment (and any similar appointment by a Loan Guarantor
which is a Foreign Subsidiary). Said designation and appointment shall be
irrevocable by each such Foreign Borrower until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by such Foreign
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof. Each Foreign Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d). Each Foreign Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Borrower in any such suit, action
or proceeding and shall, to the fullest extent permitted by law, be taken and
held to be valid and personal service upon and personal delivery to such Foreign
Borrower. To the extent any Foreign Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS


151

--------------------------------------------------------------------------------





AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors on a need to know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the prior written consent of
the Borrower Representative or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Company and its
Subsidiaries. For the purposes of this Section, “Information” means all
information received from the Company and its Subsidiaries relating to the them
or their operations or business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
customary information pertaining to this Agreement provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE


152

--------------------------------------------------------------------------------





BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
SECTION 9.15.    Canadian Anti-Money Laundering Legislation.Each Loan Party
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or any
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.
(a)    If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent;
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.


153

--------------------------------------------------------------------------------





SECTION 9.16.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
SECTION 9.17.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in Collateral which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.18.    Interest Rate Limitation.
(a)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
(b)    If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) first, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Agreement, and (2) second, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers. Any amount or rate of interest referred to in this Agreement shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Restatement Effective Date to the Maturity Date and, in the event of a dispute,
a certificate of a Fellow of the Canadian


154

--------------------------------------------------------------------------------





Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.
SECTION 9.19.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) each Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.20.    Intercreditor Agreements. Without limiting the authority
granted to the Administrative Agent in Section 8.01 hereof, each Lender (and
each Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs the Administrative Agent to enter into any Intercreditor
Agreement on behalf of such Lender and agrees that the Administrative Agent may
take such actions on its behalf as is contemplated by the terms of such
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
SECTION 9.21.    Limitation on Subsidiaries. Notwithstanding anything in this
Agreement (including, without limitation, Article X and XI) to the contrary, (i)
no Foreign Subsidiary or any Domestic Subsidiary owned directly or indirectly by
the Foreign Subsidiary shall be the primary obligor or guarantor (pursuant to
Section 10.01, Section 11.01 or otherwise) or pledgor of any assets or otherwise
responsible for, in each case, any Secured Obligations incurred by or on behalf
of any Domestic Loan Party and (ii) no Foreign Subsidiary or any Domestic
Subsidiary owned directly or indirectly by such Foreign Subsidiary shall be
liable hereunder for any of the Loans made to, or any other Secured Obligations
incurred by or on behalf of, any Domestic Loan Party.
SECTION 9.22.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


155

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


 
Article X    
Loan Guaranty of Domestic Loan Parties
SECTION 10.01.    Guaranty. Each Loan Guarantor that is a Domestic Loan Party
and each Canadian ULC (each reference to Loan Guarantors in this Article X being
limited to such Domestic Loan Parties) (other than those that have delivered a
separate Guaranty) hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and, subject to the limitations set forth
in Section 9.03, all costs and expenses, including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
SECTION 10.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and


156

--------------------------------------------------------------------------------





not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Guaranteed
Obligations (other than Unliquidated Obligations)), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than Unliquidated Obligations)).
SECTION 10.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower, any other Loan
Guarantor or any other Obligated Party, other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations). Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash (other than
Unliquidated Obligations). To the fullest extent permitted by applicable law,
each Loan Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right


157

--------------------------------------------------------------------------------





of reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.
SECTION 10.05.    Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
SECTION 10.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.07.    Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08.    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under clause (p) of
Article VII hereof as a result of any such notice of termination.
SECTION 10.09.    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding of Indemnified Taxes applicable to
additional amounts payable under this Section), the Administrative Agent, Lender
or Issuing Bank (as the case may be) receives the amount it would have received
had no such withholding been made. For purposes of this Section 10.09, the term
“Borrower Representative” shall be deemed replaced with “Loan Guarantor” in each
place such term appears under Section 2.17(f).


158

--------------------------------------------------------------------------------





SECTION 10.10.    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
SECTION 10.11.    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement has terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement.


159

--------------------------------------------------------------------------------





SECTION 10.12.    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
SECTION 10.13.    Keepwell. Each Qualified ECP Guarantor that is a Loan
Guarantor under this Article X hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under any Loan Guarantee in respect of a Specified Swap
Obligation (provided, however, that each such Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under any Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
such Qualified ECP Guarantor under this Section 10.13 shall remain in full force
and effect until the termination of all Specified Swap Obligations. Each such
Qualified ECP Guarantor intends that this Section 10.13 constitute, and this
Section 10.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Article XI    
Loan Guaranty of Foreign Loan Parties
SECTION 11.01.    Guaranty. Subject to Section 11.14 hereof, each Loan Guarantor
that is a Foreign Loan Party other than the Canadian ULCs (each reference to
Loan Guarantors in this Article XI being limited to such Foreign Loan Parties)
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely and unconditionally guarantees to
the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Foreign
Secured Obligations, and, subject to the limitations set forth in Section 9.03,
all costs and expenses, including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Foreign Secured Obligations from, or in prosecuting any action against, any
Foreign Borrower, any Loan Guarantor or any other guarantor of all or any part
of the Foreign Secured Obligations (such costs and expenses, together with the
Foreign Secured Obligations, collectively the “Guaranteed Obligations”;
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
SECTION 11.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.


160

--------------------------------------------------------------------------------





SECTION 11.03.    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations.)), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other Obligated Party
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than Unliquidated Obligations)).
SECTION 11.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash (other
than Unliquidated Obligations). To the fullest extent permitted by applicable
law, each Loan


161

--------------------------------------------------------------------------------





Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.
SECTION 11.05.    Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
SECTION 11.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 11.07.    Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 11.08.    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to any Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 11.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that may exist under clause (p) of
Article VII hereof as a result of any such notice of termination.
SECTION 11.09.    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding of Indemnified Taxes applicable to
additional amounts payable under this Section), the Administrative Agent, Lender
or Issuing Bank (as the case may be) receives the amount it would have received
had no such withholding been made. For purposes of this Section 11.09, the


162

--------------------------------------------------------------------------------





term “Borrower Representative” shall be deemed replaced with “Loan Guarantor” in
each place such term appears under Section 2.17(f).
SECTION 11.10.    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
SECTION 11.11.    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement has terminated,
such Loan Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 11.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 11.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 11.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative


163

--------------------------------------------------------------------------------





Agent and the Issuing Bank, of the Commitments and all Letters of Credit issued
hereunder and the termination of this Agreement.
SECTION 11.12.    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article XI is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
SECTION 11.13.    Keepwell. Each Qualified ECP Guarantor that is a Loan
Guarantor under this Article XI hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party that is a
Loan Guarantor under this Article XI to honor all of its obligations under this
Loan Guaranty in respect of a Specified Swap Obligation (provided, however, that
each such Qualified ECP Guarantor shall only be liable under this Section 11.13
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.13 or otherwise under this Loan
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). Except as otherwise
provided herein, the obligations of each such Qualified ECP Guarantor under this
Section 11.13 shall remain in full force and effect until the termination of all
Specified Swap Obligations. Each Qualified ECP Guarantor that is a Loan
Guarantor under this Article XI intends that this Section 11.13 constitute, and
this Section 11.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party that is a Loan Guarantor
under this Article XI for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. This Section 11.13 is subject to the limitations set
forth in Section 9.21.
SECTION 11.14.    German Guaranty Limitations.
(a)    Limitation.    The Administrative Agent agrees to restrict the
enforcement of the guarantee or any indemnity granted by each German Loan Party
pursuant to this Agreement and any joint and several liability assumed hereunder
(together, the “Security”) if and to the extent that (i) such Security secures
any liabilities of such German Loan Party’s direct or indirect shareholder(s)
(upstream) or any entity affiliated to such shareholder (verbundenes
Unternehmen) within the meaning of Section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (other than the liabilities of any of such
German Loan Party’s Subsidiaries and, for the avoidance of doubt, such German
Loan Party’s own liabilities) and (ii) the enforcement of such Security would
cause the amount of such German Loan Party’s net assets (Reinvermögen), as
adjusted pursuant to the following provisions, to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of Sections 30 and 31 of the German Limited Liability Company Act
(GmbHG), (each such event is hereinafter referred to as a “Capital Impairment”)
or would deprive such German Loan Party of the liquidity necessary to fulfill
its liabilities towards its creditors (a “Liquidity Impairment”). For the
purposes of the calculation of a Capital Impairment for any German Loan Party,
the following balance sheet items shall be adjusted as follows: (a) the amount
of any increase of such German Loan Party’s registered share capital after the
date of this Agreement that has been effected without prior written consent of
the Administrative Agent shall be deducted from such German Loan Party’s
registered share capital; (b) loans provided to such German Loan Party shall be
disregarded if and to the extent such loans are subordinated or are considered
subordinated by operation of law and such loans are not shown in the balance
sheet as liability of the German Loan Party; (c) loans or other contractual
liabilities incurred in violation of the provisions of the Loan Documents shall
be disregarded; (d) non-distributable assets (§ 268


164

--------------------------------------------------------------------------------





(8) of the German Commercial Code) shall be disregarded (i.e. deducted); and (e)
the net assets shall take into account the costs of the Auditor’s Determination
(as defined below) either as a reduction of assets or an increase of
liabilities.
(b)    Disposal of Relevant Assets. In a situation where any German Loan Party
would not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, such German Loan
Party shall dispose of all assets, to the extent legally permitted and to the
extent necessary to satisfy the amounts demanded under the Security granted by
such German Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German Loan Party with a book value which is significantly
lower than the market value of such assets, unless such disposal would not be
commercially justifiable, provided that the Administrative Agent consents to the
fact that a disposal would not be commercially justifiable.
(c)    Management Notification/Auditor’s Determination.
(i)    The limitation pursuant to this Section 11.14 shall apply, subject to the
following requirements, if, following a notice by the Administrative Agent that
it intends to enforce any Security or a demand by the Administrative Agent under
any such Security, the applicable German Loan Party notifies the Administrative
Agent (“Management Notification”) within fifteen (15) days upon receipt of the
relevant notice or demand that a Capital Impairment or Liquidity Impairment
would occur (setting out in reasonable detail to what extent a Capital
Impairment or Liquidity Impairment would occur and providing prima facie
evidence that a realisation or other measures undertaken in accordance with the
mitigation provisions set out above would not prevent such Capital Impairment or
Liquidity Impairment); provided that until and including the earlier of (x) the
date falling fifteen (15) Business Days after the notice or demand of the
Administrative Agent regarding the enforcement of any Security and (y) the date
of delivery of the Management Notification to the Administrative Agent, the
right to enforce such Security (whether in full or in part) shall be suspended.
(ii)    If the Management Notification is contested by the Administrative Agent,
the Administrative Agent shall nevertheless be entitled to enforce any Security
granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
Loan Party. In relation to the amount which is in dispute, the applicable German
Loan Party undertakes (at its own cost and expense) to arrange for the
preparation of a balance sheet by its auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Security
would cause a Capital Impairment or Liquidity Impairment (the “Auditor’s
Determination”). The Auditor’s Determination shall be prepared, taking into
account the adjustments set out above in relation to the calculation of a
Capital Impairment, by applying the generally accepted accounting principles
applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
based on the same principles and evaluation methods as consistently applied by
the applicable German Loan Party in the preparation of its financial statements,
in particular in the preparation of its most recent annual balance sheet, and
taking into consideration applicable court rulings of German courts. The
applicable German Loan Party shall provide the Auditor’s Determination to the
Administrative Agent within thirty (30) days (or such longer period as has been
agreed between the Borrower Representative and the Administrative Agent) from
the date on which the Administrative Agent contested the Management Notification
in writing. The Auditor’s Determination shall be binding on the applicable
German Loan Party and the Administrative Agent.


165

--------------------------------------------------------------------------------





(iii)    If, and to the extent that, any Security has been enforced without
regard to the limitation set forth in this Section 11.14 because the amount of
the available net assets or liquidity pursuant to the Auditor’s Determination is
lower than the amount stated in the Management Notification, the Administrative
Agent shall upon written demand of the applicable German Loan Party to the
Administrative Agent repay any amount (if and to the extent already paid to the
Administrative Agent) up to and including the amount calculated in the Auditor’s
Determination in accordance with this Section 11.14, provided such demand for
repayment is made to the Administrative Agent within six (6) months
(Ausschlussfrist) from the date such Security has been enforced.
(iv)    If pursuant to the Auditor’s Determination the amount of the available
net assets or liquidity is higher than set out in the Management Notification,
the Administrative Agent shall be entitled to enforce into such available net
assets accordingly.
(d)    Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 11.14 shall not apply to any German Loan Party:
(i)     if such German Loan Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to Section 30,
paragraph 1, sentence 2 of the German Limited Liability Company Act (GmbHG) and
payment by or enforcement against the German Loan Party would not violate
Section 30, paragraph 1 GmbHG; provided, that the limitations pursuant to this
Section 11.14 shall apply if the dominating entity is insolvent or payment by
the dominated entity would result in the insolvency of the dominated entity;
(ii)    if such German Loan Party has a recourse right (Rückgewähranspruch)
pursuant to Section 30, paragraph 1, sentence 2 of the German Limited Liability
Company Act (GmbHG) which is fully recoverable (werthaltig);
(iii)    if such German Loan Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to this Section 11.14 in the
required timeframe, unless such German Loan Party proves in a court proceeding
that the disputed amount is necessary for maintaining its registered share
capital;
(iv)    to any amounts borrowed under the Loan Documents to the extent the
proceeds of such borrowing are on-lent to such German Loan Party or its
Subsidiaries to the extent that any amounts so on-lent are still outstanding at
the time the relevant demand is made against such German Loan Party and the
repayment of such loans as a result of such on-lending is not prohibited by law;
or
(v)    to any amounts borrowed under the Loan Documents by such German Loan
Party to the extent that any amounts so borrowed are still outstanding at the
time the relevant demand for repayment is made against such German Loan
Party.    
Article XII    
The Borrower Representative.
SECTION 12.01.    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably


166

--------------------------------------------------------------------------------





authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s). The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 12.01.
SECTION 12.02.    Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.
SECTION 12.03.    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
SECTION 12.04.    Notices. Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.
SECTION 12.05.    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
SECTION 12.06.    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
SECTION 12.07.    Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month or week, as applicable, to the
Borrower Representative any certificate or report required hereunder or
requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Borrowing Base Certificate and Compliance Certificate
required pursuant to the provisions of this Agreement.
SECTION 12.08.    Representation of Dutch Loan Party. If, in respect of a Dutch
Loan Party, this Agreement or any other Loan Document is signed or executed by
another Person (a “Dutch Attorney-


167

--------------------------------------------------------------------------------





in-Fact”) acting on behalf of such Dutch Loan Party pursuant to a power of
attorney executed and delivered by such Dutch Loan Party, it is hereby expressly
acknowledged and accepted by the other parties to this Agreement or any other
Loan Document that the existence and extent of such Attorney-in-Fact’s authority
and the effects of such Attorney-in-Fact’s exercise or purported exercise of his
or her authority shall be governed by the laws of the Netherlands.
Article XIII    
Subordination of Intercompany Indebtedness.
SECTION 13.01.    Subordination of Intercompany Indebtedness. Each Loan Party
agrees that any and all claims of such Loan Party against any Loan Party (each
an “Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Guaranteed Obligations; provided that, as long as no Event of Default has
occurred and is continuing, such Loan Party may receive payments of principal
and interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Loan Party to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Loan Party, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Secured Parties in those assets. No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
administration, arrangement, receivership, assignment for the benefit of
creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold pursuant to any such proceeding, then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Loan Party upon or with respect to the Intercompany
Indebtedness after any Insolvencynt and prior to the satisfaction of all of the
Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Secured Parties, such Loan Party shall
receive and hold the same in trust, as trustee, for the benefit of the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Secured Parties, in precisely the form received (except for
the endorsement or assignment of the Loan Party where necessary), for
application to any of the Guaranteed Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Loan Party as the property of
the Secured Parties. If any such Loan Party fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same.
[Signature Pages Omitted]


168

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
Lender
Domestic Tranche Commitment
Global Tranche Commitment
Aggregate Commitment






JPMorgan Chase Bank, N.A.
$46,500,000
$31,000,000
$77,500,000
Wells Fargo Bank, National Association
$46,500,000
$31,000,000
$77,500,000
Citibank, N.A.
$33,000,000
$22,000,000
$55,000,000
U.S. Bank National Association
$30,000,000
$20,000,000
$50,000,000
Goldman Sachs Lending
Partners LLC
$30,000,000
$20,000,000
$50,000,000
Deutsche Bank AG, New York Branch
$30,000,000
$20,000,000
$50,000,000
HSBC Bank USA, N.A.
$24,000,000
$16,000,000
$40,000,000
Total
$240,000,000
$160,000,000
$400,000,000







Commitment Schedule

--------------------------------------------------------------------------------






DEPARTING LENDER SCHEDULE


Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.)
Bank of Montreal, Chicago Branch
Fifth Third Bank (including Fifth Third Bank, operating through its Canadian
Branch)
Comerica Bank
PNC Bank, National Association (including PNC Bank, Canada Branch




Departing Lender Schedule